UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 OILSANDS QUEST INC. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Scheduleand the date of its filing. Amount Previously Paid: Form, Scheduleor Registration Statement No.: Filing Party: Date Filed: TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL 24, 2012 iii PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS APRIL 24, 2012 i GENERAL INFORMATION 2 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 4 MANAGEMENT AND DIRECTORS 6 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 15 EXECUTIVE COMPENSATION 16 INDEPENDENT PUBLIC ACCOUNTANTS 38 PROPOSAL ONE ELECTION OF DIRECTOR 39 PROPOSAL TWO APPROVAL OF THE AMENDMENT TO THE COMPANY’S ARTICLES OF INCORPORATION TO REMOVE CLASSA, B AND C BOARD MEMBER DESIGNATIONS 40 PROPOSAL THREE RATIFICATION AND APPROVAL OFINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 41 PROPOSAL FOUR AN ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION 42 PROPOSAL FIVE AN ADVISORY (NON-BINDING) VOTE ON HOW FREQUENTLY SHAREHOLDERS SHOULD VOTE TO APPROVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS 43 ANNUAL REPORT TO SHAREHOLDERS 44 OTHER MATTERS 44 DELIVERY OF DOCUMENTS TO SHAREHOLDERS SHARING AN ADDRESS 44 SHAREHOLDER PROPOSALS 44 APPENDIX A: ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED APRIL 30, 2011 A-1 APPENDIX B: CERTAIN INFORMATION FOR THE INTERIM PERIOD MAY 1, 2011 THROUGH JANUARY 31, 2-3 OF THE SECURITIES EXCHANGE ACT OF 1934 B-1 APPENDIX C: MARKET PRICE OF UNITS C-1 i Table of Contents OILSANDS QUEST INC. 800, 1333 8th Street S.W. Calgary, AB, Canada T2R 1M6 March 21, 2012 To Our Shareholders: You are cordially invited to the Annual Meeting of Shareholders (the “Meeting”) of Oilsands Quest Inc. to be held at the Telus Convention Center, Meeting Room 103, 120 9th Avenue S.E. Calgary, Alberta, T2G 0P3 on Tuesday, April 24, 2012 at 3:00 p.m. local time. The formal Notice of the Meeting and Proxy Statement describing the matters to be acted upon at the Meeting are contained in the following pages.Shareholders also are entitled to vote on any other matters which properly come before the Meeting. Whether or not you are able to attend the annual meeting in person, it is important that your shares be represented.We have provided instructions on each of the alternative voting methods in the accompanying proxy statement.Please vote as soon as possible. Sincerely, Garth Wong President and Chief Executive Officer ii Table of Contents NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL 24, 2012 March 21, 2012 To the Shareholders of Oilsands Quest Inc.: The Annual Meeting of Shareholders (the “Meeting”) of Oilsands Quest Inc., a Colorado corporation (the “Company”) will be held at the Telus Convention Center, Meeting Room 103, 120 9th Avenue S.E. Calgary, Alberta, T2G 0P3 on Tuesday, April24, 2012 at 3:00 p.m. local time, for the purpose of considering and voting on the following matters: 1. a proposal to elect one director, Ronald Blakely, to serve a one year term until the 2012 annual meeting or until a successor is duly elected or appointed or until his earlier death, resignation or removal; 2. a proposal to amend the Company’s Articles of Incorporation to declassify its Board of Directors; 3. the ratification and approval of the appointment of KPMG LLP as our independent registered public accounting firm for the fiscal year ended April30, 2012; 4. an advisory (non-binding) vote on executive compensation; 5. an advisory (non-binding) vote on how frequently shareholders should vote to approve compensation of the named executive officers; and 6. any other business as may lawfully come before the Meeting or any adjournment(s) or postponement(s) thereof. The Board of Directors is not aware of any other business to come before the Meeting.The record date for the Meeting is the close of business on March19, 2012.Only shareholders of record at the close of business on that date may vote at the Meeting or any adjournments or postponements thereof. By Order of the Board of Directors, Garth Wong President and Chief Executive Officer WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE VOTE ON THE INTERNET AS INSTRUCTED IN THESE MATERIALS OR, IF THIS PROXY STATEMENT WAS MAILED TO YOU, YOU MAY INSTEAD COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD, AS PROMPTLY AS POSSIBLE IN ORDER TO ENSURE YOUR REPRESENTATION AT THE MEETING.A RETURN ENVELOPE HAS BEEN PROVIDED WITH THE PROXY CARD SENT BY MAIL.EVEN IF YOU HAVE VOTED, YOU MAY REVOKE YOUR PROXY BY FILING WITH THE VICE PRESIDENT AND CONTROLLER OF THE COMPANY A WRITTEN REVOCATION, BY DULY EXECUTING A NEW PROXY BEARING A LATER DATE, OR BY VOTING IN PERSON IF YOU ATTEND THE MEETING.PLEASE NOTE, HOWEVER, THAT IF YOUR SHARES ARE HELD OF RECORD BY A BROKER, BANK OR OTHER NOMINEE AND YOU WISH TO VOTE AT THE MEETING, YOU MUST OBTAIN A PROXY CARD ISSUED IN YOUR NAME FROM THAT RECORD HOLDER. iii Table of Contents PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS APRIL 24, 2012 March 21, 2012 To Our Shareholders: This proxy statement is furnished in connection with the solicitation by the Board of Directors of Oilsands Quest Inc. (the “Company”) of proxies to be used at the Annual Meeting of Shareholders (the “Meeting”) to be held at the Telus Convention Center, Meeting Room 103, 120 9th Avenue S.E. Calgary, Alberta, T2G 0P3 on Tuesday, April24, 2012, at 3:00 p.m. local time, and at any adjournments or postponements thereof.The Meeting is being held for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders.This proxy statement (including the Notice of Annual Meeting of Shareholders), the Company’s Annual Report on Form 10-K for the fiscal year ended April30, 2011, as amended (the “Annual Report”), including financial statements, and certain information covering the interim period May 1, 2011 through January 31, 2012, provided pursuant to Rule 14a-3 of the Securities Exchange Act of 1934. (collectively, the “Proxy Materials”), are first being provided to shareholders beginning on or about March21, 2012.A notice of the internet availability of the Proxy Materials (“Notice”) will be mailed to certain shareholders on or about March21, 2012.If you received a Notice by mail, you will not receive a printed copy of the Proxy Materials.Instead, the Notice will instruct you as to how you may access and review all of the information contained in the Proxy Materials.The Notice will also instruct you as to how you may submit your proxy on the Internet.If you would like to receive a printed copy of our Proxy Materials and proxy card, and have not previously requested a paper copy of these materials, you should follow the instructions for requesting such materials included in the Notice. i Table of Contents GENERAL INFORMATION Solicitation The enclosed proxy is being solicited by the Company’s Board of Directors.The costs of the solicitation will be borne by the Company.Proxies may be solicited personally or by mail, telephone, facsimile or telegraph by directors, officers and regular employees of the Company, none of whom will receive any additional compensation for such solicitations.The Company will reimburse banks, brokers, nominees, custodians and fiduciaries for their reasonable out-of-pocket expenses incurred in sending the Proxy Materials to beneficial owners of the shares. Voting Rights and Votes Required Holders of shares of the Company’s common stock (the “Common Stock”) and the Series B Preferred Stock (as defined below), at the close of business on Monday, March19, 2012 (the “Record Date”) are entitled to notice of, and to vote at, the Meeting.On Monday, March5, 2012, 348,698,837 shares of Common Stock and one share of Series B Preferred Stock were outstanding.Holders of the Common Stock are entitled to one vote per share.The holder of the Series B Preferred Stock is entitled to 18,925,956 votes, which equals the number of Exchangeable Shares (as defined below) of Oilsands Quest Sask Inc. (“OQI Sask”), the Company’s subsidiary, outstanding as of Monday, March5, 2012 (the “Series B Preferred Stock”).The total voting power combined for the holders of the Common Stock and the Series B Preferred Stock is 367,624,793. A quorum of shareholders is necessary to hold a valid meeting.A quorum will be present if at least one third of the shares outstanding (consisting of shares of the Common Stock and one share of the Series B Preferred Stock) as of the Record Date are present at the Meeting or represented by proxy.In the event there are not sufficient votes for a quorum or to approve any proposals at the time of the Meeting, the Meeting may be adjourned in order to permit further solicitation of proxies.Abstentions will count towards quorum requirements. As to the election of a director under Proposal One, shareholders may vote for the election of the nominee proposed by the Board or withhold authority to vote for the nominee being proposed.Directors are elected by majority votes cast, without respect to broker non-votes.Broker non-votes will be counted for purposes of determining the presence or absence of a quorum only. With respect to Proposal Two, a shareholder may:(i)vote “FOR” the proposal, (ii)vote “AGAINST” the proposal, or (iii)“ABSTAIN” with respect to the proposal.The affirmative vote of a majority of the votes cast (either in person or by proxy) and entitled to vote on the matter is required to approve Proposal Two.Proxies marked “ABSTAIN” will be treated as entitled to vote on this matter and will be treated as a vote “AGAINST” the proposal.Broker non-votes will be counted for purposes of determining the presence of or absence of a quorum only. With respect to Proposal Three, a shareholder may:(i)vote “FOR” the proposal, (ii)vote “AGAINST” the proposal, or (iii)“ABSTAIN” with respect to the proposal.The affirmative vote of a majority of the votes cast (either in person or by proxy) and entitled to vote on the matter is required to approve Proposal Three.This proposal shall be determined without regard to broker non-votes or proxies marked “ABSTAIN” except that abstentions and broker non-votes will be counted for purposes of determining the presence of or absence of a quorum. With respect to Proposal Four, a shareholder may:(i)vote “FOR” the proposal, (ii)vote “AGAINST” the proposal, or (iii)“ABSTAIN” with respect to the proposal.The advisory approval of the Company’s named executive officers compensation will be approved if a majority of the votes cast (either in person or by proxy) and entitled to vote on the matter are voted in favor of Proposal Four.This proposal shall be determined without regard to broker non-votes or proxies marked “ABSTAIN” except that abstentions and broker non-votes will be counted for purposes of determining the presence of or absence of a quorum. With respect to Proposal Five, a shareholder may:(i)vote for “EVERY YEAR”, (ii)vote for “EVERY TWO YEARS”, (iii)vote for “EVERY THREE YEARS”, or (iv)“ABSTAIN” with respect to the proposal.The advisory vote to determine the frequency with which the Company will hold a shareholder vote to approve its named executive officers compensation will be determined on the basis of which option (every year, every two years, or every three years) receives the greatest number of the votes cast.This proposal shall be determined without regard to broker non-votes or proxies marked “ABSTAIN” except that abstentions and broker non-votes will be counted for purposes of determining the presence of or absence of a quorum. The proposed corporate actions on which the shareholders are being asked to vote are not corporate actions for which shareholders of a Colorado corporation have the right to dissent under the Colorado Business Corporation Act. 2 Table of Contents In accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”), instead of mailing a printed copy of our Proxy Materials and proxy card to each shareholder of record, the Company may furnish Proxy Materials to our shareholders on the Internet.If you received a Notice by mail, you will not receive a printed copy of the Proxy Materials.Instead, the Notice will instruct you as to how you may access and review all of the information contained in the Proxy Materials.The Notice will also instruct you as to how you may submit your proxy on the Internet.If you would like to receive a printed copy of our Proxy Materials and proxy card, and have not previously requested a paper copy of these materials, you should follow the instructions for requesting such materials included in the Notice. If you are a shareholder of record, you may vote in person at the Meeting.We will give you a ballot when you arrive.If you do not wish to vote in person or you will not be attending the Meeting, you may vote by proxy.If you received a printed copy of these Proxy Materials by mail, you may vote by proxy using the enclosed proxy card or vote by proxy on the Internet.If you received a Notice by mail, you may vote by proxy over the Internet.The procedures for voting by proxy are as follows: — To vote by proxy on the Internet, go to http://www.proxyvote.com to complete an electronic proxy card. — To vote by proxy using the enclosed proxy card (if you received a printed copy of these Proxy Materials by mail), complete, sign and date your proxy card and return it promptly in the envelope provided.The giving of the enclosed proxy does not preclude the right to vote in person should the shareholder giving the proxy so desire.A proxy may be revoked at any time prior to its exercise by (i)providing notice in writing to the Company that the proxy is revoked; (ii)presenting to the Company a later-dated proxy; or (iii)attending the Meeting and voting in person. We provide Internet proxy voting to you as a shareholder to vote your shares on-line.The Internet proxy voting procedures have been designed to ensure the authenticity and correctness of your proxy vote instructions.However, please be aware that you must bear any costs associated with your Internet access, such as usage charges from Internet access providers and telephone companies. If you vote by proxy, your vote must be received by 11:59 p.m. Eastern Time on April 23, 2012 to be counted.Shares of the Common Stock and the Series B Preferred Stock represented by all properly executed proxies received will be voted as specified in the proxy.Management and the Board of Directors of the Company know of no other matters to be brought before the Meeting other than as described herein.If any other matters are properly presented to the shareholders for action at the Meeting and any adjournments or postponements thereof, the proxy holder named in the enclosed proxy intends to vote in his discretion on all matters on which the shares of the Common Stock and the Series B Preferred Stock represented by such proxy are entitled to vote. You may revoke your proxy at any time prior to its exercise by (i)providing notice in writing to Annie Lamoureux, Vice President and Controller, that the proxy is revoked; (ii)presenting to the Company a later-dated proxy; or (iii)by attending the Meeting and voting in person. 3 Table of Contents SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Security Ownership of Directors and Management The following table sets forth, as of February 29, 2012, the number of shares of the Common Stock and Exchangeable Shares (as described in footnote 1) beneficially owned by each of the Company’s directors, named executive officers and other executive officers, and the number of shares of the Common Stock and Exchangeable Shares beneficially owned by all of the Company’s directors and executive officers as a group: Common Stock and Exchangeable Shares beneficially owned by all of the Company’s directors and executive officers as a group: Name and Address of Beneficial Owner Position Amount and Nature of Beneficial Ownership(1) Percent of Common Stock(1) Garth Wong President and Chief Executive * Suite800, 1333 8th Street S.W. Officer Calgary, Alberta CANADA T2R 1M6 Annie Lamoureux Vice President and Controller * Suite800, 1333 8th Street S.W. Calgary, Alberta CANADA T2R 1M6 Simon Raven Vice President, * Suite800, 1333 8th Street S.W. Exploration and Development Calgary, Alberta CANADA T2R 1M6 Ronald Blakely Director * Suite800, 1333 8th Street S.W. Calgary, Alberta CANADA T2R 1M6 Christopher H. Hopkins Director 20,048,601 % Suite800, 1333 8th Street S.W. Calgary, Alberta CANADA T2R 1M6 Paul Ching Director * Suite800, 1333 8th Street S.W. Calgary, Alberta CANADA T2R 1M6 Brian F. MacNeill Director 70,000 * Suite800, 1333 8th Street S.W. Calgary, Alberta CANADA T2R 1M6 T. Murray Wilson Director 4,129,532 % Suite800, 1333 8th Street S.W. Calgary, Alberta CANADA T2R 1M6 All directors, executive officers and named executive officers named as a group (8persons) 26,032,583 % The amounts and percentages in these columns reference Exchangeable Shares and options to purchase Exchangeable Shares (discussed further below) that were issued by OQI Sask in exchange for OQI Sask Common Stock and stock options pursuant to that certain Reorganization Agreement dated June9, 2006 (the transactions contemplated in the Reorganization Agreement were consummated on August14, 2006 and the closing under that Agreement is referred to as the “Reorganization”).Each Exchangeable Share (or exercised option) is convertible into one share of Common Stock and the expiration date of each Exchangeable Share is August14, 2013 (unless stock options to purchase Exchangeable Shares have an earlier expiration date).The information related to stock options to purchase Exchangeable Shares owned by each director, executive officer and each named executive officer, if any, is disclosed in the respective footnotes to the table on “Amount and Nature of Beneficial Ownership” below. Includes: (i)10,000 shares of Common Stock; and (ii)vested options to purchase 625,000 shares of Common Stock.This number does not include unvested options to purchase 1,225,000 shares of Common Stock.Mr.Wong was appointed President and Chief Executive Officer on February1, 2011. 4 Table of Contents Includes: vested options to purchase 187,500 shares of Common Stock.This number does not include unvested options to purchase 162,500 shares of Common Stock.Ms.Lamoureux was appointed Vice President and Controller on February1, 2011. Includes: 123,450 Exchangeable Shares acquired under the Reorganization Agreement; vested options to purchase 550,000 shares of Common Stock.This number does not include unvested options to purchase 500,000 shares of Common Stock.Mr.Raven was appointed Vice President, Exploration and Development on January13, 2011. Includes:(i)116,000 shares of Common Stock; and (ii)vested options to purchase 30,000 shares of Common Stock.This number does not include unvested options to purchase 155,000 shares of Common Stock. Includes:(i)99,496 shares of Common Stock of which 42,266 are owned by Mr.Hopkins’ spouse; (ii)17,394,105 Exchangeable Shares (of which 205,750 are owned by Mr.Hopkins’ spouse and 49,380 are held by Mr.Hopkins’ children) to acquire Exchangeable Shares acquired under the Reorganization Agreement; and(iii)2,555,000 vested options to acquire Common Stock.This number does not include unvested options to purchase 30,000 shares of Common Stock. Includes vested options to purchase 142,500 shares of Common Stock.This number does not include unvested options to purchase 67,500 shares of Common Stock. Includes:(i)40,000 shares of Common Stock; and (ii)vested options to purchase 30,000 shares of Common Stock.This number does not include unvested options to purchase 155,000 shares of Common Stock.Mr.MacNeill resigned as acting Chief Executive Officer on February1, 2011. Includes:(i)104,532shares of Common Stock; and (ii)vested options to purchase 4,025,000 shares of Common Stock.This number does not include unvested options to purchase 2,500,000 shares of Common Stock. Includes securities reflected in footnotes (2)to (9). Security Ownership of Certain Beneficial Owners The number of shares outstanding of the Common Stock as of March5, 2012 was 348,698,837.The following table sets forth the beneficial ownership of the Common Stock as of March5, 2012 by each person (other than the directors and executive officers of the Company) who owned of record, or was known to own beneficially, more than 5% of the outstanding voting shares of Common Stock.The information below is based solely on filings under Regulation 13D under the Exchange Act. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Common stock Wellington Management Company, LLP 75 State Street Boston, MA 02109 % The Vanguard Group, Inc. 100 Vanguard Blvd. Malvern, PA 19355 % Section16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act requires our directors, executive officers and persons who beneficially own more than ten percent (10%) or more of our voting securities (“Insiders”) to file with the SEC reports showing their ownership and changes in ownership of our securities, and to send copies of these filings to us.To our knowledge, based upon review of copies of such reports furnished to us and upon written representations that we have received to the effect that no other reports were required during the year ended April30, 2011, the Insiders complied with all Section16(a) filing requirements applicable to them with the following exceptions. Each of Mr.Simon Raven and Ms.Annie Lamoureux failed to timely report their holdings of stock options to purchase our common shares upon becoming Insiders in the year ended April30, 2011.Mr.Raven’s report was filed approximately one month late.Ms.Lamoureux’s report was filed approximately one week late, and was subsequently amended to disclose additional stock options held by Ms.Lamoureux. 5 Table of Contents MANAGEMENT AND DIRECTORS Unless otherwise indicated in their employment agreements, executive officers of the Company are appointed by the Board of Directors and serve for a term of one year or until their successors have been elected and qualified or until their earlier resignation or removal by the Board of Directors.The previously elected Class A Directors will serve until the 2012 annual meeting and the Class C Directors will serve until the 2013 annual meeting or until their respective successors are duly elected or appointed or until their earlier death, resignation or removal.Provided that the proposed amendment to the Articles of Incorporation is approved, each director elected on or after April24, 2012, shall serve until the next annual meeting of shareholders or until his successor is elected and qualified or until their earlier death, resignation or removal. The following table sets forth the names and ages of all executive officers and directors and the positions and offices that each person holds with the Company as of the date of this proxy statement: Name Age Position T. Murray Wilson 60 Class B Director Garth Wong 54 President & Chief Executive Officer Annie Lamoureux 41 Vice President & Controller Simon Raven 34 Vice President, Exploration & Development Ronald Blakely* 63 Class B Director Paul Ching* 64 Class C Director Christopher H. Hopkins 57 Class A Director Brian F. MacNeill* 72 Class C Director * Messrs.Blakely, MacNeill and Ching are each “independent” as that term is defined in Section803A of the NYSE Amex listing standards and in Item 407(a) of Regulation S-K. Garth Wong has served as the Company’s President and Chief Executive Officer since February1, 2011.Prior thereto, Mr.Wong served as the Company’s Chief Financial Officer since February23, 2009.Prior to joining the Company, Mr.Wong had been Principal and Vice President of Sokol Developments Inc., a private real estate company involved in development of commercial and residential properties in Calgary since 2005.Prior to that, Mr.Wong served as Vice President and Comptroller for TransAlta Corporation, Canada’s largest investor-owned wholesale power generator and marketing company, where he was responsible for financial reporting, planning, taxation and budgeting, as well as financial systems and processes.Mr.Wong has an additional 18 years of industry experience, including accounting and financial responsibilities with Union Pacific Resources Inc. (formerly Norcen Energy Resources) and KPMG LLP.Mr.Wong has a Bachelor of Commerce degree from the University of Calgary and holds a professional designation as a Chartered Accountant (Alberta). Annie Lamoureux was appointed Vice President and Controller on February1, 2011.She has, since August2009, been employed with the Company as Corporate Controller where she was responsible for overseeing all finance, internal controls, planning and tax functions of the Company.From 2006 to 2009, Ms.Lamoureux was the Corporate Assistant Controller of Alutiq LLC, a global contractor with the U.S. Federal government where she oversaw the financial reporting, accounting and treasury functions of the Alutiq family of companies.From 2001 to 2005, she was the Corporate Assistant Controller of CAE Inc., where she managed the corporation’s global finance and accounting function.Ms.Lamoureux has six years of experience working in public accounting at KPMG LLP, in both international and domestic offices.She is a Chartered Accountant (Canada) and Certified Public Accountant (United States), and is a graduate from the University of Montreal. SimonRaven was appointed Vice President, Exploration and Development, effective on January13, 2011.He has, since August1, 2006, held the position of Chief Geologist with the Company.Prior to that, Mr.Raven was a Geologist with Norwest Corporation of Calgary.Mr.Raven holds a Bachelor of Science in geology from the University of Calgary, is a professional geologist (P.Geol), and a member of the Association of Professional Engineers, Geologists and Geophysicists of Alberta (APEGGA).He is a member of the Canadian Association of Petroleum Geologists (CSPG), American Association of Petroleum Geologists (AAPG), Canadian Heavy Oil Association (CHOA) and the Canadian Institute of Mining and Metallurgy (CIM).Mr.Raven serves as a director of Oilsands Quest Sask Inc., a subsidiary of the Company, and holds no other directorships with the Company.With demonstrated ability in his position with the Company, Mr.Raven has substantial knowledge of the Company’s history, structure and business. T. Murray Wilson currently serves as a director on the Board.Mr.Wilson has served on the Company’s Board since August 14, 2006.Mr. Wilson was the Executive Chairman of the Company from August 14, 2006 to January 15, 2010.Mr.Wilson has also served as Chairman, President and Chief Executive Officer of the Company from January15, 2010 until his resignation on September3, 2010.Mr. Wilson also served as the Executive Deputy Chairman of the Company from September 3, 2010 to March 31, 2011 when his role as an executive was terminated by the Company.Mr.Wilson is currently a member of the Company’s Resources 6 Table of Contents and Reserves Committee and was a member of the Community Relations, Environment, Health and Safety Committee.Mr.Wilson will not be up for reelection. Ronald Blakely has been the Chairman of the Board since his appointment on September 7, 2010. Mr. Blakely has been a director of the Company since April7, 2009.Mr. Blakely is a member of the Company’s Audit Committee and has been the Company’s lead independent director since August26, 2009.He has served on numerous joint venture boards and has a wealth of industry experience.Mr.Blakely retired as Executive Vice-President Finance — Downstream at Royal Dutch Shell in 2008 after a career of 38 years with Shell.Based in London, UK he had global responsibility for Finance, Information Technology and Procurement in the Oil Products and Chemicals divisions, responsible for functional operations in over 100 countries.Prior to his last role with Shell, Mr.Blakely served as Chief Financial Officer of Shell Canada Limited from 1997 to 2000 and Chief Financial Officer of Equilon Enterprises, a joint venture between Shell Oil and Texaco, from 2000 to 2002.Mr.Blakely was also a Board member of the U.S. based refining and marketing joint venture, Motiva Enterprises LLC, a partnership between Saudi Aramco and Royal Dutch Shell.Mr.Blakely also has extensive experience with Canadian oil sands projects from both a financial perspective and with regards to vertical integration into the North American energy markets.Mr.Blakely began his career with Shell in 1970 after graduating from the University of Guelph with a Bachelor of Arts in Economics.Mr.Blakely received his CMA in 1978.Mr. Blakely is currently a director of Ophir Energy plc, a UK company.He currently resides in London, UK. Paul Ching has been a director of the Company since January7, 2010 and since then has served as the Chair of the Company’s Reserves and Resources Committee and both as a member and the chair of the Compensation Committee.Mr.Ching has an exceptional background in E&P reservoir, production, operations, development and reservoir research.Mr.Ching had a 34 year career with the Shell Group of Companies / Royal Dutch Shell, retiring in 2007 as the Vice President Technical for Research & Development of Shell International E&P in The Netherlands.Mr.Ching has worked with Shell in Texas, California Heavy Oil, Continental US, Enhanced Recovery, Thermal Reservoir Engineering, Middle East, FSU and Asia prior to heading the international research group in The Netherlands.His experience includes Canada’s heavy oil and oil sands reservoirs.Mr.Ching has been active on the boards and in an executive capacity with a number of private companies in the E&P oil & gas and the energy technology sectors and formerly served as a board member and CEO/President of Meridian Resources Corporation. Christopher H. Hopkins has served as a director since August14, 2006 and has served as the chair of the Community Relations, Environment, Health and Safety Committee.Mr.Hopkins has also served as a director of Oilsands Quest Sask Inc., a subsidiary of the Company, since November10, 2004.Mr.Hopkins served as the Company’s President from August14, 2006 to September16, 2008 and as the Company’s President and Chief Executive Officer from July7, 2009 to January15, 2010.In January2010, Mr.Hopkins founded Canshale Corp., a company involved in the oil shale exploration business, and since then has served as its Chairman, President and Chief Executive Officer.Mr.Hopkins served as the Executive Vice President of Synenco Energy Inc. (“Synenco”), an oil sands exploration company of which he was a co-founder, from October1999 to September2004 and as a director of Synenco from October1999 until August2003.He was a founder, director and Vice President, Finance of Thunder Road Resources Ltd., a private oil and gas production company, from June1996 to June2000.Mr.Hopkins is a management professional and businessman with 34 years of Canadian and international energy and mining experience.He has held executive positions in corporate planning and business development with Suncor Inc.’s Oil Sands Group, Pembina Corporation and Amoco Canada and has additional management experience in environmental control and regulatory affairs in the resource industry.Mr.Hopkins holds a B.Sc. (Chemistry and Biology) from Carleton University and a MBA from Queen’s University.Mr.Hopkins has been a director of Newton Energy Inc. (NTN-V) since May30, 2007 and also served as a director of Added Capital Corp., a capital pool company until November2007. Brian F. MacNeill C.M. has been a director of the Company since August25, 2009.He served as the Acting Chief Executive Officer of the Company from September3, 2010 until February1, 2011.Previously, he was the Chairman of the Board of Directors of Petro-Canada, integrated oil and gas company, from 2000 to 2009 and prior to that, President and Chief Executive Officer of Enbridge Inc., an integrated pipeline energy and utilities company, from 1991 to 2001.Mr.MacNeill currently serves on the Board of Suncor Energy.His other current public board directorships include Capital Power and West-Fraser Timber Co. Ltd.Mr.MacNeill is a Chartered Accountant and a Certified Public Accountant and holds a Bachelor of Commerce from Montana State University.He is a member of the Canadian Institute of Chartered Accountants and the Financial Executives Institute.He is also a Fellow of the Alberta Institute of Chartered Accountants and of the Institute of Corporate Directors.Past public board directorships include, ArcelorMittal Dofasco (Chair), Legacy Hotels REIT, Sears Canada Inc., Toronto Dominion Bank, Telus Corporation, University of Calgary (Chair), Veritas DCG Inc., and Western Oil Sands Inc. Mr.MacNeill is also a member of the Order of Canada. Ronald Phillips has been a director of the Company since February2006 and is the Chair of the Company’s Compensation Committee and a member of the Governance and Nominating Committee and Audit Committee.Mr.Phillips was a director of Oilsands Quest Sask Inc., a subsidiary of the Company, from May2006 to August2006.Mr.Phillips is currently the Manager of Merchant Advance Funding LLC, a Stamford, Connecticut based investment partnership.From 2002 through late 2008, Mr.Phillips 7 Table of Contents managed the DKR Capital Event Driven Fund.Mr.Phillips holds a JD from Stanford Law School and a BA from Brown University.He is a member of the NewYork State Bar.Mr.Phillips resigned as director effective September6, 2011. John Read has been a director of the Company since October11, 2007 and has served as a member of the Company’s Compensation and Reserves and Resources Committees since that time.In 1970, Mr.Read began his career in the oil and gas industry with Shell Canada and then Texaco Exploration Canada.In 1974, he joined Colt Engineering Ltd., a private, start-up engineering organization where he held engineering and management positions, and, in 1983, became President and Chief Executive Officer.Mr. Read was Chief Executive Officer from 1999 until his retirement in early 2006.He remained a partner and director of The Colt Companies until March2007, when Colt was acquired by Worley Parsons Limited, a worldwide engineering and project management organization.Mr.Read is a member of the World Presidents’ Organization and the Association of Professional Engineers, Geologists and Geophysicists of Alberta.Mr.Read serves as a director on the boards of Axia Netmedia Corporation, PFB Corporation and Canadian Oil Sands Trust, each of which is listed on the Toronto Stock Exchange.Mr.Read resigned as director effective September6, 2011. Gordon Tallman has been a director of the Company since August14, 2006 and is the Chair of the Audit Committee and the Governance and Nominating Committee.Mr.Tallman retired as the Senior Vice-President, Royal Bank of Canada, and head of the Prairies Region of Canada, after a banking career spanning 42 years.Mr.Tallman is a member of the Board of Directors of Big Rock Brewery Inc. and PFB Corporation.He is Chairman of the Board of Enbridge Income Fund Holdings Inc.He has also served as Chairman of the Board of CV Technologies, Inc. and on the Boards of Canadian Utilities Ltd., Calgary, Investment Saskatchewan Inc., ECL Group of Companies Ltd and Gwich’n Development Corporation, Inuvik, NWT.Mr.Tallman is a graduate of the Institute of Corporate Directors, Corporate Governance College.Mr. Tallman resigned as director effective December20, 2011. Honorable Senator Pamela Wallin O.C. has been a director of the Company since June28, 2007 and is a member of the Company’s Governance and Nominating Committee and was a member of the Community Relations, Environment, Health and Safety Committees.Since August2006, Ms.Wallin has served as the Senior Advisor to the President of the Americas Society and the Council of the Americas in NewYork.In Canada, she serves on several corporate boards, including CTV Globemedia, Canada’s premier multimedia company, with ownership in CTV and the Globe and Mail, the board of Gluskin Sheff & Associates, an investment and wealth management firm, and Porter Airlines.Ms.Wallin is a member of a special Advisory Board for BMO Harris Bank.Ms.Wallin is the Chancellor of the University of Guelph in Ontario.In July2006, Ms.Wallin completed her four-year term as Consul General of Canada in NewYork.She was appointed to this prestigious post in 2002.From 1995 to 2002, Ms.Wallin served as President and Chief Executive Officer of PWP, Inc., a privately held media production company.Ms.Wallin was appointed to the Senate of Canada on December22, 2008 and currently serves on the Senate’s Foreign Affairs and International Trade Committee, the Veteran Affairs subcommittee, and the Special Committee on Anti-Terrorism and is Chair of the Defense and National Security Committee.Ms.Wallin resigned as director effective December20, 2011. Independence of the Board of Directors Ronald Blakely, Brian F. MacNeill, Ronald Phillips, John Read, Gordon Tallman, Paul Ching and Honorable Senator Pamela Wallin O.C. are all independent directors and none has any material relationship with the Company that might interfere with his or her exercise of independent judgment.The Company defines “independent” as that term is defined in Section803A of the NYSE Amex listing standards and in Item 407(a) of Regulation S-K.These seven directors are also “independent” within the meaning of Multi-lateral Instrument 52-110 promulgated by the Canadian Securities Administrators. The two remaining directors, Christopher H. Hopkins and T. Murray Wilson, are not independent.Messrs.Hopkins and Wilson have served as senior executive officers of the Company within the past three years. Board of Directors General The Board of Directors, in conjunction with management, has developed broad terms of reference to monitor and influence the strategic management of the Company, shareholder relations and other third party relations.Mr.Blakely, the independent Chairman of the Board, ensures the Board of Directors is organized and functions effectively. The charters for the Board of Directors and each of the Committees are available on the Company’s website at www.oilsandsquest.com.The Board of Directors has adopted a written Code of Ethics which is applicable to all members of the Company, including Directors, officers, employees and consultants.The Code of Ethics is also available on the Company’s website. 8 Table of Contents The Board of Directors has adopted a whistleblower policy that applies to all of our officers and employees, including our principal executive officer, principal financial officer or executives that act in a similar capacity.The Company is committed to fair, accurate and transparent accounting of financial matters and expects all employees, consultants, officers, directors and agents to act in accordance with the highest ethical standards in the performance of their responsibilities for the Company.The Company also requires full compliance with all applicable securities laws and regulations, accounting standards, accounting controls and audit practices and prohibits violations of applicable securities or other laws relating to fraud against shareholders.Mr.Blakely and Mr. MacNeill are the directors to which such inquiries are made.The “whistleblower” policy is available on the Company’s website. All meetings of the Board of Directors begin with disclosure by each director of any conflicts or potential conflicts to promote and encourage a culture of ethical business conduct.The Board of Directors will take such actions as are reasonably required to resolve such conflicts when identified with a view to the best interests of the Company. Written descriptions of the roles and responsibilities of the President and Chief Executive Officer, the Vice President & Controller, Vice President, Exploration & Development and of the Chairman of the Board and each Committee Chair have been developed by the Board of Directors. The Board of Directors provides new directors with the ability to access background documents of the Company, including corporate records and prior board materials.New members of the Board of Directors are invited to meet with all members of the organization and to attend site visits for orientation as to the nature and operations of the business.All members of the Board of Directors are encouraged to attend relevant industry conferences and to perform due diligence on the Company.Presentations are made regularly to the Board of Directors and Committees to educate and inform them of changes within the Company and in regulatory and industry requirements and standards.Travel and attendance fees related to attendance at relevant industry conferences are paid for by the Company. In addition to the specific professional experience of each director, we chose our directors because they are highly accomplished in their respective fields, insightful and inquisitive.In addition, we believe each of our directors possesses sound business judgment and is highly ethical.While we do not have a formal diversity policy, we consider a wide range of factors in determining the composition of our Board, including professional experience, skills, education, training and background. Board Leadership Structure and Risk Management Mr.Blakely is the Chairman of the Company’s Board of Directors.The Board believes that Mr.Blakely is best suited to serve as Chairman because he is the most familiar with the Company’s business and industry and is best able to establish strategic priorities for the Company.The Board of Directors appointed Mr.Blakely as the Chairman in August 2010.In such capacity, Mr.Blakely reviews agendas for Board meetings and annual goals and objectives for the Company.The Board believes that its majority of independent directors and other aspects of its governance provides appropriate independent oversight to Board decisions.As a result, the Board believes that Mr.Blakely’s continuing service as Chairman of the Board is beneficial to the Company and provides an effective leadership structure. Mr. Blakely previously served as the lead independent director since August 2009. The Board of Directors, directly and through its committees, is actively involved in the oversight of the Company’s risk management policies.The Audit Committee is charged with overseeing enterprise risk management, generally, and with reviewing and discussing with management the Company’s major risk exposures (whether financial, operating or otherwise) and the steps management has taken to monitor, control and manage these exposures, including the Company’s risk assessment and risk management guidelines and policies.The Compensation Committee oversees the Company’s compensation policies generally to determine whether they create risks that are reasonably likely to have a material adverse effect on the Company.The Audit Committee and the Compensation Committee receive reports from, and discuss these matters with, management and regularly report on these matters to the Board. The Compensation Committee has conducted a comprehensive review of the Company’s compensation structure from the perspective of enterprise risk management and the design and operation of our executive and employee compensation plans, policies and arrangements generally, including the performance objectives and target levels used in connection with our annual cash incentive bonus compensation and stock option awards, and has concluded that there are no risks arising from the Company’s compensation policies and practices for its employees that are reasonably likely to have a material adverse effect on the Company.Our compensation program as a whole does not encourage or incentivize our executives or other employees to take unnecessary and excessive risks or engage in other activities and behavior that threaten the value of the Company or the investments of its shareholders, as evidenced by the following design features that we believe mitigate risk-taking: Compensation Mix.To encourage appropriate decision-making and facilitate the alignment of the interests of our employees with those of the Company and its shareholders, our compensation program is structured to provide an appropriate balance of “fixed” 9 Table of Contents and “variable” or “at risk” compensation.We believe that the allocation of variable compensation between annual cash incentives and long-term stock option grants is reasonable for the Company given our business objectives and is comparable to the ratio used by members of our peer group identified in the ‘Compensation Discussion and Analysis’ below.The mix of compensation provided to our executives and other employees is sufficiently diversified to be consistent with the Company’s risk profile and provide a balance of incentives. Base Salaries.While base salary is the only fixed element of compensation that we provide to our executives and other employees, we believe that the amounts paid are sufficient to meet the essential financial needs of these executives and employees.Consequently, our incentive compensation arrangements are intended to reward their performance if, and only to the extent that, the Company and our shareholders also benefit financially from their stewardship. Annual Incentives.The Compensation Committee believes that our bonus program does not incentivize our named executive officers or other employees to take inappropriate business risks. In prior fiscal years, the amount received did not directly relate to the achievement of specific performance objectives communicated in advance to our executives and other employees that could cause such risk-taking but rather was determined in the Board of Directors’ discretion following completion of the fiscal year to which the bonuses related. Although with respect to fiscal 2011, specific performance targets were set and communicated in advance, the targets are not tied to quantitative Company performance but rather to more qualitative objectives such as continuing to build a strong employee base and management team and maintaining a focus on capital discipline and preservation.The Company does not consider that the pursuit of such objectives lead or may lead to behaviors that focus executives on their individual enrichment rather than the Company’s long-term welfare. Stock Options.Historically, and in fiscal year 2011, the Compensation Committee granted a substantial amount of our executive officers’ total compensation as non-cash incentive compensation in the form of stock option awards.Our annual stock option awards that are granted to our executive officers include both options that are 100% service-based, vesting in equal annual installments over a three-year period, that are not tied to Company or individual performance, and performance-based options that vest based on achievement of targets measured over an extended period.The Compensation Committee evaluates the performance factors and targets for annual option awards each year, to the extent performance criteria are utilized.We consider these performance goals and target levels are appropriate given the risks the Company faces and are realistic in light of past performance.Additionally, we believe that the following attributes of our performance-based stock options ensure that the interests of our executive officers are aligned with the interests of our shareholders:vesting is (i)based on multiple goals and objectives, (ii)not based solely on corporate performance, but also depends on qualitative, non-financial measures, and (iii)is based on performance over an extended period and so do not encourage executives to achieve only short-term increases in our Common Stock price. Meetings of the Board and Committees Board of Directors The Company’s Board of Directors held 14 Board meetings during the Company’s fiscal year ended April30, 2011, and 23 additional meetings during the current fiscal year.Such meetings consisted of unanimous consent directors’ minutes signed by all directors and actual meetings at which a quorum of the directors were present in person or by telephone.At all regularly-scheduled meetings of the Board of Directors (and at most other meetings of the Board of Directors), the independent directors meet without the presence of the non-independent directors or members of management. The Company does not have a formal policy with regard to Board members’ attendance at annual meetings, but encourages them to attend shareholder meetings.All of our directors attended the last shareholder meeting held on October17, 2010. Audit Committee We have a separately designated standing Audit Committee established in accordance with the Exchange Act and Section803 of the NYSE Amex Company Guide.During the 2011 fiscal year, the following persons served on our Audit Committee:Brian F. MacNeill, Ronald Blakely, Ronald Phillips and Gordon Tallman.Mr.Blakely was the Audit Committee financial expert and Mr. Tallman was Chair of the Audit Committee.Messrs.MacNeill, Blakely, Phillips and Tallman are each “independent” as that term is defined in Section803A of the NYSE Amex Company Guide and SEC Rule 10A-3 under the Exchange Act. Subsequent to the effectiveness of Mr. Tallman’s resignation, the Audit Committee consisted of Messrs. Blakely, Ching and MacNeill. Mr. Blakely is the Audit Committee financial expert and Mr. MacNeill is serving as Chair of the Audit Committee.Mr. Ching is also “independent” as that term is defined in Section803A of the NYSE Amex Company Guide and SEC Rule 10A-3 under the Exchange Act. 10 Table of Contents The Audit Committee was formed on February15, 2006.The Audit Committee held 5 meetings in person or by unanimous written consent during the fiscal year ended April30, 2011.The Audit Committee has held 4 additional meetings during the current fiscal year.The Board of Directors has adopted a written charter for the Audit Committee, which is available on our website at www.oilsandsquest.com.The Audit Committee oversees the accounting and financial reporting processes of the Company and oversees the audits of the Company’s financial statements. The following constitutes the report the Audit Committee has made to the Board of Directors and, when read in connection with the Audit Committee Charter, generally describes the functions performed by the Audit Committee: Report of the Audit Committee To the Board of Directors of Oilsands Quest Inc. Management is responsible for our internal controls and the financial reporting process.The independent accountants are responsible for performing an independent audit of our financial statements in accordance with generally accepted auditing standards and to issue a report on our financial statements.Our responsibility is to monitor and oversee those processes.We hereby report to the Board of Directors that, in connection with the financial statements for the fiscal year ended April30, 2011, we have: — reviewed and discussed the audited financial statements with management and the independent accountants; — discussed with the independent accountants the matters required to be discussed by SAS 114 (The Auditor’s Communication With Those Charged With Governance); and — received the written disclosures and the letter from the independent accountants required by Independence Standards Board Standard No. 1 (Independence Standards Board Standard No. 1, Independence Discussions with Audit Committees), as may be modified or supplemented, and discussed with the independent accountant the accountant’s independence. Based on the discussions and our review described above, we recommended to the Board of Directors that the audited financial statements for the fiscal year ended April30, 2011 be included in the Company’s Annual Report on Form 10-K for the Year Ended April30, 2011, as amended, which is being provided contemporaneously with this proxy statement. Respectfully submitted, The Audit Committee of Oilsands Quest Inc. Gordon Tallman, Chair Brian F. MacNeill, Member Ronald Blakely, Member Ronald Phillips, Member Compensation Committee During the 2011 fiscal year, the Company’s Compensation Committee consisted of:Paul Ching (serving as Chair of the Committee), Ronald Phillips and Honorable Senator Pamela Wallin O.CSubsequent to the effectiveness of Ms. Wallin’s resignation, the Compensation Committee consisted of Mr. Ching (serving as Chair of the Committee), Mr. Blakely and Mr. MacNeill.The Compensation Committee was formed on February15, 2006.The Compensation Committee held 4 meetings during the fiscal year ended April30, 2011.The Compensation Committee has held 1 additional meeting during the current fiscal year. Duties of the Compensation Committee include reviewing and making recommendations regarding compensation of executive officers and determining the need for and the appropriateness of employment agreements for senior executives.This includes the responsibility:(1)to determine, review and approve on an annual basis the corporate goals and objectives with respect to compensation for the senior executives; and (2)to evaluate at least once a year the performance of the senior executives in light of the established goals and objectives and, based upon these evaluations, to determine the annual compensation for each, including salary, bonus, incentive and equity compensation.The Compensation Committee has authority to retain such compensation consultants, outside counsel and other advisors as the Compensation Committee in its sole discretion deems appropriate.The Compensation Committee may also invite the senior executives and other members of management to participate in their deliberations, or to provide information to the Committee for its consideration with respect to such deliberations, except that:the Chief Executive Officer may not be present for the deliberation of or the voting on compensation for the Chief Executive Officer.The Chief Executive Officer may, however, be present for the deliberation of or the voting on compensation for any other officer. 11 Table of Contents The Compensation Committee also has the authority and responsibility:(1)to review the fees paid to independent directors for service on the Board of Directors and its committees, and make recommendations to the Board with respect thereto; and (2)to review the Company’s incentive compensation and other stock-based plans and recommend changes in such plans to the Board as needed. Our Compensation Committee’s charter was adopted by the Board of Directors on February15, 2006.The charter is available on our web site at www.oilsandsquest.com. The Compensation Committee has retained Mercer (Canada) Limited to review and advise on both senior executive compensation and compensation for the Board of Directors. Governance and Nominating Committee During the 2011 fiscal year, the Company’s Governance and Nominating Committee consisted of: Gordon Tallman (Chair), Brian MacNeill and Honorable Senator Pamela Wallin O.CSubsequent to the effectiveness of the resignations of Mr. Tallman and Ms. Wallin, the Company’s Governance and Nominating Committee consisted of Messrs. Blakely, Ching and MacNeill, with Brian MacNeill serving as Chair of the Committee.Duties of the Governance and Nominating Committee include oversight of the process by which individuals may be nominated to our Board of Directors.Our Governance and Nominating Committee’s charter was adopted by the Board of Directors on February15, 2006 and is available on our web site at www.oilsandsquest.com. The functions performed by the Governance and Nominating Committee include identifying potential directors and making recommendations as to the size, functions and composition of the Board and its committees.In making nominations, our Governance and Nominating Committee is required to submit candidates who have the highest personal and professional integrity, who have demonstrated exceptional ability and judgment and who shall be most effective, in conjunction with the other nominees to the Board, in collectively serving the long-term interests of the shareholders. The Governance and Nominating Committee considers nominees proposed by our shareholders.To recommend a prospective nominee for the Governance and Nominating Committee’s consideration, you may submit the candidate’s name by delivering notice in writing to Oilsands Quest Inc. Attention:Corporate Secretary, 800, 1333 8th Street S.W., Calgary, AB, Canada T2R 1M6. A shareholder nomination submitted to the Governance and Nominating Committee must be submitted to the Company by the date mentioned in the most recent proxy statement under the heading “Shareholders Proposals” as such date may be amended in cases where the annual meeting has been changed as contemplated in Exchange Act Rule 14a-8(e), Question 5.The shareholder nomination must include, at a minimum, the following information: (i)the name, address, telephone number, fax number and e-mail address of the person submitting the recommendation; (ii)the number of shares and description of the Company’s voting securities held by the person submitting the nomination and whether such person is holding the shares through a brokerage account (and if so, the name of the broker-dealer) or directly; (iii)the name, address, telephone number, fax number and e-mail address of the person being recommended to the nominating committee to stand for election at the next annual meeting (the “Proposed Nominee”) together with information regarding such person’s education (including degrees obtained and dates), business experience during the past ten years, professional affiliations during the past ten years, and other relevant information; (iv)information regarding any family relationships of the Proposed Nominee as required by Item 401(d) of Regulation S-K; (v)information on whether the Proposed Nominee or the person submitting the recommendation has (within the ten years prior to the recommendation) been involved in legal proceedings of the type described in Item 401(f) of Regulation S-K (and if so, provide the information regarding those legal proceedings required by Item 401(f) of Regulation S-K); (vi)information regarding the share ownership of the Proposed Nominee required by Item 403 of Regulation S-K; 12 Table of Contents (vii)information regarding certain relationships and related party transactions of the Proposed Nominee as required by Item 404 of Regulation S-K; and (viii)the signed consent of the Proposed Nominee in which he or she:(a)consents to being nominated as a director of the Company if selected by the nominating committee, (b)states his or her willingness to serve as a director if elected for compensation not greater than that described in the most recent proxy statement, (c)states whether the proposed nominee is “independent” as defined by Section803 of the NYSE Amex Company Guide, and (d)attests to the accuracy of the information submitted pursuant to paragraphs (i)through (vii), above. Although the information may be submitted by fax, e-mail, mail, or courier, the Governance and Nominating Committee must receive the Proposed Nominee’s signed consent, in original form, within ten days of making the nomination. When the information required above has been received, the Governance and Nominating Committee will evaluate the Proposed Nominee based on the criteria described below, with the principal criteria being the needs of the Company and the qualifications of such Proposed Nominee to fulfill those needs. The process for evaluating a Proposed Nominee is the same whether a Proposed Nominee is recommended by a shareholder or by an existing officer or director.The Governance and Nominating Committee will: (1) establish criteria for selection of potential directors, taking into consideration the following attributes which are desirable for a member of our Board of Directors:leadership, independence, interpersonal skills, financial acumen, business experiences, industry knowledge, and diversity of viewpoints; and the Governance and Nominating Committee will periodically assess the criteria to ensure it is consistent with best practices and the goals of the Company; (2) identify individuals who satisfy the criteria for selection to the Board and, after consultation with the Chairman of the Board, make recommendations to the Board on new candidates for Board membership; and (3) receive and evaluate nominations for Board membership which are recommended by existing directors, corporate officers, or shareholders in accordance with policies set by the Governance and Nominating Committee and applicable laws. The Governance and Nominating Committee was formed on April30, 2004, and held 2 meetings during the fiscal year ended April30, 2011.It has held 1 additional meeting during the current fiscal year.The Company has not engaged the services of or paid a fee to any third party or parties to identify or evaluate or assist in identifying or evaluating potential nominees. Resources and Reserves Committee During the 2011 fiscal year, the Company’s Resources and Reserves Committee consisted of:Paul Ching (Chair), Christopher Hopkins, Brian MacNeill and Honorable Senator Pamela Wallin O.CSubsequent to the effectiveness of Ms. Wallin’s resignation, the Resources and Reserves Committee consisted of Messrs. Ching (Chair), Hopkins and MacNeill.The Resources and Reserves Committee assists the Board in meeting its responsibilities relating to reporting practices related to resources and reserves of the Company.In doing so, the Resources and Reserves Committee reviews the regulatory requirements for oil and gas reporting and makes recommendations to the Board with respect to those requirements, oversees the selection of independent geological engineers and qualified reserves evaluators that perform the Company’s resource evaluations, and reviews all independent geological and engineering evaluation reports.The Committee also reviews all resource reporting and resource related disclosure prior to release by the Company to the public, and, since October 7, 2010 performs all functions previously performed by the Community Relations, Environment, Health and Safety Committee.The Resources and Reserves Committee held 5 meetings during the fiscal year ended April30, 2011.The Resources and Reserves Committee has held no additional meetings during the current fiscal year. Community Relations, Environment, Health and Safety Committee Because of lower operational activities, the Community Relations, Environment, Health and Safety Committee was wound up on October 7, 2010.Its mandate was added to the mandate of the Resource and Reserves Committee on that date.Prior to October 7, 2010, the Company’s Community Relations, Environment, Health and Safety Committee consisted of T. MurrayWilson, Christopher Hopkins and Honorable Senator Pamela Wallin O.C.The primary functions of the Community Relations, Environment, Health and Safety Committee are to assist the Board in reviewing the Company’s policy and management pertaining to (1)establishing and maintaining relationships with communities in the vicinity of its operations; and (2)health, safety, and environmental matters associated with its activities, functions which are now carried out by the Resources and Reserves Committee. 13 Table of Contents The Committee also reviews the reports and recommendations of independent consultants charged with assisting the Company in developing policies or managing its community relations and health, safety and environmental programs. Prior to October 7, 2010, the Community Relations, Environment, Health and Safety Committee oversaw the community relations strategy of the Company including the process to develop, review and report on benefit agreements between the Company and communities and report on the status of the Company’s relationships with communities in the vicinity of its operations.The Community Relations, Environment, Health and Safety Committee also supervised the Company’s strategy to manage health, safety and environmental matters at its operations sites and corporate offices, including corporate response and reporting procedures.The Resources and Reserves Committee now performs these functions. The Community Relations, Environment, Health and Safety Committee, and subsequent to October 7, 2010, the Resource and Reserves Committee, has the authority and responsibility to:(1)review compliance with applicable regulations and policies concerning community relations and health, safety and environmental matters; (2)review compliance with the terms of agreements concerning community relations and health, safety and environmental matters; (3)review procedures and when necessary engage qualified independent consultants to review procedures or provide recommendations concerning community relations and health, safety and environmental matters; and (4) consider the adequacy of such procedures concerning community relations and health, safety and environmental matters. The Community Relations, Environment, Health and Safety Committee held no meetings independent of the Resources and Reserves Committee during the fiscal year ended April30, 2011. Compensation Committee Interlocks and Insider Participation None of the members of our Compensation Committee was an employee of the Company during the fiscal year, nor has any member of Compensation Committee formerly served as an officer of the Company, and none of the Compensation Committee members entered into a transaction with the Company in which they had a direct or indirect interest that is required to be disclosed pursuant to Item 404 of Regulation S-K. Assessments Following the end of every second year, the Governance and Nominating Committee assesses the effectiveness of the Board as a whole and makes recommendations respecting same.For the most recently ending fiscal year, the Board of Directors will undertake to complete surveys wherein they evaluate directors, senior executives, the Committees and the Board as a whole.The subject matter of the surveys is used to assess and improve Board practices. Shareholder Communication with the Board of Directors The Company values the views of its shareholders (current and future shareholders, employees and others).Accordingly, the Board of Directors established a system through its Audit Committee to receive, track and respond to communications from shareholders addressed to the Company’s Board of Directors or to its non-management directors.Any shareholder who wishes to communicate with the Board of Directors or the non-management directors may write to: Brian MacNeill Chair, Audit Committee c/o Oilsands Quest Inc. 800, 1333 8th Street S.W. Calgary, AB, Canada T2R 1M6 The Chair of the Audit Committee is the Board Communications Designee.He will review all communications and report on the communications to the Chair of the Governance and Nominating Committee and the full Board or the non-management directors as appropriate.The Board Communications Designee will take additional action or respond to letters in accordance with instructions from the relevant Board source. 14 Table of Contents CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Our Board of Directors has adopted a related person transaction policy that applies to all of our directors and executive officers.It is the Company’s policy that the Audit Committee of the Board of Directors review and approve all related person transactions in advance, and that such related person transactions be disclosed in accordance with applicable legal and regulatory requirements. There are no family relationships between any Company executive officer or director. None of the directors or executive officers of the Company, nor any person who owned of record or was known to own beneficially more than 5% of the Company’s outstanding shares of its Common Stock, nor any associate or affiliate of such persons or companies, has any material interest, direct or indirect, in any transaction that has occurred since May1, 2010, or in any proposed transaction, which has materially affected or will affect the Company. 15 Table of Contents EXECUTIVE COMPENSATION The following Compensation Discussion and Analysis describes the material elements of compensation for the executive officers identified in the Summary Compensation Table contained below.These are our named executive officers (the “NEOs”) and include each of the individuals who served as the Company’s principal executive officer and principal financial officer or acted in a similar capacity at any time during the 2011 fiscal year, the Company’s next most highly compensated executive officers that were employed at the end of the 2011 fiscal year, of which there were two, and one additional former executive officer of the Company who would have been one of the Company’s next most highly compensated executive officers based on the compensation she earned during the portion of 2011 fiscal year that she was employed by the Company. Compensation Discussion and Analysis Oversight of Executive Compensation Program As more fully described below, the Compensation Committee of the Board of Directors (the “Compensation Committee”) reviews and recommends to the full Board of Directors each of the compensation programs for our senior executive officers, including the NEOs.Our senior executive officers review the base salary, annual bonus and long-term compensation levels for the other permanent employees.The entire Board of Directors remains responsible for significant changes to or adoption of new employee benefit plans.Consistent with the listing requirements of the NYSE Amex, the Compensation Committee is composed entirely of independent members of our Board of Directors. Compensation Program Philosophy and Objectives Our compensation program has five objectives: — support the Company’s overall business strategy; — align total compensation with shareholder interests; — minimize turnover related to compensation issues; — reward key executives and key employees for demonstrated performance through short- and long-term incentive plans; and — balance the proportion of fixed (i.e., base salary) versus variable (i.e. short- and long-term incentives) compensation to be competitive with typical practice among peers. In making compensation decisions, the Compensation Committee considers various factors such as each executive’s motivation level, leadership ability, overall knowledge and experience in his or her particular segment of our business, the competitive compensation environment for such individual, that person’s unique skills and his or her expected future contribution to the success of our company.We feel that if these qualities are rewarded, the executives will be motivated to achieve our corporate goals and implement our strategies. Elements of Compensation The Compensation Committee believes that the compensation environment for qualified professionals in the industry in which the Company operates is highly competitive and the possibility exists that other companies will be able to offer more concrete benefits and higher salaries to its senior officers.It also believes that similar compensation pressure has resulted from increased financial reporting and corporate governance requirements implemented in recent years.In order to compete in this environment, our NEOs’ compensation (other than Mr.MacNeill’s compensation) has four components: — base salary; — short-term cash-based incentives for fiscal year ending April30, 2011 were tied to pre-established performance goals however in prior years such incentives were generally determined annually using informed discretion (i.e. not a formula) and approved by the Board of Directors and for fiscal year 2012 cash-based incentives will be determined using informed discretion; 16 Table of Contents — long-term equity-based incentives to be considered annually at the discretion of the Board of Directors; and — other benefits that, in most cases, are available to all salaried employees. See “Base Salary” for a discussion of the compensation for Mr.MacNeill. The Company does not provide its executives, or any other Company employees, with the opportunity to participate in a pension plan or non-qualified deferred compensation plan. How Elements of Our Compensation Program are Related to Each Other We view the various components of compensation as related but distinct and emphasize “pay for performance” with a significant portion of total compensation reflecting a risk aspect tied to long- and short-term financial and strategic goals.Our compensation philosophy is to foster entrepreneurship at all levels of the organization by making long-term equity-based incentives, in particular stock option grants, a significant component of executive compensation.We determine the appropriate level for each compensation component based in part, but not exclusively, on our view of internal equity and consistency, and other considerations we deem relevant, such as rewarding extraordinary performance.Our Compensation Committee has not adopted any formal or informal policies or guidelines for allocating compensation between long-term and currently paid out compensation, between cash and non-cash compensation, or among different forms of non-cash compensation.We have not adopted any formal internal pay-equity proposal, but it is the Compensation Committee’s goal to be fair and reasonable to all employees within the limitations of the Company’s financial capabilities and equity requirements. The Compensation Committee has engaged independent consultants, Mercer (Canada) Limited, to assist it in its determination of peer group assessments and other factors in assessing overall executive compensation.In determining the relevant peer group, the Compensation Committee considered public and private companies with oil and gas exploration and production operations including those with oil sands operations.Specifically, these included 14 peer group companies with respect to the compensation of our NEOs and over 100peer group companies with respect to the compensation for all other employees as set out in the Mercer Total Compensation Survey for the Oil and Gas Industry. For fiscal year 2011, the 14 peer group companies with respect to the compensation of our NEOs were: Named Executive Officers’ Peer Group Companies Athabasca Oil Sands Corporation Osum Oil Sands Corp. Connacher Oil and Gas Limited Petrobank Energy Resources Ltd. Grizzly Resources Ltd. Seven Generations Energy Ltd Ivanhoe Energy Inc. Southern Pacific Resource Corporation Japan Canada Oil Sands Limited Statoil Canada Ltd. Laricina Energy Ltd. Total E&P Canada Ltd. MEG Energy Corp. UTS Energy Corporation The aspects of compensation that were assessed in the “peer group assessments” include base salary, short-term incentives, perquisites, and long-term incentives.Factors also considered in assessing overall executive compensation in relevant peer groups included size and nature of organizations, comparable positions, industry competitive pressures in specific geographic location, and target pay positioning for roles of strategic importance and other roles in the organization.All of the decisions with respect to determining the amount or form of executive compensation under the Company’s executive compensation programs are made by the Compensation Committee and may reflect factors and considerations other than the information and advice provided by Mercer (Canada) Limited.Mercer (Canada) Limited did not provide any services to the Company during fiscal year 2011 other than advice with respect to executive compensation, and it is engaged annually to provide such advice. Base Salary.Base salary, paid in cash, is the first element of compensation for our NEOs.We set base salaries at a level we believe enables us to hire and retain individuals in a competitive environment and to reward individual performance and contribution to our overall business goals, while recognizing that our NEOs have additional incentives to work towards the Company’s success.Individual performance and contribution to the overall business goals of the Company are subjective measures and are also evaluated by the Compensation Committee. On February1, 2011, Mr.Wong’s base salary was increased from $296,267 ($300,000 CDN) to $345,645 ($350,000 CDN), on May1, 2010, Mr.Raven’s base salary was increased from $209,868 ($225,000 CDN) to $218,263 ($234,000 CDN) which was 17 Table of Contents followed by an increase to $231,582 ($234,500 CDN) on January13, 2011, and on February1, 2011, Ms.Lamoureux’s base salary was increased from $177,760 ($180,000 CDN) to $192,574 ($195,000 CDN)These increases were made by the Board of Directors, on recommendation from the Compensation Committee, due to the highly competitive compensation environment for qualified executives in the industry and in recognition of the increased responsibilities of these executives arising from Mr.Wong’s appointment as President and Chief Executive Officer, Mr.Raven’s appointment as Vice President, Exploration and Development and Ms.Lamoureux’s appointment as Vice President and Controller. No other NEO received an increase in base salary during fiscal year 2011. Mr.MacNeill received fees for his role as acting Chief Executive Officer during the 2011 fiscal year at an annualized rate of $296,267 ($300,000 CDN).Mr.MacNeill did not receive any othercompensation for such services and the discussion of other elements of compensation herein do not apply to him. The Compensation Committee believes that base salaries for our NEOs are appropriate for executives serving a public company of our size in our industry. Annual Cash Bonuses.Annual cash bonuses are the second element of our compensation plan.The Compensation Committee believes it is appropriate that executive officers and other employees have the potential to receive a significant portion of their annual cash compensation as a cash bonus to encourage performance to achieve key short-term (annual) corporate objectives and to be competitive from a total remuneration standpoint. In accordance with the executive employment agreements for each NEO (other than Mr.MacNeill who is not party to any employment agreement), any award of cash bonuses is at the sole discretion of the Compensation Committee.In accordance with the terms of each of our NEOs’ employment agreements, when a bonus plan is established by the Company, the executives will be eligible to receive a target bonus equal to 40% of their base salary, except with respect to Mr.Wilson and Ms.MacKenzie would have been eligible for a bonus up to 200% and 100% of their base salary, respectively.The Board of Directors has discretion to adjust this target up or down.Prior to fiscal year 2011, annual bonuses were discretionary and the Board of Directors and the Compensation Committee had the discretion to not award any cash bonus to any of our NEOs if warranted. On May12, 2010 the Board of Directors approved the performance goals for each of the NEOs’ annual cash bonuses with respect to fiscal year 2011.These goals, their measure and their relative weightings are as follows: Goal Measure Weighting Design, finance and operate a low pressure Steam Assisted Gravity Drainage (“SAGD”) test Successfully complete a SAGD test by April30, 2011, which confirms the containment characteristics of the overburden (glacial till) and increases the contingent resource estimate provided by independent third party engineers. 40% Maintain a focus on capital discipline and preservation Complete the scope of the fiscal 2011 budget, within the budget approved and updated by the Board. 30% Continue building a strong employee base and management team Staff turnover is less than 15% for fiscal year 2011. 20% Receive approval from Saskatchewan Ministry of Environment for a 30,000 BPD commercial project Approval from Saskatchewan Ministry of Environment by April30, 2011 10% Prior to fiscal year 2011, we had no set formula for determining or awarding cash bonuses to our other executives or employees and there was no specific guideline for determining how much weight to give to individual and Company performance factors when determining the amount of annual bonuses which were discretionary.In determining whether to award bonuses and the amount of any bonuses, we have taken and will continue to take into consideration discretionary factors such as the individual’s current and expected future performance, level of responsibilities, retention considerations, peer group assessments, and the total compensation package, as well as Company resources and business projections, and other operational factors. The Compensation Committee may have considered how unexpected events may have impacted the Company’s performance with respect to determining the appropriateness of a bonus.For example, a large acquisition may substantially change our budget and forecast prepared prior to the beginning of a year, thereby affecting the cash available for payment of bonuses.Also, our Compensation Committee encourages our executives to pursue long-term goals, even if these long-term goals may result in a reduction in our near-term performance.Accordingly, prior to fiscal year 2011, the Compensation Committee would determine whether and in what amount a bonus was appropriate for each of the NEOs after taking into account all factors that the Compensation Committee, in its discretion, determined to be appropriate. 18 Table of Contents Where the Compensation Committee determines that bonuses are properly payable, but cash considerations do not permit the payment of a bonus in cash, the Compensation Committee will consider payment of the bonus amount in restricted stock or options.The Compensation Committee may also defer all or any part of any bonus to future years. Prior to fiscal year 2011, when determining cash bonus awards, the Compensation Committee considered the following overall corporate objectives:(i)the attainment of exploration goals by the Company; (ii)the progress made on pre-commercialization activities for our oil sands discoveries; (iii)the timely acquisition or divestiture of key strategic assets for the future of the Company; (iv)the ability of our senior executives to secure financing for the operations of the Company; (v)the ability of our senior executives to execute these programs within established budgets; and (vi)the individual roles and performance of our senior executives in accomplishing these corporate objectives. Prior to fiscal year 2011, the Compensation Committee also considered the following individual factors for each NEO:(i)operations excellence; (ii)development of key relationships; (iii)creating and supporting a strong environment of corporate governance and (iv)leadership in the execution of corporate goals.The Compensation Committee also takes into account the significant labor constraints for skilled executives in the oil sands industry in the Alberta marketplace to ensure that the cash bonuses reflected an appropriate retention component. As a result of the consideration of these factors in respect of Company performance in fiscal year 2009 and fiscal year 2010, and the judgment exercised by the Compensation Committee, none of the Company’s NEOs (at the time) received an annual cash bonus in respect of fiscal year 2009 or fiscal year 2010 because our goals with respect to Company performance were not achieved.In addition, none of the Company’s NEOs received an annual cash bonus in respect of fiscal year 2011 because the pre-established goals (described above) with respect to Company performance were not achieved. However, the Company has in the past three fiscal years awarded one-time cash bonuses to certain executives in recognition of their roles in satisfying specific performance goals.On May31, 2010 a short term incentive payment of $50,000 CDN was paid to each of Mr.Wong, Ms.Peters and Mr.Raven, in recognition of their role in securing financing in an amount that ensured the Company had sufficient liquidity to carry on with its planned operations for 12 months, a goal which was achieved in fiscal year 2010. In addition, Ms.Lamoureux received a bonus equal to $25,000 CDN in respect of fiscal year 2010 that was paid on May 31, 2010 pursuant to her participation in a non-executive bonus program prior to her becoming a NEO. Effective November23, 2010, the Company entered into two separate and identical Retention Agreements with Mr.Wong and Ms.Peters, in anticipation of both executives playing a key role in facilitating the Company’s strategic alternatives review process to increase shareholder value (in addition to their normal duties and responsibilities), pursuant to which the Company was required to pay such executives a retention bonus equal to 75% of the executive’s base salary.Mr.Wong and Ms.Peters were paid a retention bonus in the amount of $222,200 ($225,000 CDN) and $203,684 ($206,250 CDN), respectively on February28, 2011. In addition, in order to ensure the retention of the Company’s skilled workforce during our continued strategic alternative process in the Alberta marketplace where there are significant labor constraints for skilled professionals in the oil sands industry, effective as of August18, 2010, the Company adopted a broad-based Retention Program pursuant to which all other executives and employees of the Company, including Mr.Raven and Ms.Lamoureux, were eligible to receive a retention bonus equal to 75% of the individual’s base salary, subject only to continued employment through February28, 2011. Pursuant to such program, on February28, 2011, Mr.Raven and Ms.Lamoureux were paid a retention bonus in the amount of $222,200 ($225,500 CDN) and $158,009 ($160,000 CDN), respectively. In light of the Company’s continued pursuit of its strategic alternative review process, the Board of Directors has not established any performance goals for each of the NEOs’ annual cash bonuses with respect to fiscal year 2012.Instead, effective as ofMarch4, 2011, the Company adopted another broad-based Retention Program designed to retain our workforce in the competitive marketplace and pursuant to which all executives and key employees of the Company, including our NEOs, will be eligible to receive a retention bonus equal to 75% of the individual’s base salary, subject only to their continued employment through December31, 2011. In light of the uncertainty arising from the Company’s filing for creditor protection under Companies’ Creditors Arrangement Act (“CCAA”), and the competitiveness within the Calgary marketplace for oil and gas skilled executives, the Company entered into three retention agreements with each of Mr. Wong, Mr. Raven and Ms. Lamoureux in January 2012, designed to encourage such executives to continue their service with the Company and focus on our goals during the CCAAprocess. These retention agreements provide for a retention bonus equal to 50% of the respective executive’s base salary at January 1, 2012 (less statutory deductions), payable in two equal installments (50% within one month of the earlier of the targeted exit from the CCAA 19 Table of Contents process or June 30, 2012 and 50% within one month of the earlier of the targeted exit date or December 31, 2012).If the Company exits from the CCAA process prior to June 30, 2012 or the executive’s employment is terminated prior to such date, such executive will not be eligible for the second payment. Any additional bonuses for our NEOs for fiscal year 2012 will be discretionary and the Board of Directors will take into consideration the corporate objective and individual performance factors that it deems appropriate. Long-Term Equity-Based Incentives.Equity-based incentives form a third element of our compensation program.Long-term equity-based incentive compensation is an element of our compensation policy because we believe it aligns employee and executives’ interests with the interests of the Company’s shareholders.Our equity incentives also reward the attainment of long-term corporate objectives by our executives.We generally grant equity in the form of stock options that are subject to vesting over several years in order to encourage management and executive retention.We also believe that grants of equity-based compensation are necessary to enable us to be competitive from a total remuneration standpoint.At the present time, the Company has two equity incentive plans for its management and employees:its 2005b Stock Option Plan and its 2006 Stock Option Plan.The Company does not intend to grant any further options under the 2005b Stock Option Plan and there are no grants outstanding under that plan. The Compensation Committee administers our long-term equity-based incentive plans and performs functions that include selecting award recipients, determining the timing of grants and assigning the number of shares subject to each award, fixing the time and manner in which awards are exercisable, setting exercise prices and vesting and expiration dates, and from time to time recommending rules and regulations for carrying out the purposes of our plans for approval by the Board of Directors.For compensation decisions regarding the grant of equity compensation to executive officers (other than Mr.Wong while he served as President and Chief Executive Officer, Mr.MacNeill while he served as acting Chief Executive Officer and Mr.Wilson, during the period in which he served as our Executive Chairman, President and Chief Executive Officer) and other employees, our Compensation Committee considered recommendations from Mr.Wong and Mr.MacNeill during the period in which each served as President and Chief Executive Officer, and Mr.Wilson, during the period in which he was our Executive Chairman, President and Chief Executive Officer, as well as the competitive environment associated with longer-term compensation. All awards are granted at an exercise price equal to the fair market value on the grant date in accordance with FASB ASC Topic 718. Typically, awards vest over multiple years, but the Compensation Committee maintains the discretionary authority to vest the equity grant immediately if the individual situation merits.In the event of a change of control, or upon the death, disability, retirement or termination of a grantee’s employment without cause, all outstanding equity-based awards may immediately vest depending on the individual’s employment arrangement.Please see “Employment Contracts, Change of Control Arrangements and Certain Other Matters” below for further details.Historically and in fiscal year 2010, awards were typically granted annually in Augustor Septemberof each year in connection with our annual performance reviews and salary adjustments.Beginning in fiscal year 2011 and thereafter, awards will be made in Mayof each year following completion of the fiscal year on April30.If an executive begins employment with the Company during the fiscal year or is appointed to a new position, the executive may also receive an initial or additional equity grant at such time. We have no set formula for granting awards to our executives or employees.In determining whether to grant awards and the amount of any awards, we take into consideration discretionary factors discussed in ‘Annual Cash Bonuses’ above. In determining the specific fiscal year 2011 awards for our individual NEOs, the Compensation Committee considered overall corporate objectives and individual executive criteria including those listed above in ‘Annual Cash Bonuses’. Grants to individual NEOs made prior to fiscal year 2011 that are still outstanding are contained in the “Outstanding Equity Awards at 2011 Fiscal Year End” table below.Grants to individual NEOs for fiscal year 2010 were granted on May14, 2010 during fiscal year 2011 and grants in respect of fiscal year 2009 were granted on September3, 2009 during fiscal year 2010 and March29, 2010 solely with respect to Ms.MacKenzie, and are contained in the “Grants of Plan-Based Awards in Fiscal Year 2011” table below.The sizes of the individual grants were reflective of the factors described above and the roles of each individual in the Company. The following awards were made to our NEOs during fiscal year 2011: On May14, 2010 the NEOs that were employed on that date received the following stock option grants:Mr.Wilson 2,000,000 options; Mr.Wong 400,000 options; Ms.Peters 350,000options; and Mr.Raven 300,000 options.These grants were made in recognition of the additional roles and functions within the organization that were taken on by each executive at that time.The relative size of these equity grants is determined based on the size and complexity of each executive’s additional roles and functions at the Company, and Mr.Wilson’s grant reflects the numerous additional responsibilities connected with his assuming the positions of Executive Chairman, President and Chief Executive Officer.All options were granted with an exercise price of $0.80, which was equal to the closing price of our Common Stock on the date of grant as quoted on the NYSE Amex, and have a term of five years.All of these stock options will become 100% vested if (i)there is a merger, acquisition, sale or a change of control, in accordance with the 20 Table of Contents relevant stock option agreement, or (ii)on or before April30, 2013, the Board of Directors determines in good faith that any two of the following targets has been achieved: — Recoverability of the Axe Lake Reservoir has been demonstrated by the development of a reservoir recovery configuration that the Board of Directors has resolved to authorize for use in a pilot project or commercial development application. — The OQI Total Shareholder Return (as defined below) is at least 15% greater than the Average Peer Total Shareholder Return (as defined below). — The high estimate of the Company’s contingent bitumen resources (on a 100% interest basis), as determined by an independent reserves evaluator, is at least 1,026 million barrels. — The high estimate of the Company’s discovered bitumen resources (on a 100% interest basis), as determined by an independent reserves evaluator, is at least 4,173 million barrels. The Board of Directors in its sole discretion may, based on budgets and financing conditions, increase the number of targets to be achieved from two to three at any time prior to vesting. For purposes of these performance targets, the terms have the following meanings: “Average Peer Total Shareholder Return” means the average of the Total Shareholder Returns for each of (1)Connacher Oil and Gas Limited, (2)Cenovus Corporation, (3)Imperial Oil Limited, (4)Opti Canada Inc., (5)Suncor Inc. and (6)UTS Energy Corporation.If one or more of these companies changes substantially or no longer exists by the end of the performance measurement period, the Compensation Committee will decide on the companies that will be used for the relative Total Shareholder Return comparison. “Total Shareholder Return” means the product of (Market Price on April30, 2013− Market Price on May1, 2010)+ dividends paid / Market Price on May1, 2010. “OQI Total Shareholder Return” means the Total Shareholder Return on one share of Company Common Stock. “Market Price” means the volume weighted average trading price of the securities, calculated by dividing the total value by the total volume of securities traded for the relevant period, (“VWAP”) on the stock exchange where the majority of the trading volume and value of the subject securities occurs, for the five trading days immediately preceding the relevant date.In certain exceptional circumstances, the five day VWAP may not accurately reflect the securities’ current market price, and the Board of Directors may adjust the VWAP based on relevant factors including liquidity, trading activity immediately before, during or immediately after the relevant period or any material events, changes or announcements occurring immediately before, during or immediately after the relevant period. Additionally the Company made the following grants during fiscal year 2011:(i)on May1, 2010, Ms.Lamoureux received a grant of 100,000 as part of the Company’s annual grants to employees generally, (ii)on January19, 2011, Mr.Raven was awarded 100,000 options in recognition of his promotion to the position of Vice President, Exploration and Development and his expected future contributions to the Company; and (ii)on March10, 2011, Mr.Wong was awarded 500,000 options in recognition of his promotion to the position of President and Chief Executive Officer and his expected future contributions to the Company.Each of these option grants vested 25% upon the date of grant and will vest either (i)25% on each of the first three anniversary dates of the date of grant; or (ii)100% upon a merger, acquisition, sale or a change of control, in accordance with the relevant stock option agreement. Other Employee Benefits.Pursuant to the terms of their employment agreements, each of the NEOs are entitled to a vehicle allowance of $1,500 CDN per month.The Company’s executive officers are eligible to participate in all of our employee benefit plans, such as medical, dental, group life and long-term disability insurance, in each case on the same basis as other employees.The Company provides vacation and other paid holidays to all employees, including the NEOs, which are comparable to those provided by other companies in our peer group.The Company does not have any equity or security ownership guidelines for executives.The Company does not consider the accounting and tax treatment of the particular forms of compensation awarded to executives when determining those awards. 21 Table of Contents Our articles of incorporation and bylaws entitle our officers and directors to advancement or reimbursement of their legal expenses, to the fullest extent permitted by law, if they are involved in litigation as a result of performing services for the Company or other enterprise at its request.The right to indemnification is conditioned on meeting a specified standard of care, generally requiring the officer to have acted in good faith and in a manner he or she reasonably believed to be in or not opposed to the best interests of the Company. Employment Contracts, Change of Control Arrangements and Certain Other Matters.We have entered into employment agreements with each of our NEOs (other than Mr.MacNeill).The payments provided for under the employment agreements in the event of termination without cause or resignation in the event of a change of control are designed to assure the Company of the continued employment and attention and dedication to duty of these key management employees and to seek to ensure the availability of their continued service, notwithstanding the possibility or occurrence of a change of control of the Company.The amount of severance payable is an amount the Company has determined is necessary to remain competitive in the marketplace for executive talent.The material terms of the employment agreements are described following the “Grants of Plan-Based Awards in Fiscal Year 2011” table below and the severance provisions are described under “Potential Payments Upon Termination or Change of Control” below. Report of the Compensation Committee The following Compensation Committee Report does not constitute soliciting material and should not be deemed filed or incorporated by reference into any other Company filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent the Company specifically incorporates this Report. The Compensation Committee of the Board of Directors has reviewed and discussed the Compensation Discussion and Analysis required by Item402(b) of RegulationS-K with management.The Compensation Committee recommended to the Board of Directors that the Compensation Discussion and Analysis be included in the registrant’s proxy statement on Schedule14A and in the registrant’s Annual Report on Form10-K. Respectfully submitted by the Compensation Committee of the Board of Directors: Ronald Phillips, Chairman Paul Ching John Read Summary Compensation Table The following table sets out the compensation recorded for the fiscal years ended April30, 2011, 2010, and 2009 in respect to each of the individuals who served as the NEOs.All compensation is paid in Canadian Dollars and shown in United States Dollars converted at the average exchange rate for the applicable year as determined by the Bank of Canada ($1.00 US $1.0126 CDN in fiscal year 2011, $1.0721 CDN in fiscal year 2010, and $1.1444 CDN in fiscal year 2009). Option All Other Salary Bonus(8) Awards(9) Compensation(10) Total Name and Principal Position Year Garth Wong President and Chief Executive Officer (former Chief Financial Officer) (1) — T. Murray Wilson Former Executive Chairman, President and — Chief Executive Officer (current director) (2) — Brian MacNeill — — Acting Chief — Executive Officer (Current director) (3) — Susan MacKenzie — Former Chief Operating Officer(4) — 22 Table of Contents Option All Other Salary Bonus(8) Awards(9) Compensation(10) Total Name and Principal Position Year Leigh Peters Vice President, Legal(5) — Simon Raven, Vice President Exploration & Development (former Chief Geologist) (6) Annie Lamoureux Vice President & Controller (former Controller) (7) Mr.Wong became an officer of the Company on February23, 2009 and served the Company as its Chief Financial Officer until he was appointed as President and Chief Executive Officer of the Company on February1, 2011. Mr.Wilson became an officer of the Company on May1, 2006.As ofJanuary15, 2010, Mr.Wilson assumed the roles of Executive Chairman, President and Chief Executive Officer until his resignation on September3, 2010.Mr. Wilson served as the Executive Deputy Chairman from September 3, 2010 until March 31, 2011 when his role as executive was terminated by the Company.Mr.Wilson continues to serve as a director on our Board of Directors. Following Mr.Wilson’s resignation on September3, 2010, Mr.MacNeill assumed the role as acting Chief Executive Officer as of September3, 2010 until Mr.Wong was appointed President and Chief Executive Officer as of February1, 2011.Mr.MacNeill continues to serve on our Board of DirectorsFor his services as acting Chief Executive Officer, the Company paid Mr.MacNeill a fee at an annual rate of $300,000 CDN amounting to $125,000 CDN for his service.In addition, for his role as a director on the Board of Directors, during the fiscal year ending April30, 2011, Mr.MacNeill received $46,217 in addition to a grant of 60,000 stock options with an exercise price of $0.80 on May14, 2010. Ms.MacKenzie became an officer of the Company on April26, 2010.Ms.MacKenzie resigned as Chief Operating Officer of the Company on August31, 2010. Ms.Peters became an officer of the Company on August1, 2001, although she did not become a NEO until fiscal year 2010, accordingly only her compensation for fiscal year 2011 and 2010 are disclosed. Mr.Raven became an officer of the Company on January13, 2011, in connection with his appointment as Vice President, Exploration & Development, accordingly only his compensation for fiscal year 2011 is disclosed.Mr.Raven previously served the Company as its Chief Geologist.Upon his appointment as an officer, Mr.Raven entered into an executive employment agreement with the Company. Mr.Lamoureux became an officer of the Company on February1, 2011 when she was appointed as the Company’s Vice President & Controller, accordingly only her compensation for fiscal year 2011 is disclosed. Upon her appointment as an officer, Ms. Lamoureux entered into an Executive Employment Agreement with the Company. The bonus amounts reported for the 2011 fiscal year represent a one-time cash bonus for fiscal year 2010 that was paid to Mr. Wong, Ms. Peters and Mr. Raven on May31, 2010, an annual cash bonus for Ms. Lamoureuxpursuant to an employee bonus program, and retention bonuses for each NEO equal to 75% of the executive’s base salary paid on February28, 2011. The amounts reported in this column represent the aggregate grant date fair value of stock option awards for each of the NEOs calculated in accordance with FASB ASC Topic 718 for the applicable fiscal year.Assumptions used in the calculations of these amounts are included in footnote 11 of the notes to the Company’s financial statements in the Company’s 2009 Annual Report on Form10-K and footnote 12 of the notes to the Company’s financial statements in the Company’s 2010 Annual Report on Form10-K, and footnote 12 of the notes to the Company’s financial statements in the Company’s 2011 Annual Report on Form10-K. Premiums paid for the employee health benefits program, automobile allowances or personal use benefits of automobiles, and parking allowances are included herein.For each of our NEOs (other than Messrs.MacNeill and Wilson) these amounts include a $1,500 CDN per month automobile allowance. 23 Table of Contents For Mr.Wilson, the amount reported includes $865,178 cash severance (which is inclusive of cash payable in lieu of benefits) that was paid on his termination. Grants of Plan-Based Awards in Fiscal Year 2011 The following table presents information with respect to each award made to our NEOs under our 2006 Stock Option Plan in fiscal year 2011.No equity or non-equity plan-based awards, other than stock options, were granted during fiscal year 2011. All Option Awards: Number of Securities Exercise or Grant Date Underlying Base Price of Fair Value of Options Option Awards Option Awards Name Grant Date (#)(1) (2) ($/Sh)(3) Garth Wong May14, 2010 March10, 2011 T. Murray Wilson May14, 2010 Brian MacNeill May14, 2010 Sue MacKenzie Leigh Peters May14, 2010 Simon Raven May14, 2010 January19, 2011 Annie Lamoureux May01, 2010 1) The stock options granted to our NEOs on May14, 2010, will become 100% vested if (i)there is a merger, acquisition, sale or a change of control, in accordance with the relevant stock option agreement, or (ii)on or before April30, 2013, the Board of Directors determines in good faith that any two of the following targets has been achieved: — recoverability of the Axe Lake Reservoir has been demonstrated by the development of a reservoir recovery configuration that the Board of Directors has resolved to authorize for use in a pilot project or commercial development application; — the OQI Total Shareholder Return (as defined below) is at least 15% greater than the Average Peer Total Shareholder Return (as defined below) for the three years ended May31, 2012; — the high estimate of the Company’s contingent bitumen resources is at least 1,026 million barrels, as determined by an independent reserves evaluator; and — the high resource of the Company’s discovered bitumen resources is at least 4,173 million barrels, as determined by an independent reserves evaluator. The Board of Directors in its sole discretion may, based on budgets and financing conditions, increase the number of targets to be achieved from two to three at any time prior to vesting. For purposes of these performance targets: “Average Peer Total Shareholder Return” means the average of the Total Shareholder Returns for each of (1)Connacher Oil and Gas Limited, (2)Cenovus Corporation, (3)Imperial Oil Limited, (4)Opti Canada Inc., (5)Suncor Inc. and (6)UTS Energy Corporation.If one or more of these companies changes substantially or no longer exists by the end of the performance measurement period, the Compensation Committee will decide on the companies that will be used for the relative Total Shareholder Return comparison. “Total Shareholder Return” means the product of (Market Price on April30, 2013− Market Price on May1, 2010) + dividends paid/Market Price on May1, 2010. “OQI Total Shareholder Return” means the Total Shareholder Return on one share of Company Common Stock. “Market Price” means the volume weighted average trading price of the securities, calculated by dividing the total value by the total volume of securities traded for the relevant period, (“VWAP”) on the stock exchange where the majority of the trading volume and value of the subject securities occurs, for the five trading days immediately preceding the relevant date.In certain 24 Table of Contents exceptional circumstances, the five day VWAP may not accurately reflect the securities’ current market price, and the Board of Directors may adjust the VWAP based on relevant factors including liquidity, trading activity immediately before, during or immediately after the relevant period or any material events, changes or announcements occurring immediately before, during or immediately after the relevant period. 2) The exercise price for stock options is equal to the closing price of our Common Stock on the date of grant as quoted on the NYSE Amex. 3) The exercise price for stock options is equal to the closing price of our Common Stock on the date of grant as quoted on the NYSE Amex. 4) The Company estimates the fair value of stock options using the Black-Scholes valuation model, consistent with the provisions of FASB ASC Topic 718.The Black-Scholes valuation model requires the input of highly subjective assumptions, including the option’s expected life and the expected price volatility of the Common Stock.The expected stock price volatility assumption was determined using historical volatility of the Common Stock.This amount disregards any estimate of forfeitures. Employment Agreements of our Named Executive Officers T. Murray Wilson On May1, 2006, and as amended effective on September22, 2006 and August1, 2007, the Company entered into an executive employment agreement for an indefinite term with T. Murray Wilson under which Mr.Wilson received an annual base salary (at the 2011 average exchange rate, $395, 023 ($400,000 CDN)) and was eligible to receive an annual bonus up to 200% of his annual base salary.In addition, Mr.Wilson received options to acquire 4,000,000shares Common Stock at an exercise price of $6.75 (equal to the per-share fair market value on the date of grant), all of which are now fully vested and exercisable.On September3, 2010, Mr.Wilson resigned as Executive Chairman, President and Chief Executive Officer but remained on the Board of Directors as the Executive Deputy Chairman until his executive role was terminated by the Company effective as of March31, 2011.Mr.Wilson continues to serve on the Board of Directors. Garth Wong On February23, 2009, as amended and restated on April9, 2009 and further amended and restated on February 1, 2011, Garth Wong entered into an executive employment agreement for an indefinite term with the Company pursuant to which he receives a base annual salary (referred to as the Base Fee in his agreement— at the fiscal year 2011 average exchange rate, $345,645 ($350,000 CDN)).He is entitled to participate in the Company’s long and short term incentive plans (including stock option plans) and receive bonuses from time to time in amounts and on such terms and conditions as may be determined by the Board of Directors in its sole discretion with a target annual bonus equal to 40% of his base annual salary.In addition, upon a successful transaction, depending on the value generated by such transaction, Mr. Wong will be eligible to receive a success payment ranging from 20% to 40% of his base fee.Mr.Wong is also entitled to a vehicle allowance in the amount of $1,500 CDN per month. Additionally, Mr.Wong was granted options to purchase 500,000shares of Common Stock.The options vest in 25% increments, with the first 25% vesting upon Mr.Wong commencing his duties with the Company and the remaining 75% vesting annually on a pro-rata basis on each anniversary date of the effective date of Mr.Wong’s executive employment agreement. Brian MacNeill Mr.MacNeill is not party to any employment or other agreement with the Company.In connection with his role as acting Chief Executive Officer of the Company from September3, 2010 to February1, 2011, the Company paid him a monthly fee at the 2011 average exchange rate of $296,267 ($300,000 CDN) and he was not entitled to any other benefits for such services including any, bonus, stock options, or severance. Susan MacKenzie On March26, 2010, Susan MacKenzie entered into an executive employment agreement for an indefinite term with the Company commencing on April26, 2010, pursuant to which she received a base annual salary (at the 2010 average exchange rate of $373,100 ($400,000 CDN)).She was entitled to participate in the Company’s long and short term incentive plans (including stock option plans) and receive bonuses from time to time in amounts and on such terms and conditions as may be determined by the Board 25 Table of Contents of Directors in its sole discretion, with a target annual bonus equal to up to 100% of her base annual salary.Ms.MacKenzie was also entitled to a vehicle allowance in the amount of $1,500 CDN per month. Additionally, Ms.MacKenzie was granted options to purchase 2,000,000shares of Common Stock.The options were eligible to vest in 25% increments, with the first 25% vesting upon Ms.MacKenzie commencing her employment with the Company and the remaining 75% vesting annually on a pro-rata basis on each anniversary date of the date of grant.Pursuant to the terms of her executive employment agreement, Ms.MacKenzie was also eligible to receive a $500,000 bonus, paid in cash or the equivalent value in shares of Common Stock or options, upon achievement of objective performance targets which were not satisfied prior to her departure from the Company and Ms.MacKenzie did not receive any portion of such bonus.Ms.MacKenzie resigned from the Company, effective as of August31, 2010 and her employment agreement was terminated on that date.Ms.MacKenzie did not receive any payments in connection with her departure from the Company. Leigh Peters On August1, 2008, Leigh Peters entered into an executive employment agreement for an indefinite term with the Company pursuant to which she received a base annual salary (as of the date of her termination at $271,578 ($275,000 CDN)).She was entitled to participate in the Company’s long and short term incentive plans (including stock option plans) and receive bonuses from time to time in amounts and on such terms and conditions as may be determined by the Board of Directors in its sole discretion, with a target annual bonus equal to 40% of her base annual salary.Ms.Peters was also entitled to a vehicle allowance in the amount of $1,500 CDN per month.Ms.Peters was terminated by the Company, effective as of July5, 2011 and her employment agreement was terminated on that date.Ms.Peters is eligible to receive severance payments in connection with her termination in accordance with the severance provisions of her employment agreement. Simon Raven In connection with Mr.Raven’s appointment as Vice President, Exploration and Development on January13, 2011, Mr.Raven entered into an executive employment agreement for an indefinite term with the Company pursuant to which he receives a base annual salary (at the 2011 average exchange rate of $231,582 ($234,500 CDN)).He is entitled to participate in the Company’s long and short term incentive plans (including stock option plans) and receive bonuses from time to time in amounts and on such terms and conditions as may be determined by the Board of Directors in its sole discretion, with a target annual bonus equal to 40% of his base annual salary.Mr.Raven is also entitled to a vehicle allowance in the amount of $1,500 CDN per month. Additionally, pursuant to the employment agreement, Mr.Raven was granted options to purchase 100,000shares of Common Stock on January29, 2011.These options vest in 25% increments, with the first 25% vesting upon the grant date and the remaining 75% vesting annually on a pro-rata basis on each anniversary date of grant. Annie Lamoureux In connection with Ms.Lamoureux’s appointment as Vice President & Controller, effective as of February1, 2011, Ms.Lamoureux entered into an executive employment agreement for an indefinite term with the Company pursuant to which she receives a base annual salary (at the 2011 average exchange rate of $192,574 ($195,000 CDN)).She is entitled to participate in the Company’s long and short term incentive plans (including stock option plans) and receive bonuses from time to time in amounts and on such terms and conditions as may be determined by the Board of Directors in its sole discretion, with a target annual bonus equal to 40% of her base annual salary.Ms.Lamoureux is also entitled to a vehicle allowance in the amount of $1,500 CDN per month. [Additionally, Ms.Lamoureux was granted options to purchase 100,000shares of Common Stock on May1, 2010.The options vest in 25% increments, with the first 25% vesting upon on the grant date and the remaining 75% vesting annually on a pro-rata basis on each anniversary date of the grant date. 26 Table of Contents Outstanding Equity Awards At 2011 Fiscal Year-End The following table sets out the unexercised stock options held by each NEO outstanding as of the end of our 2011 fiscal year. Equity Incentive Plan Awards: Number of Number of Number of Securities Securities Securities Underlying Underlying Underlying Unexercised Unexercised Unexercised Unearned Option Option Options (#) Options (#) Options Exercise Expiration Name Exercisable Unexercisable (#) Price($) Date T. Murray Wilson (1) May1/11 Aug.14/11 May1/12 May1/13 Aug.23/11 Aug.1/12 Aug.1/13 Dec.9/18 Sep.3/19 May14/15 Garth Wong (2) Feb.23/19 Sep.3/19 May14/15 Mar.10/16 Brian MacNeill (3) Sep 3/19 May14/15 Susan MacKenzie (4) Leigh Peters (5) Aug.1/12 Aug.1/13 Dec.9/18 Sep.3/19 May14/15 Simon Raven (6) Aug.23/11 Aug.23/11 Aug.1/12 Aug.1/13 Dec.9/18 Sept 3/19 May14/15 Jan.19/16 Annie Lamoureux (7) Aug 24/14 May1/15 Stock options granted to T. Murray Wilson under the Company’s 2006 Stock Option Plan consist of: — 4,000,000 options received pursuant to Mr.Wilson’s employment agreement with the Company described above.All of these options are now vested and remain exercisable at an exercise price of $6.75 for five years following the date of vesting.Of these options, 1,000,000 vested immediately; 1,000,000 vested upon attaining certain reorganization goals of the Company, which occurred on August14, 2006; 1,000,000 vested on May1, 2007; and 1,000,000 vested on May1, 2008. — 300,000 options at an exercise price of $5.05 on August23, 2006.The options vested 25% immediately on the date of grant and 25% each year on the first three anniversaries of the date of grant.On September27, 2006, Mr.Wilson returned 25,000 of these options to the Company for cancellation. — 300,000 bonus options at an exercise price of $5.05 on August23, 2006.The options vest either (i)25% upon a 750 million bitumen in place (“BIP”) barrel count defined as the high resource (P10) estimate of bitumen in place, 50% upon a 1 billion BIP barrel count, 75% upon a 1.25 billion BIP barrel count, and 100% upon a 1.5 billion BIP barrel count, and three years from the date of grant; or (ii)100% vesting upon a merger, acquisition, sale, or change of control.On September27, 2006, Mr.Wilson returned 25,000 of these options to the Company for cancellation. 27 Table of Contents — 750,000 options at an exercise price of $4.27 on August1, 2007 and 475,000 options at an exercise price of $4.51 on August1, 2008.All of these options vested 25% immediately on the date of grant and will vest either (i)25% each year on the first three anniversaries of the date of grant; or (ii)100% upon a merger, acquisition, sale or a change of control. — 800,000 options at an exercise price of $0.81 on December9, 2008.These options vested 25% immediately and 25% every six months for eighteen months after the date of grant (June9, 2009, December9, 2009, and June9, 2011). — 500,000 options at an exercise price of $0.91 on September3, 2009.These options vest either (i)100% upon the attainment by the Company of certain performance goals by May31, 2012, as detailed in footnote 1 to the ‘Grants of Plan-Based Awards in Fiscal Year 2011’ Table; or (ii)100% upon a merger, acquisition, sale or a change of control. — 2,000,000 options at an exercise price of $0.80 on May14, 2010.These options vest either (i)100% upon the attainment by the Company of certain performance goals by May31, 2012, as detailed in footnote 1 to the ‘Grants of Plan-Based Awards in Fiscal Year 2011’ Table; or (ii)100% upon a merger, acquisition, sale or a change of control. All of Mr.Wilson’s vested stock options will remain exercisable for a period of two years from the date of his resignation on September3, 2010 pursuant to the terms of his employment agreement and so long as he remains a director on the Board of Directors all of his unvested options will continue to vest in accordance with the original terms of the respective option agreements. Options granted to Garth Wong under the Company’s 2006 Stock Option Plan consist of: — 500,000 options at an exercise price of $0.71 on February23, 2009.The options vested 25% immediately on the date of grant and will vest either (i)25% each year on the first three anniversaries of the date of grant; or (ii)100% upon a merger, acquisition, sale or a change of control. — 450,000 options at an exercise price of $0.91 on September3, 2009.These options vest either (i)100% upon the attainment by the Company of certain performance goals by April30, 2013, as detailed in footnote 1 to the ‘Grants of Plan-Based Awards in Fiscal Year 2011’ Table; or (ii)100% upon a merger, acquisition, sale or a change of control. — 400,000 options at an exercise price of $0.80 on May14, 2010.These options vest either (i)100% upon the attainment by the Company of certain performance goals by May31, 2012, as detailed in footnote 1 to the ‘Grants of Plan-Based Awards in Fiscal Year 2011’ Table; or (ii)100% upon a merger, acquisition, sale or a change of control. — 500,000 options at an exercise price of $0.53 on March10, 2011.These options vest as to (i)25% immediately as of the date of grant and 25% on each of the first three anniversaries of the date of grant, or (ii)100% upon a merger, acquisition, sale or change in control in accordance with the relevant stock option agreement. Options granted to Brian MacNeill under the Company’s 2006 Stock Option Plan consist of: — 125,000 options at an exercise price of $0.91 on September3, 2009 in respect of his service as a director on our Board of Directors.These options vest either (i)100% upon the attainment by the Company of certain performance goals by April30, 2013, as detailed in footnote 1 to the ‘Grants of Plan-Based Awards in Fiscal Year 2011’ Table; or (ii)100% upon a merger, acquisition, sale or a change of control. — 60,000 stock options at an exercise price of $0.80 on May14, 2010 in respect of his service as a director on our Board of Directors.These options vest as to (i)25% immediately as of the date of grant and 25% on each of the first three anniversaries of the date of grant, or (ii)100% upon a merger, acquisition, sale or change in control in accordance with the relevant stock option agreement. All options granted to Susan MacKenzie under the Company’s 2006 Stock Option Plan were forfeited in connection with her departure from the Company on August1, 2010 following which she had 90 days to exercise all vested options and thereafter all outstanding options were forfeited. Options granted to Leigh Peters under the Company’s 2006 Stock Option Plan consist of: 28 Table of Contents — 100,000 options at an exercise price of $4.27 on August1, 2007 and 350,000 options at an exercise price of $4.51 on August1, 2008.All of these options vested 25% immediately on the date of grant and will vest either (i)25% each year on the first three anniversaries of the date of grant; or (ii)100% upon a merger, acquisition, sale or a change of control. — 200,000 options at an exercise price of $0.81 on December9, 2008.These options vested 25% immediately and 25% every six months for eighteen months after the date of grant (June9, 2009, December9, 2009, and June9, 2011). — 300,000 options at an exercise price of $0.91 on September3, 2009.These options vest either (i)100% upon the attainment by the Company of certain performance goals by May31, 2012, as detailed in footnote 1 to the ‘Grants of Plan-Based Awards in Fiscal Year 2011’ Table; or (ii)100% upon a merger, acquisition, sale or a change of control. — 350,000 options at an exercise price of $0.80 on May14, 2010.These options vest either (i)100% upon the attainment by the Company of certain performance goals by May31, 2012, as detailed in footnote 1 to the ‘Grants of Plan-Based Awards in Fiscal Year 2011’ Table; or (ii)100% upon a merger, acquisition, sale or a change of control. Options granted to Simon Raven under the Company’s 2006 Stock Option Plan consist of: — 100,000 options at an exercise price of $5.05 on August23, 2006, 100,000 options at an exercise price of $4.27 on August1, 2007, 200,000 options at an exercise price of $4.51 on August1, 2008, and 200,000 options at an exercise price of $0.81 on December9, 2008.50,000 of the options granted on August23, 2006 vest either (i)25% upon a 750 million bitumen in place (“BIP”) barrel count defined as the high resource (P10) estimate of bitumen in place, 50% upon a 1 billion BIP barrel count, 75% upon a 1.25 billion BIP barrel count, and 100% upon a 1.5 billion BIP barrel count, and three years from the date of grant; or (ii)100% vesting upon a merger, acquisition, sale, or change of control — All of the other options vested 25% immediately on the date of grant and will vest either (i)25% each year on the first three anniversaries of the date of grant (except for the 2008 grant where vesting was on the first three six-month anniversaries of the date of grant); or (ii)100% upon a merger, acquisition, sale or a change of control. Options granted to Annie Lamoureux under the Company’s 2006 Stock Option Plan consist of: — 150,000 options at an exercise price of $0.93 on August24, 2009 and 100,000 options at an exercise price of $0.88 on May1, 2010.The options vested 25% immediately on the date of grant and will vest either (i)25% each year on the first three anniversaries of the date of grant; or (ii)100% upon a merger, acquisition, sale or a change of control. All of the above transactions with our NEOs are exempt from Section16(b) of the Exchange Act pursuant to Rule16b-3(d). Options Exercised and Stock Vested During Fiscal Year 2011 The following table sets out the number of stock options to purchase our Common Stock that were exercised by our NEOs during the fiscal year ended April30, 2011.There were no stock grants as bonuses or other equity awards outstanding or available for exercise or vesting during fiscal year 2011. Option Awards Number of Shares Value Acquired on Realized on Name Exercise (#) Exercise ($) T. Murray Wilson — — Garth Wong — — Brian MacNeill — — Susan MacKenzie — — Leigh Peters — — Simon Raven — — Annie Lamoureux — — 29 Table of Contents Potential Payments Upon Termination or Change of Control As described above under “Employment Contracts, Change of Control Arrangements and Certain Other Matters” we have entered into employment agreements with each of our NEOs (other than Mr.MacNeill) that provide for severance payments upon the termination of the executive in certain circumstances. Pursuant to the terms of the NEOs’ employment agreements, each executive is subject to covenants not to compete with the Company and not to solicit the Company’s employees and customers.For Mr.Wilson, these restrictive covenants apply either (i)for four months following termination of employment if Mr.Wilson is terminated for Cause or resigns in the absence of a Triggering Event or Change of Control (each as defined below); or (ii)for the duration of the notice period (as defined below) following termination if he is terminated without Cause or resigns as a result of a Triggering Event or Change of Control.For Mr.Wong these restrictions apply for four months and for Ms.MacKenzie, Ms.Peters and Ms.Lamoureux, these covenants apply for three months following termination of employment by the Company for Cause or if he or she resigns.For Mr.Raven, these covenants apply for one year following his termination of employment by the Company for any reason or upon his resignation.The covenants do not apply in the event of any other kind of termination of the executives’ employment.The Company is entitled to terminate the employment of each of our NEOs at any time for Cause, without notice, pay in lieu of notice or any other form of severance or termination pay. T. Murray Wilson According to the severance terms of Mr.Wilson’s employment agreement, upon termination of employment by the Company without Cause (as defined below), Mr.Wilson will receive a lump sum payment equal to:(i)his monthly base salary (his annual base salary divided by 12)as of the termination date, multiplied by the number of months in the notice period (which is equal to a minimum of 12months plus one month for each completed year of service and up to a maximum aggregate of 18months); (ii)the value of Mr.Wilson’s monthly benefits multiplied by the number of months in the notice period; and (iii)his average annual bonus for either the last three calendar years preceding termination or the term of his employment, if shorter, divided by 12 and multiplied by the number of months in the notice period. Mr.Wilson’s monthly benefits include his health insurance coverage and automobile allowance. If Mr.Wilson resigns within 90days of the occurrence of either a Triggering Event (as defined below) or a Change of Control of the Company (as defined below), Mr.Wilson will be entitled to receive the same lump sum benefits described in (i), (ii)and (iii)above but in each case multiplied by the number of months in the notice period times 1.5.Additionally, all stock options and other unvested incentive compensation granted to Mr.Wilson will immediately vest in full upon such resignation. If Mr.Wilson’s employment is terminated by the Company without Cause or by him following a Triggering Event or Change of Control or due to his death, all vested options will remain exercisable for the shorter of the remaining original exercise period or two years from the termination date. For purposes of Mr.Wilson’s employment agreement: “Cause” means, without limiting its interpretation under common law, any willful and gross misconduct by Mr.Wilson in relation to the performance of his duties under his employment agreement, or any gross neglect by him of his duties under his employment agreement. “Change of Control” means the occurrence of any of the following: (i)the purchase or acquisition of any shares of Common Stock or convertible securities by any person or entity which results in that person or entity beneficially owning, or exercising control or direction over, shares of Common Stock or convertible securities such that the person or entity would beneficially own or exercise control or direction over shares of Common Stock carrying the right to cast more than 30% of the votes attaching to all shares of Common Stock; (ii)the amalgamation, consolidation or merger of the Company with any other corporation pursuant to which the shareholders of the Company immediately prior to such transaction do not own shares of the successor or continuing corporation which would entitle them to cast more than 30% of the votes attaching to shares in the capital of the successor or continuing corporation which might be cast to elect directors of that corporation; (iii)the sale, lease or transfer by the Company of all or substantially all of the assets of the Company to any person or entity other than an entity related to the Company such as a subsidiary or affiliate;or 30 Table of Contents (iv)approval by the Company shareholders of the liquidation, dissolution or winding-up of the Company. “Triggering Event” means the occurrence or omission of any event or course of events which would constitute constructive dismissal of Mr.Wilson as an employee of the Company under the common law and includes the occurrence of any of the following without Mr.Wilson’s consent: (i)a material change (other than a change which is clearly consistent with a promotion) in his duties, responsibilities, title or office with the Company, which includes his removal from, or any failure to re-elect or re-appoint him to, any position or office held by him from time to time, without his prior consent; (ii)any failure by the Company to continue in effect any material benefit, bonus, profit sharing, incentive, remuneration or compensation plan, stock ownership, stock option or stock purchase plan, pension plan or retirement plan contemplated by the employment agreement without providing alternative rights or benefits of reasonably equivalent or greater value; (iii)the Company relocating him to any place other than Calgary or London, England without his consent, except for the requirements of normal business travel;or (iv)any breach by the Company of any provision of the employment agreement which is not rectified within a reasonable period of time after notice of such breach has been provided by him to the Company. On September3, 2010 Mr.Wilson resigned as Executive Chairman, President and Chief Executive Officer and continued on as Executive Deputy Chairman of the Board of Directors.Effective as of March31, 2011, Mr.Wilson was terminated from his role as executive by the Company, and in connection with such termination he entered into a severance agreement with the Company pursuant to the severance agreement he received a lump sum payment in the amount of $872,775 ($883,772 CDN), less applicable statutory deductions, in accordance with the severance provisions of his employment agreement.All of Mr.Wilson’s vested stock options will remain exercisable for a period of two years from the date of his termination pursuant to the terms of his employment agreement and so long as he remains a director on the Board of Directors all of his unvested options will continue to vest in accordance with the original terms of the respective option agreements.Mr.Wilson continues to serve as a member of the Board of Directors. Brian MacNeill Mr.MacNeill is not party to any employment or other agreement with the Company and he is not entitled to any severance payments or benefits in connection with his termination of service.On February1, 2011, Mr.MacNeill resigned as acting Chief Executive Officer and continues to serve as a director on the Board of Directors. Garth Wong According to the severance terms of Mr.Wong’s employment agreement, upon termination of employment by the Company without Cause or upon resignation with 60 days’ advance notice by Mr.Wong upon the occurrence of a Triggering Event or a Change of Control of the Company (all of which are defined below), he will receive a lump sum payment equal to:(i)24 months’ of his monthly base salary; (ii)the value of his benefits for a 24 month period; and (iii)his average annual bonus and success payments, if any (for the previous three years or the term of employment, if shorter) up to a maximum of 40% of annual base salary, multiplied by 2. Mr.Wong’s monthly benefits include his health insurance coverage and automobile allowance.Upon the termination of Mr.Wong’s employment for any reason all of his outstanding stock options and other incentive interests will be treated in accordance with the applicable award agreement. The agreement may also be terminated at any time by Mr.Wong, with 90days’ notice, in which case he is only entitled to payments of his base salary and benefits through the date of termination. For purposes of Mr.Wong’s employment agreement: “Cause” means any reason that would entitle the Company to terminate his employment without notice or payment in lieu of notice at common law, or under any other applicable law or regulation and includes: (i)fraud, misappropriation of the Company’s property or funds, embezzlement, malfeasance, misfeasance or nonfeasance in office which is willfully or grossly negligent on the part of the executive; 31 Table of Contents (ii)willful allowance by executive of his duty to the Company and his personal interests to come in conflict in a material way in relation to any transaction or matter that is of a substantial nature;or (iii)material breach by executive of any of his covenants or obligations under the agreement including, without limitation, any non-competition, non-solicitation or confidentiality covenants with the Company. ‘‘Change of Control” means the occurrence of any of the following: (i)the acquisition by a person or persons, directly or indirectly, of the beneficial ownership of such number of voting securities or rights to voting securities of the Company, which together with such person’s then owned voting securities and rights to voting securities, if any, represent more than 30% of the combined voting power of the Company’s then outstanding voting securities and such person’s previously owned rights to voting securities;or (ii)the amalgamation, consolidation or merger of the Company with any other corporation pursuant to which the shareholders of the Company immediately prior to such transaction do not own voting securities of the successor or continuing corporation which would entitle them to cast more than 30% of the votes attaching to shares in the capital of the successor or continuing corporation which might be cast to elect directors of that corporation;or (iii)the election at a meeting of the Company’s shareholders, as directors of the Company, of a number of persons, who were not included in the slate for election as directors proposed to the Company’s shareholders by the Company’s prior Board of Directors, and who would represent a majority of the Board of Directors, or the appointment as directors of the Company, of a number of persons which would represent a majority of the Board of Directors, nominated by any holder of voting shares of the Company or by any group of holders of voting shares of the Company acting jointly or in concert and not approved by the Company’s prior Board of Directors. “Triggering Event” means the occurrence or omission of any event or course of events which would constitute constructive dismissal of Mr.Wong as an employee of the Company under the common law and includes the occurrence of any of the following without Mr.Wong’s consent: (i)a material change (other than a change which is clearly consistent with a promotion) in his duties, responsibilities, title or office with the Company, which includes his removal from, or any failure to re-elect or re-appoint him to, any position or office held by him from time to time, without his prior consent; (ii)assignment by the Company to the executive of any duties which are inconsistent with the executive’s position, duties and responsibilities within the Company, without the prior consent of the executive; (iii)any failure by the Company to continue in effect any material benefit, bonus, profit sharing, incentive, remuneration or compensation plan, stock ownership, stock option or stock purchase plan, pension plan or retirement plan contemplated by the employment agreement without providing alternative rights or benefits of reasonably equivalent or greater value; (iv)sale, lease or transfer by the Company of all or substantially all of the assets of the Company to any person or entity other than an entity related to the Company such as a subsidiary or affiliate; (v)approval by the Company shareholders of the liquidation, dissolution or winding-up of the Company; (vi)failure by the Company to obtain, in a form satisfactory to the executive, an effective assumption of his obligations under the employment agreement by any successor to the Company; or (vii)any breach by the Company of any provision of the employment agreement which is not rectified within a reasonable period of time after notice of such breach has been provided by him to the Company. Susan MacKenzie According to the severance terms of Ms.MacKenzie’s employment agreement, if Ms. MacKenzie’s employment wasterminated on or before April26, 2011, the only severance she would have been entitled to receive was a lump sum payment equal to either (i)twelve months’ of her base salary if her employment was terminated by the Company without Cause or (ii)six months’ of 32 Table of Contents her base salary if she resigned upon the occurrence of a Triggering Event or a Change of Control of the Company.On August31, 2010,Ms.MacKenzie resigned as Chief Operating Officer and in connection with such resignation she did not receive any severance payments or benefits, and all of her outstanding options that were then vested were forfeited within 90 days following her termination date, in accordance with their terms. Leigh Peters The provisions in Ms.Peters’ employment agreement regarding termination, resignation and a change of control are the same as in Mr.Wong’s employment agreement, except that (i)the severance multiple was based on the number of months in the notice period (which is equal to 12 months plus one month for each completed year of service, up to a maximum aggregate of 18months) calculated from August1, 2007; and (ii)the definition of Triggering Event includes relocating Ms.Peters to any place other than Calgary, Alberta without her consent, except for the requirements of normal business travel.On July5, 2011, Ms.Peters was terminated by the Company from her role as VP, Legal, and in connection with such termination she entered into a Severance Agreement with the Company. Pursuant to the Severance Agreement she received a lump-sum payment of $676,250 CDN less statutory deductions, in accordance with the severance provisions of her employment agreement. Simon Raven The provisions in Mr. Raven’s employment agreement regarding termination, resignation and a change of control are the same as in Mr. Wong’s employment agreement, except that (i) the severance multiple is based on the number of months in the notice period(which is equal to 12 months plus one month for each completed year of service, up to a maximum aggregate of 18 months); and (ii) he is only required to provide 60 days’ notice in advance ofhis resignation. Annie Lamoureux The provisions in Ms.Lamoureux’s employment agreement regarding termination, resignation and a change of control are the same as in Mr.Wong’s employment agreement, except that (i)the severance multiple is based on the number of months in the notice period (which is equal to 12 months plus one month for each completed year of service, up to a maximum aggregate of 18months) calculated from April24, 2009;(ii) if Ms.Lamoureux is terminated without Cause by the Company on or before February1, 2012, the only severance she will be entitled to receive is a lump sum payment equal to six months’ of her base salary; and (iii) she is only required to provide 60 days’ notice in advance ofher resignation. The table below quantifies the payments that would have been due to each executive had their employment terminated on April30, 2011, except for Messrs.Wilson and MacNeill, and Ms.MacKenzie for whom the actual payments, if any, on termination are shown. Total Cash Base and Other Severance Option Bonus Benefits Payment Awards Name T. Murray Wilson (4) —Involuntary Termination Without Cause on March31, 2011 — Brian MacNeill —Voluntary Resignation on February1, 2011 — Garth Wong —Involuntary Termination Without Cause — —Involuntary Termination With Cause — —Voluntary Termination by Executive In Absence of a Triggering Event or a Change of Control — —Voluntary Termination Following a Triggering Event or Change of Control — —Disability(5) — Susan MacKenzie —Voluntary Resignation on August31, 2010 — Leigh Peters —Involuntary Termination Without Cause — —Involuntary Termination With Cause — —Voluntary Termination by Executive In Absence of a Triggering Event or a Change of Control — —Voluntary Termination Following a Triggering Event or Change of Control — —Disability(5) — Simon Raven —Involuntary Termination Without Cause — —Involuntary Termination With Cause — —Voluntary Termination by Executive In Absence of a Triggering Event or a Change of Control — —Voluntary Termination Following a Triggering Event or Change of Control — 33 Table of Contents Total Cash Base and Other Severance Option Bonus Benefits Payment Awards Name —Disability(5) — Annie Lamoureux —Involuntary Termination Without Cause — — —Involuntary Termination With Cause — —Voluntary Termination by Executive In Absence of a Triggering Event or a Change of Control — —Voluntary Termination Following a Triggering Event or Change of Control — — —Disability(5) — —Involuntary Termination Without Cause — The amounts in this column are equal to the executive’s monthly base salary or base fee and average annual bonus multiplied by the applicable notice period, as described in further detail above. The amounts in this column are equal to the value of the executive’s monthly benefits multiplied by the applicable notice period and include health insurance coverage and automobile allowance. For each of the NEOs, their unvested stock options vest only on a Change of Control, not on a termination without Cause or resignation following a Triggering Event.The closing price of a share of Common Stock on April29, 2011 was $0.45 and as such all options held by the NEOs were out-of-the-money. Pursuant to the terms of Mr.Wilson’s severance letter agreement, he received a lump sum severance payment of $883,772 CDN including payments in respect of the value of his benefits for the duration of the notice period. Upon death of the executive, his or her estate shall be entitled to receive all accrued but unpaid base salary, pro-rated annual bonus and any other incentive compensation earned by the executive up to his or her death.The executive will be entitled to insurance benefits provided under the Company’s long term disability insurance plan. Compensation of Directors The Company’s non-employee directors are paid the following fees:(i)a retainer of $2,000 per month ($24,000 annually); (ii)a fee of $1,000 for board meetings attended by a director in person or by phone, but not by proxy; (iii)an annual fee of $50,000 for the chairman of the Board of Directors, $10,000 for the chairman of the Audit Committee and $5,000 for the chairman of any other committee of the Board of Directors; and (iv)a fee of $1,000 for committee meetings attended by a committee member in person or by phone, but not by proxy.Additionally, if our directors are also members of the Special Committee Strategic Alternative, the directors are paid the following fees:(i)a special committee chair retainer fee of $10,000 per annum for the period from February2011 to April2011, and $5,000 per annum for the period from May2010 to January2011; (ii)a special committee member retainer fee of $5,000; and (iii)a meeting fee of between $1,000.When a special committee has been convened, the Board of Directors will consider the mandate of the special committee in setting the fees and use its discretion to set fees in accordance with the amount of time and work involved in fulfilling its mandate.In certain circumstances, the Board of Directors will approve a retainer fee with no additional meeting fees where warranted. The non-employee directors of the Company may also be compensated with stock options for their role as directors.No pension or retirement benefit plan and no nonqualified deferred compensation plan has been instituted by the Company and none is proposed at this time.There is no arrangement for compensation with respect to termination of the directors in the event of change of control of the Company, however, in the event of a termination due to a change of control, all non-vested options granted previously will vest.Mr.Wilson serves on our Board of Directors but during the portion of fiscal year 2011 in which he was also an executive officer of the Company he did not receive any separate compensation for serving as a director.However, following his termination by the Company from his role as an executive on March 31, 2011, Mr.Wilson began to be compensated as a non-employee director. 34 Table of Contents Director Compensation Table For Fiscal Year 2011 The following table sets forth information with respect to the compensation of non-employee directors of the Company in respect of fiscal year 2011. Fees Earned or Paid in Option Cash Awards Total Name ($)(9) (10) Ronald Phillips(1) Gordon Tallman(1) Honorable Senator Pamela Wallin O.C.(2) John Read(3) Ronald Blakely(4) Brian F. MacNeill(5) Paul D. Ching(6) Christopher H. Hopkins(7) Murray Wilson (8) Stock options granted to each of Messrs.Phillips and Tallman under the Company’s 2006 Stock Option Plan consist of: — 150,000 options at an exercise price of $4.27 on August1, 2007 and 150,000 options at an exercise price of $4.51 on August1, 2008.All of these options vest either (i)25% immediately on the date of grant and 25% each year on the first three anniversaries of the date of grant; or (ii)100% upon a merger, acquisition, sale or a change of control. — 100,000 options at an exercise price of $0.81 on December9, 2008.These options vested 25% immediately and 25% every six months for eighteen months after the date of grant. — 125,000 options at an exercise price of $0.91 on September3, 2009.These options will become 100% vested either (i)upon a merger, acquisition, sale or a change of control, in accordance with the relevant stock option agreement, or (ii)if on or before May31, 2012, the Board of Directors determines in good faith that any two of the following targets has been achieved: — recoverability has been demonstrated by the development of a reservoir recovery configuration that the Board of Directors has resolved to authorize for use in a pilot project or commercial development application; — the OQI Total Shareholder Return (as defined below) is at least 15% greater than the Average Peer Total Shareholder Return (as defined below) for the three years ended May31, 2012; — the high resource (P10) estimate of the Company’s contingent bitumen resources is increased by 500 million barrels, as determined by an independent reserves evaluator; and — the high resource (P10) estimate of the Company’s contingent bitumen resources is increased by 500 million barrels, as determined by an independent reserves evaluator. For purposes of these performance targets: “Average Peer Total Shareholder Return” means the average of the Total Shareholder Returns for each of (1)Connacher Oil and Gas Limited, (2)Cenovus Corporation, (3)Imperial Oil Limited, (4)Opti Canada Inc., (5)Suncor Inc. and (6)UTS Energy Corporation.If one or more of these companies changes substantially or no longer exists by the end of the performance measurement period, the Compensation Committee will decide on the companies that will be used for the relative Total Shareholder Return comparison. “Total Shareholder Return” means the product of (Market Price on May31, 2012− Market Price on May31, 2009) + dividends paid/Market Price on May31, 2009. “OQI Total Shareholder Return” means the Total Shareholder Return on one share of Company Common Stock. “Market Price” means the volume weighted average trading price of the securities, calculated by dividing the total value by the total volume of securities traded for the relevant period, (“VWAP”) on the stock exchange where the majority of the trading 35 Table of Contents volume and value of the subject securities occurs, for the five trading days immediately preceding the relevant date.In certain exceptional circumstances, the five day VWAP may not accurately reflect the securities’ current market price, and the Board of Directors may adjust the VWAP based on relevant factors including liquidity, trading activity immediately before, during or immediately after the relevant period or any material events, changes or announcements occurring immediately before, during or immediately after the relevant period. 60,000 stock options at an exercise price of $0.80 on May14, 2010.These options vest as to (i)25% immediately as of the date of grant and 25% on each of the first three anniversaries of the date of grant, or (ii)100% upon a merger, acquisition, sale or change in control in accordance with the relevant stock option agreement. Options granted to Honorable Senator Pamela Wallin O.C. under the Company’s 2006 Stock Option Plan consist of: — 100,000 options at an exercise price of $2.47 on June29, 2007.These options vested 25% immediately on the date of grant and 25% each year on the first three anniversaries of the date of grant. — 50,000 options at an exercise price of $4.27 on August1, 2007 and 150,000 options at an exercise price of $4.51 on August1, 2008.All of these options vest either (i)25% immediately on the date of grant and 25% each year on the first three anniversaries of the date of grant; or (ii)100% upon a merger, acquisition, sale or a change of control. — 100,000 options at an exercise price of $0.81 on December9, 2008.These options vested 25% immediately and 25% every six months for eighteen months after the date of grant. — 125,000 options at an exercise price of $0.91 on September3, 2009.These options are eligible to vest on the same terms as the stock options granted on the same date to Messrs.Milne, Phillips, Tallman and Thompson. Options granted to John Read under the Company’s 2006 Stock Option Plan consist of: — 150,000 options at an exercise price of $4.60 on October11, 2007 and 150,000 options at an exercise price of $4.51 on August1, 2008.All of these options vest either (i)25% immediately on the date of grant and 25% each year on the first three anniversaries of the date of grant; or (ii)100% upon a merger, acquisition, sale or a change of control. — 100,000 options at an exercise price of $0.81 on December9, 2008.These options vested 25% immediately and 25% every six months for eighteen months after the date of grant. — 125,000 options at an exercise price of $0.91 on September3, 2009.These options are eligible to vest on the same terms as the stock options granted on the same date to Messrs.Phillips and Tallman. Options granted to Mr.Blakely under the Company’s 2006 Stock Option Plan consist of: — 125,000 options at an exercise price of $0.91 on September3, 2009.These options are eligible to vest on the same terms as the stock options granted on the same date to Messrs.Phillips and Tallman. Brian F. MacNeill joined the Board of Directors on August25, 2009.Options granted to Mr.MacNeill under the Company’s 2006 Stock Option Plan consist of: — 125,000 options at an exercise price of $0.91 on September3, 2009.These options are eligible to vest on the same terms as the stock options granted on the same date to Messrs. Phillips and Tallman. Paul D. Ching joined the Board of Directors on January7, 2010.In connection with his appointment he received 150,000 options at an exercise price of $1.20 on January7, 2010.The options vest either (i)25% immediately on the date of grant and 25% each year on the first three anniversaries of the date of grant; or (ii)100% upon a merger, acquisition, sale or a change of control. Mr.Hopkins began serving as a non-employee director following his resignation as an executive on January15, 2010 and did not receive any equity awards as a non-employee director during fiscal year 2010. Mr.Wilson began serving as a non-employee director following his resignation as an executive on September3, 2010 and did not receive any equity awards as a non-employee director during fiscal year 2011. 36 Table of Contents On May14, 2010 each non-employee director serving on the Board of Directors on that date received a grant of 60,000 options at an exercise price of $0.80.The options vest either (i)25% immediately on the date of grant and 25% each year on the first three anniversaries of the date of grant; or (ii)100% upon a merger, acquisition, sale or a change of control. The dollar amount reported in this column is the grant date fair value of the stock option awards for each director calculated in accordance with FASB ASC 718.Refer to Note 2, paragraph H of our consolidated financial statements in our Annual Report on Form 10-K filed with the NYSE Amex for fiscal year ended April30, 2011 for our accounting policy related to stock-based compensation.The exercise price of stock options is equal to the closing price of our Common Stock on the date of grant as quoted on the NYSE Amex. 37 Table of Contents INDEPENDENT PUBLIC ACCOUNTANTS Since November13, 2007, KPMG LLP (“KPMG”) has served as our independent registered public accounting firm.A representative of KPMG will be present at the Annual Meeting, will have an opportunity to make a statement if he or she desires and will be available to answer questions from shareholders relating to their audit and audit report. Independent Public Accountants Fees Audit Fees KPMG billed us aggregate fees in the amount of approximately $661,663 ($670,000 CDN) for the fiscal year ended April30, 2011 and $1,079,657 ($1,157,500 CDN) for the fiscal year ended April30, 2010.These amounts were billed for professional services that KPMG provided for the audit of our annual financial statements included in our report on Form 10-K, as amended, and the review of the financial statements included in our quarterly reports on Form 10-Q. Audit-Related Fees KPMG billed us nil for the fiscal years ended April30, 2011 and April30, 2010. Tax Fees KPMG billed us nil in aggregate fees for tax compliance for the fiscal year ended April30, 2011 and $18,655 ($20,000 CDN) for the fiscal year ended April30, 2010. All Other Fees KPMG billed us nil in other fees for the fiscal years ended April30, 2011 and April30, 2010. Audit Committee’s Pre-Approval Practice Section10A(i)of the Exchange Act prohibits our auditors from performing audit services for us as well as any services not considered to be “audit services” unless such services are pre-approved by the Audit Committee of the Board of Directors, or unless the services meet certain de minimis standards.The Audit Committee’s charter (adopted February15, 2006) provides that the Audit Committee must preapprove all audit services that the auditor may provide to us or any subsidiary (including, without limitation, providing comfort letters in connection with securities underwritings or statutory audits) as required by Section10A(i)(1)(A) of the Exchange Act (as amended by the Sarbanes-Oxley Act of 2002). 38 Table of Contents PROPOSAL ONE ELECTION OF DIRECTOR The Board of Directors is nominating Ronald Blakely for election by the shareholders to serve a one year term until the 2012 annual meeting or until his successor is duly elected or appointed or until his earlier death, resignation or removal. General The persons named in the enclosed form of proxy will vote the shares represented by such proxy for the election of Ronald Blakely. Mr. Blakely is currently serving as a Class B Director. Should Proposal Two regarding the de-classification of the board not be approved by the Company’s shareholders, Mr. Blakely will be a Class B Director nominee and will serve a three year term, if elected. If, at the time of the Meeting, the nominee shall become unavailable for any reason, which event is not expected to occur, the persons entitled to vote the proxy will vote for such substitute nominee, if any, as they determine in their sole discretion. If elected, Ronald Blakely will serve a one year term, or until his successor is duly elected or appointed or until his earlier death, resignation or removal. Vote Required and Recommendation The Board of Directors recommends a vote “FOR” the election of Mr. Blakely. Directors are elected by a majority of votes cast, without respect to broker non-votes. Neither management nor the Board of Directors of the Company is aware of any reason which would cause the nominee to be unavailable to serve as a director. 39 Table of Contents PROPOSAL TWO APPROVAL OF THE AMENDMENT TO THE COMPANY’S ARTICLES OF INCORPORATION TO REMOVE CLASSA, B AND C BOARD MEMBER DESIGNATIONS Approval of the Amendment of the Company’s Articles of Incorporation to Remove ClassA, ClassB and ClassC Board member designations. General ArticleVI of the Company’s Articles of Incorporation establish three (3)classes of directors (ClassA, ClassB and ClassC) with terms of three years each.Generally, absent earlier resignation of a Class member, the terms of the classes are staggered and one Class stands for reelection at each annual meeting of shareholders.On July14, 2011, the Board of Directors approved an amendment of the Company’s Articles of Incorporation to remove the class designations for each of the director’s terms by amending ArticleVI to provide for annual elections and to provide that the number of directors will be fixed in accordance with the bylaws, subject, in the case of the amendment to the Articles of Incorporation, to shareholder approval at the Annual Meeting.If approved by the Company’s shareholders, the amendment shall be filed with the Colorado Secretary of State shortly following the Annual Meeting and will be in effect upon filing.The amendment to ArticleVI will not shorten the current term of any director as of the date of the Annual Meeting (April 24, 2012). ArticleVI of the Company’s Bylaws permits the Board to amend the Bylaws by majority vote.Similar to the Articles of Incorporation, the Bylaws contain provisions concerning the classification of the Board of Directors.To cause the Bylaws to effect the declassification in conjunction with the Articles of Incorporation, the Board anticipates amending the Company’s Bylaws to remove its classified Board designation shortly following approval of this Proposal by the Company’s shareholders.If this Proposal is not approved, the Board will not amend the Bylaws as described above. The Company’s management believes that current best practices of corporate governance maintain that the entire board should be subject to reelection at each annual shareholders’ meeting.If this proposal is approved, the class designation of the Board of Directors in ArticleVI will be eliminated and, following amendment of the Bylaws by the Board (as discussed above) and upon the expiration of the current terms of the existing Board members and any directors appointed to fill vacancies of existing seats, the entire Board will be subject to reelection at subsequent annual shareholders’ meetings.Mr.Ching, Mr.Hopkins and Mr.MacNeill are the incumbent directors with current terms that extend beyond the Annual Meeting (Mr.Hopkins’ term expires at the 2012 Annual Shareholders’ Meeting and Mr.Ching’s and Mr.MacNeill’s terms expire at the 2013 Annual Shareholders’ Meeting).Accordingly, if Proposal Two is approved by the Company’s shareholders, all director positions will be elected annually commencing with the 2013 Annual Shareholders Meeting. This proposal would amend ArticleVI to read in its entirety as follows: ArticleVI Board of Directors:The number of directors of the Corporation shall be fixed in accordance with the bylaws. Vote Required and Recommendation The Board of Directors recommends a vote “FOR” the approval of the amendment of the Company’s Articles of Incorporation to remove Class A, Class B and Class C Board member designations. 40 Table of Contents PROPOSAL THREE RATIFICATION AND APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM General On July14, 2011, our Board of Directors unanimously approved the Audit Committee’s recommendation to appoint KPMG LLP (“KPMG”) as our independent registered public accounting firm for the fiscal year ended April30, 2012.Further, the Board of Directors directed that we submit the selection of KPMG for ratification and approval by our shareholders at the Meeting.Although the Company is not required to submit the selection of independent registered public accountants for shareholder approval, if the shareholders do not ratify this selection, the Board of Directors may reconsider its selection of KPMG.The Board considers KPMG to be well qualified to serve as the independent auditors for the Company, however, even if the selection is ratified, the Board of Directors may direct the appointment of a different independent registered public accounting firm at any time during the year if the Audit Committee and Board of Directors determines that the change would be in the Company’s best interests.A representative of KPMG will be present at the Meeting with the opportunity to make a statement if he or she desires to do so and to respond to appropriate questions. Vote Required and Recommendation The Board of Directors recommends a vote “FOR” the proposal to ratify and approve KPMG as the Company’s independent registered public accounting firm for the fiscal year ending April30, 2012. 41 Table of Contents PROPOSAL FOUR AN ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION General As required by the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act), our shareholders are being provided with an advisory (non-binding) vote on our executive compensation.Although the vote is advisory and is not binding on the board, the Compensation Committee will take into account the outcome of the vote when considering future executive compensation decisions.We refer to this non-binding advisory vote as the “say-on-pay” vote. The “say-on-pay” vote is required for the first annual meeting at which directors are being elected on or after January21, 2011, and then must be offered to our shareholders at least once every three calendar years thereafter. The Board of Directors is committed to corporate governance best practices and recognizes the significant interest of shareholders in executive compensation matters.The Compensation Committee seeks to structure the compensation program to provide an appropriate balance of “fixed” and “variable” or “at risk” compensation.As discussed in the Compensation Discussion and Analysis, the Compensation Committee believes that our current executive compensation program is consistent with the Company’s risk profile and provides a balance of incentives. We encourage you to read our Compensation Discussion and Analysis contained within this proxy statement for a more detailed discussion of our compensation policies and procedures. Our shareholders have the opportunity to vote for or against, or to abstain from voting, on the following resolution: “Resolved, that the shareholders approve the compensation of our named executive officers, as disclosed pursuant to the compensation disclosure rules of the SEC (which disclosure shall include the Compensation Discussion and Analysis, the compensation tables, and any related material disclosed in this proxy statement).” Vote Required and Recommendations The Boards of Directors recommends a vote “FOR” advisory approval of the compensation of our named executive officers as disclosed in this proxy statement. 42 Table of Contents PROPOSAL FIVE AN ADVISORY (NON-BINDING) VOTE ON HOW FREQUENTLY SHAREHOLDERS SHOULD VOTE TO APPROVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS General As required by the Dodd-Frank Act, our shareholders are being provided with an advisory (non-binding) vote on how frequently our shareholders should have an advisory (non-binding) vote on the compensation of our named executive officers.Although the vote is advisory and is not binding on the boards, the Compensation Committee will take into account the outcome of the vote when considering how frequently to hold “say-on-pay” votes.We refer to this non-binding advisory vote as the “say-on-frequency” vote.You may choose from the following alternatives:every year, every two years, every three years or you may abstain. The “say-on-frequency” vote is required for the first annual meeting at which directors are being elected on or after January21, 2011, and then must be offered to our shareholders at least once every six calendar years thereafter. The Board of Directors believes that having an annual “say-on-pay” vote to approve the compensation of our named executive officers in satisfaction of U.S. disclosure rules is appropriate.Moreover, the Board of Directors believes that more frequent “say-on-say” votes will permit the Board of Directors to receive current feedback on a timely basis from our shareholders regarding our compensation program for our named executive officers, which will enable us to implement more quickly any modification that the Board of Directors determines to be appropriate. Your vote is not intended to approve or disapprove the recommendation of the Board of Directors.Rather, we will consider the stockholders to have expressed a preference for the option that receives the most votes. Vote Required and Recommendations The Boards of Directors recommends that you vote in favor of holding a non-binding advisory voteevery “1 YEAR” to approve the compensation of our named executive officers as disclosed pursuant to the compensation disclosure rules of the SEC. 43 Table of Contents ANNUAL REPORT TO SHAREHOLDERS Included with this proxy statement is the Company’s Annual Report on Form 10-K for the fiscal year ended April30, 2011, as amended, as well as certain information covering the interim period May 1, 2011 through January 31, 2012, provided pursuant to Rule 14a-3 of the Securities Exchange Act of 1934. OTHER MATTERS Management and the Board of Directors of the Company know of no matters to be brought before the Meeting other than as set forth herein.However, if any such other matters properly are presented to the shareholders for action at the Meeting and any adjournments or postponements thereof, it is the intention of the proxy holder named in the enclosed proxy to vote in his discretion on all matters on which the shares represented by such proxy are entitled to vote. DELIVERY OF DOCUMENTS TO SHAREHOLDERS SHARING AN ADDRESS Only one Notice, and if applicable, a single set of Proxy Materials and accompanying proxy card, is being delivered to shareholders sharing an address unless we have received contrary instructions from one or more of the shareholders.Upon the written or oral request of a shareholder, we will deliver promptly a separate copy of the Notice, and if applicable, a separate copy of the Proxy Materials and accompanying proxy card, to shareholders at a shared address to which a single copy was delivered.Shareholders desiring to receive a separate copy in the future may contact us by mail at 800, 1333 8th Street S.W. Calgary, AB, Canada T2R 1M6 or by telephone (403) 263-1623.Shareholders who share an address but are receiving multiple copies of the Notice or Proxy Materials may contact us by mail at 800, 1333 8th Street S.W. Calgary, AB, Canada T2R 1M6 or by telephone (403) 263-1623 to request that a single copy be delivered. SHAREHOLDER PROPOSALS Oilsands Quest Inc. expects to hold its next annual meeting of shareholders in December 2012.Proposals from shareholders intended to be present at the next Annual Meeting of shareholders should be addressed to Oilsands Quest Inc. Attention:Vice President and Controller, 800, 1333 8th Street S.W., Calgary, AB, Canada T2R 1M6 and we must receive the proposals by Thursday, August 9th, 2012.Upon receipt of any such proposal, we shall determine whether or not to include any such proposal in the proxy statement and proxy in accordance with applicable law.It is suggested that shareholders forward such proposals by Certified Mail-Return Receipt Requested.After Thursday, August 9th, 2012 any shareholder proposal submitted outside the process of Rule 14a-8 will be considered to be untimely. By Order Of The Board Of Directors: Oilsands Quest Inc. /s/ Garth Wong Garth Wong President and Chief Executive Officer 44 Table of Contents APPENDIX A: ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED APRIL 30, 2011 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) þ ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2011. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD OF TO Commission File Number: 001-32994 OILSANDS QUEST INC. (Exact Name of Registrant as Specified in its charter) Colorado 98-0461154 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 800, 326 11th AVENUE SW, CALGARY, ALBERTA, CANADA T2R 0C5 (Address of principal executive offices, including zip code) Issuer’s telephone number: (403) 263-1623 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which is registered Common Stock, $.001 Par Value NYSE Amex Securities registered under Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known, seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o A-1 Table of Contents Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (s 229.405 or this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: þ Non-accelerated filer: o Smaller reporting company: o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The aggregate market value of the common stock held by non-affiliates of the Registrant as of October 31, 2010 was approximately $138,270,741 based upon the closing sale price of the Registrant’s Common Stock on such date. As of June 30, 2011 there were348,495,556 shares of common stock issued and outstanding. Certain portions of the Registrant's definitive proxy statement to be filed with the Securities and Exchange Commission within 120days after the fiscal year end of April 30, 2011 are incorporated by reference into Part III of this Annual Report on Form 10-K. A-2 Table of Contents EXPLANATORY NOTE This Amendment No. 1 to our Annual Report on Form 10-K for the fiscal year ended April 30, 2011 is filed solely to correct the Consent of KPMG LLP, Independent Registered Public Accounting Firm filed as Exhibit 23.2 to the Form 10-K,to correct a clerical error in the footnote to Exhibit 10.22 on the Exhibit Index, and to remove "Common Stock Purchase Warrants" from the list of securities registered under Section 12(b) of the Act on the cover page of the Form 10-K which had been inadvertently included. The corrected Consent is filed herewith as Exhibit 23.2 and the Exhibit Index to Amendment No. 1 has been updated accordingly. This Form 10-K/A is limited in scope to the foregoing, and should be read in conjunction with the Form 10-K previously filed and our other filings with the SEC. Except as described above, we have not modified or updated other disclosures or information presented in the original Form 10-K. A-3 Table of Contents TABLE OF CONTENTS Page Forward-Looking Statements Currency PART I Item 1. DESCRIPTION OF BUSINESS A-5 Item 1A. RISK FACTORS A-21 Item 2. PROPERTIES AND STATEMENT OF OIL AND GAS INFORMATION A-31 Item 3. LEGAL PROCEEDINGS A-35 Item 4. (REMOVED AND RESERVED) A-35 PART II Item 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS A-36 Item 6. SELECTED FINANCIAL DATA A-38 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS A-38 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK A-46 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA A-47 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE A-47 Item 9A. CONTROLS AND PROCEDURES A-47 Item 9B. OTHER INFORMATION A-48 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE A-48 Item 11. EXECUTIVE COMPENSATION A-48 Item 12. SECURITY OWNERSHIP OF BENEFICIAL OWNERS AND MANAGEMENT A-48 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS A-48 Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES A-49 PART IV Item 15. EXHIBITS A-49 A-4 Table of Contents Cautionary Statement about Forward-Looking Statements This Annual Report on Form 10-K includes certain statements that may be deemed to be “forward-looking statements.” All statements, other than statements of historical facts, included in this Form 10-K that address activities, events or developments that our management expects, believes or anticipates will or may occur in the future are forward-looking statements. Such forward-looking statements include discussion of such matters as: — the amount and nature of future capital, development and exploration expenditures; — the timing of exploration activities; — potential reservoir recovery optimization processes; and — business strategies and development of our business plan and drilling programs. Forward-looking statements are statements other than relating to historical fact and are frequently characterized by words such as “plan”, “expect”, “project”, “intend”, “believe”, “anticipate”, “estimate”, “potential”, “prospective” and other similar words or statements that certain events or conditions “may” “will” or “could” occur. Forward-looking statements such as references to Oilsands Quest’s drilling program, geophysical programs, reservoir field testing and analysis program, preliminary engineering and economic assessment program for a first commercial project, and the timing of such programs are based on the opinions and estimates of management and the Company’s independent evaluators at the date the statements are made, and are subject to a variety of risks and uncertainties and other factors that could cause actual events or results to differ materially from those anticipated in the forward-looking statements, which include but are not limited to risks inherent in the oil sands industry, regulatory and economic risks, land tenure risks, lack of infrastructure in the region in which the company’s resources are located and risks associated with the company’s ability to implement its business plan.The Company undertakes no obligation to update forward-looking information if circumstances or management’s estimates or opinions should change, except as required by law. The reader is cautioned not to place undue reliance on forward-looking statements. Currency Unless otherwise specified, all dollar amounts are expressed in United States dollars. All future payments in Canadian dollars have been converted to United States dollars using an exchange rate of $1.00 U.S. $1.054185 CDN, which was the April 30, 2011 exchange rate. PART I When we use the terms “Oilsands Quest Inc.”, the “Company,” “we,” “us,” “our,” or “OQI,” we are referring to Oilsands Quest Inc. and its subsidiaries, unless the context otherwise requires. We have included technical terms important to an understanding of our business under “Glossary of Common Terms” at the end of “Item 1. Description of Business”. Throughout this document we make statements that are classified as “forward-looking.” Please refer to the “Cautionary Statement about Forward-Looking Statements” section at the front of this document for an explanation of these types of assertions. Item 1.DESCRIPTION OF BUSINESS Background and Corporate Structure We are a Colorado corporation formed on April 3, 1998 as Uranium Power Corporation. On November 2, 2004 we changed our name to CanWest Petroleum Corporation. On October 31, 2006 we changed our name to Oilsands Quest Inc. Our principal executive office is located at Suite 800, 326 – 11th Avenue S.W., Calgary, Alberta, Canada T2R 0C5. Our website is www.oilsandsquest.com. The Company operates through its subsidiary corporations. Our primary operating subsidiary is Oilsands Quest Sask Inc. (“OQI Sask”), an Alberta corporation. OQI Sask was established as an operating subsidiary of the Company primarily to explore for and develop oil sands deposits in the provinces of Saskatchewan and Alberta. We currently own 100% of the issued and outstanding voting common shares of OQI Sask following the acquisition of the non-controlling (minority) interest of OQI Sask on August 14, 2006. In addition to OQI Sask, we also have the following wholly-owned subsidiaries: A-5 Table of Contents — Township Petroleum Corporation (“Township”), an Alberta corporation. Township owns an oil sands lease in the Province of Alberta acquired in 2005, (referred to as the Eagles Nest), and is currently developing plans for exploring the oil sands potential on the lease. — Western Petrochemicals Corp. (“WPC”), an Alberta corporation. WPC formerly owned certain rights relating to exploration for oil shale, referred to as the Pasquia Hills Oil Shale, and is currently inactive. — Stripper Energy Services Inc. (“Stripper”), acquired in 2007 and currently a wholly- owned subsidiary of OQI Sask. — 1291329 Alberta Ltd., incorporated in 2007 to own assets related to camp facilities and equipment. — Oilsands Quest Technology Inc., incorporated in 2007 to assess technologies related to bitumen and shale oil extraction and to ensure any proprietary information created from the development of our prospects can be commercially exploited. — 1259882 Alberta Ltd. incorporated on August 4, 2006.The only activity conducted by this subsidiary to date is to have an over-riding call right to acquire the Exchangeable Shares (as defined below)in consideration of it delivering to the shareholder the number of common shares in the Company that a shareholder would otherwise have been entitled to upon a redemption or retraction of the Exchangeable Shares. Strategy Our strategy is to focus on business opportunities in the oil sands sector with the objective of maximizing shareholder value on a per share basis.We will execute our strategy by: Exploring and delineating resources on our lands. Our operating teams have conducted extensive exploration and development programs, consisting of drilling 466 wells, conducting 2,136 kilometres of 2-D and 3-D seismic surveys, and other exploration activities resulting in the discovery of the Axe Lake, Raven Ridge and Wallace Creek reservoirs and the identification of other oil sands prospects. We manage and operate all of our activities. Exploiting the oil sands resources identified. We are focused on continuing the development of our reservoirs, including reservoir and overburden testing programs at Axe Lake.Our development strategy includes the use of commercially reliable recovery methods to develop our projects in a timely and responsible manner. General Development of the Business Acquisition of Oil Sands Exploration Rights Oil sands permits and licenses in Saskatchewan On September 24, 2004 we acquired all of the issued and outstanding shares of 808099 Alberta Ltd., which was previously inactive, and on November 3, 2004 this company changed its name to Oilsands Quest Inc. On November 1, 2006, this entity changed its name to Oilsands Quest Sask Inc. Following external issuances of equity by OQI Sask, at July 31, 2006 we owned 64.08% of the shares of common stock of OQI Sask. On August 14, 2006, we closed a reorganization agreement with OQI Sask, which was executed on June 9, 2006, whereby we acquired the non-controlling (minority) interest in OQI Sask, increasing from a 64.08% ownership interest to a 100% voting interest (the “Reorganization Agreement” or the “Reorganization”). In connection with the Reorganization Agreement, we also entered into a Voting and Exchange Trust Agreement with OQI Sask and Computershare Trust Company of Canada (“CTC”), and a Support Agreement with OQI Sask. Collectively, these agreements are referred to as the “Acquisition Agreements”. In accordance with the Acquisition Agreements, all OQI Sask common shares other than those held by us were exchanged for a new class of OQI Sask shares called Exchangeable Shares pursuant to a ratio of one OQI Sask common share to 8.23 Exchangeable Shares. The Exchangeable Shares are exchangeable at any time on a one-for-one basis, at the option of the holder, for shares of our common stock. An Exchangeable Share provides a holder with economic terms and voting rights which are, as nearly as practicable, equivalent to those of a share of our common stock. Holders of Exchangeable Shares have registration rights with respect to the resale of our common stock to be received upon exchanging the Exchangeable Shares into our shares. The holders of the Exchangeable Shares will receive up to an aggregate of 76,504,304 shares of our common stock at each holder’s election. The Exchangeable Shares are represented for voting purposes in the aggregate by one share of our Series B Preferred Stock (the “Preferred Share”), which Preferred Share is held by CTC. CTC will in turn vote the one Preferred Share as indicated by the individual holders of Exchangeable Shares. The one Preferred Share represents a number of votes equal to the total outstanding Exchangeable Shares on the applicable record date for the vote submitted to our shareholders. At April 30, 2011, 46,346,867 shares of common stock had been issued on exchange of A-6 Table of Contents Exchangeable Shares, 3,237,131 shares have expired and 26,920,305shares of common stock remain to be issued on future exchanges of Exchangeable Shares. On September 29, 2004, OQI Sask acquired a 49% interest in certain oil shale exploration permits that covered approximately 2,000 square miles (1,400,000 acres) in northwestern Saskatchewan along the Alberta border. The 49% interest in the permits was acquired for $769,125, plus 50,000 shares of our common stock and a 2.5% gross overriding royalty (the “2.5% GORR”). In order to finance the purchase of the 49% interest, OQI Sask borrowed funds from the Company in the form of a convertible debenture. On November 18, 2005, the principal and accrued interest on the debenture was converted into 788,769 shares of common stock of OQI Sask. We entered into an agreement dated November 8, 2004, as amended (the “WCM Agreement”), to acquire all of the shares of Western Canadian Mint Inc. (“WCM”), a company that owned all of the shares of American Oilsands Company Inc., which owned the remaining 51% working interest in the permits, subject to a $0.07 per barrel royalty which could be bought at any time by paying $7,000,000 and a $0.04 per barrel royalty held by various arm’s-length parties. Prior to completing this acquisition, we assigned all of our rights and obligations to OQI Sask pursuant to a letter agreement dated November 12, 2004 and an assignment dated April 27, 2005. As a result, on May 3, 2005, pursuant to the terms of the WCM Agreement, OQI Sask acquired all of the outstanding shares of WCM. The combined consideration paid by us and OQI Sask was $1,202,131, 2,000,000 shares of our common stock and the assumption of the $0.07 per barrel royalty which could be bought at any time by paying $7,000,000 and a $0.04 per barrel royalty held by various arm’s-length parties. WCM was then merged with OQI Sask. As a result of these transactions, OQI Sask held an undivided 100% interest, subject to the above noted royalties, in Saskatchewan Oil Shale Exploration Permit Nos. PS00205, PS00206, PS00207, PS00208, PS00209, PS00210, PS00211, PS00212, PS00213, PS00214, PS00215, PS00216 and PS00217, granted originally on June 1, 2004. The permits were granted by the Province of Saskatchewan in 2004 under the Oil Shale Regulations, 1964 as amended, revised or substituted from time to time, for a term of five years. The permits provide for the right to explore and work the permit lands but not to remove, produce or recover, except for test purposes, oil products until a lease pursuant to these regulations has been granted. The term of the permits may be extended for up to three, one-year extensions subject to regulatory approvals, as required. On May 27, 2011, the Company received the third and final one year extension pursuant to the regulations. As of April 30, 2011, the Companyheld 406,274 acres consisting of Saskatchewan Oil Shale Exploration Permit Nos. PS00205, PS00206, PS00208, PS00210 and PS00212.On May 31, 2011, OQI Sask relinquished three of the permits, PS00205, PS00206 and PS00212, representing 245,642 acres. The permits, when granted, were subject to annual rental payments and commitments to certain levels of expenditures annually pursuant to the terms of the permits and government regulations. The annual rentals were payable in advance as to $0.02 ($0.02 CDN) per acre for the first year and escalating to $0.11 ($0.10 CDN) per acre in the fifth year. On May 7, 2007, the Saskatchewan government updated the Oil Shale Regulations, 1964 requiring an increase to annual rentals of $0.11 ($0.10 CDN) per acre for the remaining term of the permits. The required exploration expenditures to hold the permits were also increased to $0.85 ($0.81 CDN) per acre for each of the remaining years of the permits and $1.28 ($1.21 CDN) per acre for each year that the permits are extended. The Company has paid all required annual rentals and complied with the annual exploration expenditure requirements. On August 13, 2007, the Company acquired five oil sands licenses totaling 109,920 acres granted under the Petroleum and Natural Gas Regulations, 1969 (Saskatchewan), as amended, revised or substituted from time to time, for a term of five years for an aggregate cost of $2,140,233 ($2,249,089 CDN). The licenses provide for the exclusive right to search for oil sands on the lands granted and to win, recover, extract, carry off, dispose of and sell the oil sands products found on the licensed lands. The oil sands licenses provide the opportunity to convert up to 100% of the licenses to a production lease on the basis of one section of land for every well that intersects an oil sands zone. Licenses require annual rental payments of $0.75 ($0.71 CDN) per acre. The Company has paid all required annual rental payments for the licenses granted.The Company expects to relinquish these licenses on August 12, 2011. Gross Overriding Royalties on original Saskatchewan oil sands permit lands As noted above, as part of the acquisition of the Saskatchewan permits, OQI Sask assumed the 2.5% GORR and a $0.04 per barrel royalty held by various arm’s-length parties.On August 15, 2006, the Company closed a transaction with the shareholders of Stripper Energy Services Inc. (“Stripper”), a then non-related inactive entity. The Company purchased all of the issued and outstanding shares of Stripper’s common stock for a total purchase price of $17,948,722 ($20,000,000 CDN), including the original option payment of $1,250,000 CDN. Stripper’s sole asset is the 2.5% GORR royalty on the permits. As a result of the transaction, the 2.5% GORR is now held by Stripper, a wholly-owned subsidiary of OQI Sask. On September 21, 2007, in conjunction with the acquisition of the interests of an external joint venture partner to the Triple 7 Joint Venture described below, the Company acquired the $0.07 per barrel royalty obligation for consideration of $99,980 ($100,000 CDN) A-7 Table of Contents cash plus the issuance of 500,000 shares of its common stock valued at $2,195,000 based on the September 20, 2007 closing market price of the shares. The Saskatchewan permits are now only subject to $0.04 per barrel royalty. Oil sands permits and lease in Alberta - Raven Ridge During the year ended April 30, 2007, the Company acquired four oil sands permits totaling 67,053 acres in a public offering of Crown Oil Sands Rights for an aggregate cost of $22,221,968 ($25,651,985 CDN). The permits were granted by the Province of Alberta under the terms of the Mines and Minerals Act, Alberta. The permits provide the opportunity to convert up to 100% of the permits to a production lease following the completion of specified work requirements. Permits are granted for a five-year primary term and require annual rental payments of $1.50 ($1.42 CDN) per acre.The Company expects to relinquish Permit No. 7006080098 in August of 2011. For a description of the location of this permit, see Part 1, Item 2 Properties and Statement of Oil and Gas Information. Raven Ridge is located in Alberta directly west of our Axe Lake oil sands permits in Saskatchewan. - Wallace Creek On January 23, 2008, the Company acquired two oil sands permits totaling 45,546 acres in a public offering of Crown Oil Sands Rights (permits were officially granted on January 24, 2008). The total consideration paid for these permits was $9,732,500 ($10,010,880 CDN). The permits were granted by the Province of Alberta under the terms of the Mines and Minerals Act, Alberta. The permits provide the opportunity to convert up to 100% of the permits to a production lease following the completion of specified work requirements. Permits are granted for a five-year primary term and require annual rental payments of $1.50 ($1.42 CDN) per acre. On June 27, 2011, the Company received approval from Alberta Energy to extend the Wallace Creek permits for an additional 67 days to March 31, 2013. Wallace Creek is located in Alberta directly west of our Axe Lake oil sands permits in Saskatchewan. - Eagles Nest On August 25, 2005, Township acquired Oil Sands Lease No. 7405080355 located in northern Alberta for $727,187 at an Alberta Crown land sale. This lease comprises an area of approximately 22,773 acres and is located in the Athabasca oil sands region in Alberta in Township 101, Range 13 West of the fourth Meridian. The lease provides for the right to drill for, win, work and recover and the right to remove bitumen resources from the lease for a term of 15 years, subject to the Mines and Minerals Act, Alberta. Prior to bidding on Eagles Nest, on June 1, 2005, Township entered into an agreement with three third parties (collectively the “Triple 7 Joint Venture”) to post, acquire, develop and produce oil sands deposits located in the Athabasca Region of Alberta, Canada (the “Triple 7 Joint Venture Agreement”). As a result of this agreement, Township acquired one lease consisting of approximately 22,773 acres (the “Eagles Nest Oil Sands Lease”) at a cost of $727,187. Pursuant to the terms of this agreement we issued the Triple 7 Joint Venture 114,015 shares of our common stock with a fair value of $127,432. Township also agreed to pay the Triple 7 Joint Venture partners, as ongoing fees, $125,628 ($150,000 CDN) in cash or in shares of our common stock (at the discretion of the Company) on the first and second anniversary dates of the agreement. On the third anniversary date and each subsequent anniversary date of the agreement Township agreed to pay the Triple 7 Joint Venture $376,884 ($450,000 CDN) until such time as the lease is surrendered or a commercial project has been identified.On September 21, 2007, in conjunction with the acquisition of the royalty described above, the Company acquired all of the rights of one of the three external joint venture partners for consideration of $49,939 ($50,000 CDN) plus the issuance of 250,000 shares of the Company’s common stock valued at $1,097,500 based on the September 20, 2007 closing market price of the shares. On June 17, 2008, we acquired the rights of the remaining external joint venture partners for aggregate consideration of $1,632,000 CDN and 640,000 shares of the Company’s common stock valued at $3,718,400 based on the June 17, 2008 closing market price of the shares. The Company’s obligations under the Triple 7 Joint Venture Agreement have therefore been eliminated. To finance the acquisition of Eagles Nest in 2005 the Company issued convertible debentures pursuant to which Township also granted royalties of $0.0061 ($0.0058 CDN), net after a buy back, on each barrel of crude bitumen produced, saved and sold from the project. The convertible debentures have all been converted to common stock. A-8 Table of Contents Pursuant to the terms of the lease, Township’s annual lease rentals are $34,004 ($32,256 CDN). OQI Sask has paid all required annual rentals and the lease is in good standing. Acquisition of Oil Shale Rights in Saskatchewan - Pasquia Hills Oil Shale On April 21, 2005, we acquired a 97.53% interest in Western Petrochemicals Corporation (“WPC”) through the issuance of 10,728,124 shares of our common stock and then in April 2006 increased our ownership to 100% by issuing 271,865 shares of our common stock to the remaining WPC shareholders. WPC held a 100% interest in exploration permits covering an area of approximately 337,775 acres granted under the provisions of the Oil Shale Regulations, 1964, as amended or revised or substituted from time to time by the Province of Saskatchewan. The exploration permits were scheduled to expire in 2006, and during the year ended April 30, 2007, all of the original Pasquia Hills exploration permits held by WPC expired and were returned to the Saskatchewan government. We reacquired nine exploration permits on the original Pasquia Hills oil shale prospect area from the Province of Saskatchewan in September and October 2006. In accordance with the terms of the new permits and following an initial assessment, we relinquished 30% of the total acreage of the granted permits within 90 days of the grant. As of April 30, 2011 we held Oil Shale Permit Nos. PS00222, PS00223, PS00224, PS00225, PS00226, PS00237 and PS00238 granted under the Oil Shale Regulations, 1964, as amended or revised or substituted from time to time for five-year terms from the date of grants. The term of the permits may be extended for up to three one-year extensions subject to regulatory approvals, as required. The permits total 405,961 acres and are located near Hudson Bay, Saskatchewan. The permits provide for the right to explore, mine, quarry and work the permit lands, but not to produce or recover oil shale except for test purposes until a lease has been granted. The annual rental payable in advance was $0.05 ($0.05 CDN) per acre for the first year, and on May 7, 2007 the Saskatchewan government updated the regulations requiring annual rentals of $0.11 ($0.10 CDN) per acre for the remaining term of the permit. The required exploration expenditures to hold the permits were also increased to $0.42 ($0.40 CDN) per acre for the second year of the permits, $0.85 ($0.81 CDN) per acre for the last three years of the permits and $1.28 ($1.21 CDN) per acre for each year that the permit is extended, as required. On August 13, 2007, we acquired one additional oil shale exploration permit granted under the Petroleum and Natural Gas Regulations, 1969 (Saskatchewan) as amended, revised or substituted from time to time for a term of five years totaling 83,769 acres in the same area near Hudson Bay, Saskatchewan. This permit, together with the nine exploration permits acquired in September and October 2006 as described above, are collectively referred to as Pasquia Hills Oil Shale. The permit provides for the right, license, privilege and authority to explore for oil shale within the permit lands. The term of the permit may be extended for up to three one-year extensions subject to regulatory approvals, if required. This oil shale permit was acquired under a land sale work commitment bid for the first two years of the permit. The Company bid a total work commitment of $298,110 ($301,568 CDN) to be incurred during the first two years of the permit and the permit requires a further work commitment of $0.85 ($0.81 CDN) per acre for the last three years and $1.28 ($1.21 CDN) for each extension year plus annual rental payments of $0.11 ($0.10 CDN) per acre. Activities to Date Oil sands permits and licenses Exploration of our Saskatchewan oil sands permits commenced in the winter of 2005/2006. An initial exploration drilling program consisting of 24 resource delineation wells was completed by April 2006. In August 2006, the Company received the independent geological consultants’ assessment of in-place volumes of bitumen in the area covered by the winter 2005/2006 exploration program. The assessment, prepared by Norwest Corporation of Calgary, was made in accordance with the Canadian Oil and Gas Evaluation Handbook (“COGEH”), which is a primary reference for reporting resources under Canadian Securities Administrators National Instrument 51-101 Standards of Disclosure for Oil and Gas Activities (“NI 51-101”).The End of Season Report for the winter 2005/2006 exploration drilling program documenting conformance with the original plans and summarizing the environmental effects of the program, impacts, socio-economic benefits, reclamation and mitigative actions was prepared and submitted to the adjacent communities, aboriginal groups and Canadian federal and provincial governments. In July 2006, we commenced the development of site infrastructure, including road construction, drill pad preparation, camp construction and the installation of an airstrip. In October 2006, an approximately 5-kilometre (3-mile), 2-D geophysical program was successfully completed, demonstrating that seismic techniques could contribute to the planned exploration program. In November 2006, exploration drilling began with one A-9 Table of Contents drilling rig and by the end of the month three drilling rigs were working on the site. These three rigs drilled continuously until the scheduled Christmas break on December 21, 2006. Drilling recommenced in early January 2007 with four rigs and by the end of February 2007 a total of eight rigs were in place and drilling. Overall, for the winter 2006/2007 exploration program, a total of 150 exploration test wells were drilled in Saskatchewan. In January 2007, due to the extent of land covered by our drilling, we designated anarea, plus certain additional prospective lands associated with it, as Axe Lake. The Axe Lake area is currently comprised of approximately 65 sections (65 square miles) located in Townships 94 and 95, Ranges 24 and 25 West of the 3rd Meridian of Permits PS00208 and PS00210 (100% Oilsands Quest). In February 2007, an 850-kilometre (528-mile) helicopter-borne, combined electromagnetic and magnetic survey was undertaken and a 166-kilometre (103-mile) 2-D seismic program was completed. This included 64 kilometres (40 miles) of surveys in Alberta. In May and June 2007, two fixed-wing aircraft completed a high-resolution, intensive 21,000-kilometre (13,000-mile) airborne magnetic survey program within the Company’s Saskatchewan permit lands building further on the airborne surveys made during the 2006/2007 winter program. In August 2007, we received approvals from the Province of Saskatchewan for the following: testing of Electrical Resistance Tomography; exploration drilling of up to 97 holes under non-frozen ground conditions; miscellaneous use general construction (including road and airstrip construction) permits on the Saskatchewan permit lands; and an extensive 2-D and 3-D seismic program on the Saskatchewan permit lands under non-frozen ground conditions. Approval from the Province of Alberta for a major 2-D and 3-D seismic program on the Raven Ridge Prospect was also received in August 2007. Field work under these approved work programs began immediately with drilling in Saskatchewan commencing on September 14, 2007. In November 2007, we announced the results of the independent review and evaluation of the Axe Lake area by McDaniel & Associates Consultants Ltd. (“McDaniel”) based on data obtained from the results of drilling up to March 31, 2007 and other sources, including the physical examination of cores and geophysical logs. The independent review and evaluation was prepared and presented in accordance with the standards set out in COGEH and NI 51-101. In December 2007, a comprehensive exploration program application, consisting of drilling up to 316 core test wells, 2-D seismic surveys and 3-D seismic surveys to be conducted under frozen ground conditions, was submitted to the Federal and Saskatchewan governments for approval. The application also included requests for approvals for conducting reservoir tests, which included the installation and operation of steam generation facilities, thermally completed vertical reservoir test wells and related observation wells including fluid storage facilities at three potential test sites at the Axe Lake area. In January 2008, we received regulatory approval for our applications and we announced a program of reservoir testing at up to three sites within the Axe Lake area. This reservoir test program was designed on the basis of extensive, ongoing laboratory testing and reservoir simulation studies conducted since June 2007 by our independent consultants and on the studies undertaken by our in-house reservoir engineering group. For a complete description of the nature and activities of the test program, see "Axe Lake Area Reservoir Development Activities". We believe our winter 2007/2008 exploration program demonstrated continued success on the Company’s contiguous oil sands exploration lands in Saskatchewan and Alberta. Overall, a total of 175 test wells were drilled with 150 in Saskatchewan and 25 in the Company’s first exploration program conducted on its adjacent land holdings in Alberta. The exploration drilling in Alberta was completed in 12 sections (12 square miles). Of the 175 test wells drilled in the winter 2007/2008 exploration program, 155 were exploration and delineation test wells in Saskatchewan and Alberta of which 103 encountered meaningful intercepts of bitumen-bearing McMurray/Dina formation (67 percent). A 3-D seismic program conducted in early 2008 covered over 24 square kilometres (15 square miles) in Saskatchewan and 10 square kilometres (6 square miles) in Alberta. A 40-metre (124-foot) by 40 metre grid density was used. The data from this program has been processed and interpretation of the data is complete.3-D seismic surfaces have been incorporated into our reservoir model and this allows us to map the top and bottom of the reservoir in detail. In the fall of 2008, we drilled 31 exploration and delineation test wells in the Axe Lake area, and 3 exploration test wells in Saskatchewan. In early 2009, we drilled 23 exploration and delineation test wells in Raven Ridge.A 25 mile (40 kilometer) 2D seismic program was conducted on Saskatchewan permits which had not been explored by us through drilling or seismic exploration. We are also continuing with the interpretation of the 1,847 kilometers (1,149 miles) of 2-D and 3-D seismic data collected and processed in the 2007/2008 winter program, which is aiding in the characterization of the reservoir and adjacent formation specific to our three test sites at Axe Lake and the reservoirs at Raven Ridge and in assessing the geological structures on our lands. A-10 Table of Contents In mid-2008 we released McDaniel's independent estimates of discovered and undiscovered bitumen resource volumes, which were prepared in accordance with COGEH and NI 51-101.As of December 31, 2008, McDaniel classified a portion of the discovered resources as contingent resources. These contingent resource estimates were prepared for portions of the Axe Lake and Raven Ridge areas only. In October 2009 we released an updated independent engineering estimate of contingent, discovered and undiscovered resources which were prepared in accordance with the standards set out in COGEH and NI 51-101.This resource estimate incorporated the results of our 53 well drilling program at Axe Lake in late 2008, and at Raven Ridge in early 2009 and updated the previous estimates provided in December 2008 which were based upon 330 wells drilled up to mid-2008. In July 2010 we released an updated independent engineering estimate of contingent, discovered and undiscovered resources which were prepared in accordance with the standards set out in COGEH and NI 51-101.This resource estimate incorporated the results of our 9 well drilling program at Wallace Creek in early 2010, the 16 overburden core holes drilled in late 2009 and updated the previous estimates provided in October 2009 which were based upon 383 wells drilled up to early 2009. In October 2010 we completed a 4 well drilling program which completed our work commitment for the extension of Exploration Permits 208, 210 and 212 in Saskatchewan. The results of this drilling program helped to answer key geological questions in the Axe Lake area but did not have a material effect, positive or negative, on the resource totals. In November 2010 we completed an 18 well re-abandonment program in which we re-entered 18 core holes previously drilled by the Company in an effort to re-cement and abandon to the specifications required for thermal in-situ operations. 14 of the re-abandonments were fully successful in getting thermal cement to the bottom of the original well bore. 4 of the re-abandonment attempts were not successful in getting thermal cement to the bottom of the original well bore and will require future monitoring or remediation, or potential set-back of production wells. In 2010 we completed the engineering design for a SAGD pilot project at Axe Lake, which modifies existing surface facilities. We also procured materials with certain long lead times for the facilities and horizontal wells.The test was originally scheduled for start-up in fall 2010 and intended to run for approximately 6 months. The test has been deferred indefinitelywhile the Company pursues strategic funding or partnering alternatives. On January 13, 2011 we provided an operational update and comprehensive review of the geology, reservoir characteristics, and potential development plans for all of our assets. In May 2011, we released an updated independent engineering estimate of contingent, discovered and undiscovered resources which were prepared in accordance with the standards set out in COGEH and NI 51-101.This resource estimate applied only to Wallace Creek and incorporated the results of our 5 well drilling program at Wallace Creek in early 2011.Resource estimates at Axe Lake, Raven Ridge and Eagle’s Nest were not updated. The below table summarizes the drilling program accomplishments to date. Table 1: Results of Oil Sands Drilling Programs 2010/2011 Drilled to Date (Nov.22/05 to April 30/11) Wells Drilled WellsDrilled SectionsDrilled Wellsper Section Axe Lake Exploration 3 78 Axe Lake Development/Reservoir Test 0 26 n/a n/a Axe Lake Groundwater Monitoring 0 19 n/a n/a Saskatchewan Exploration (outside Axe Lake) 1 36 29 Raven Ridge Exploration 0 48 23 Wallace Creek Exploration 5 14 14 Eagles Nest Exploration 0 0 0 Total 9 A-11 Table of Contents The table below summarizes Oilsands Quest’s completed seismic programs.All of the noted seismic programs were completed prior to fiscal 2011. Table 2: Seismic Surveys Saskatchewan Alberta Km Miles Km Miles 2-D 337 209 106 66 3-D 1,192 741 501 311 Total 1,529 950 607 377 We commenced an overburden characterization study in October 2009 and completed a 16 hole coring and logging program portion that yielded core material and advanced logging data (Nuclear Magnetic Resonance (NMR), Dipole, sonic and standard suite geophysical) of the formation overlying the bitumen-bearing McMurray/Dina formation. The cores have been analyzed by Weatherford laboratories and results show that the overburden is composed of clay-rich till, which is a dense, low permeability cap layer that demonstrates steam containment characteristics in laboratory and 3-D reservoir computer simulations. Weatherford Laboratories conducted a high temperature caprock study on the samples provided.6samples from the core holes 16-33-092-25W3M, 04-21-094-25W3M, 12-12-095-25W3M, 5-12-095-05W3M, 142/8-11-095-25W3M, and 143/8-11-095-25W3M have been processed, and the laboratory work demonstrates a range of permeabilities from 0.1-0.002md at 20°C.When the samples are subjected to temperatures of 200°C, a further decrease in permeability to the range of 0.04-0.002 millidarcies ("md") is observed in the laboratory. These permeability measurements indicate that the ability of the fluid or gas to migrate into the glacial till is significantly impaired allowing the overburden to act as an effective cap for SAGD operations. The core samples have been correlated with previously drilled exploration core holes and with our extensive Axe Lake and Raven Ridge 3-D seismic data-sets to determine the extent and continuity of this glacial till layer across the various reservoirs on both sides of the Saskatchewan/Alberta border. Based on the current data set it appears that the dense glacial till layer is present overthe majority of the potential commercial development area.To the extent thatwe are able to secure additional financing and continue as a going concern, we plan to conduct further 3-D seismic and overburden drilling and to fully map the dense overburden across all reservoir areas. Generally the dense glacial till layer lies directly on top of the oil sands reservoir zone, however in some areas thereare several meters of top water between the oil sands zone and the glacial till. The impact of these zones is being studied and the results will be incorporated into our commercial development plan. Axe Lake Area – Reservoir Development Activities The 3-D seismic survey program in northwest Saskatchewan was concentrated in Axe Lake and covered over 24 square kilometres (15 square miles). We are using the detailed, three component 3-D seismic survey data as one of the key tools to further define the geological structure and reservoir architecture to assist in the ongoing reservoir studies and technical planning related to the development of this resource. For a description of the seismic program on Axe Lake, see tables in “Description of Business Activities to Date”. Geological models have been developed and have incorporated laboratory measurements of fluid properties, geo-mechanical characterization, porosity, permeability as well as special core floods and cap rock integrity measurements. At Test Site 1, we drilled and completed six vertical test holes and drilled three 750-metre horizontal holes (300 metres length within the reservoir) and procured the horizontal well instrumentation strings necessary to measure the temperature and pressure in the reservoir. We have completed construction of water treatment, steam generation and extraction collection facilities, which includes three steam generators totaling 38 million BTU/hour steam generation capacity, two diesel power generators each with 750 kilowatt power output capacity, water/oil treatment and oil handling equipment, control systems and eight 1,000-barrel heated liquid storage tanks to support related Test Site 1 activities. Also at Test Site 1, we completed two mini-frac tests that successfully measured the relevant geo-mechanical properties of the oil sands reservoir, as well as the overburden (glacial till materials above the oil sands reservoir) and underburden (Devonian limestone materials below the oil sands reservoir) close to the oil sands reservoir. Calibration of the numerical reservoir simulation tools to the mini-frac tests by conventional history matching techniques has also been completed. We constructed Test Site 2 for the potential testing and development of alternative recovery technologies.There are currently no plans for this site. A-12 Table of Contents At Test Site 3, we conducted low energy tests using a custom, downhole electrical heater. We measured pressures and temperatures at ten different locations inside the oil sands reservoir. This information has been used for preliminary calibration of our reservoir simulator to help maximize the efficiency of the SAGD Pilot at Test Site 1. We drilled, completed and instrumented two vertical test holes and we have constructed the supporting infrastructure. One vertical test hole is equipped with a downhole electric heater to provide heat to the reservoir and both test holes are equipped with pressure and temperature sensors to allow for determination of the effective reservoir heat transfer and mobilization of the bitumen at lower temperatures. Heating of the reservoir was initiated in late October 2008 and re-commenced in mid-January of 2009 with the heater placed at the depth of the Devonian underburden. In April of 2009, the heater was raisedto the bottom of the oil sands reservoir and heating continued, until the heater was removed from the well on June 26, 2009. Pressures and temperatures were measured and recorded continuously atten locations inthe hot heater well, 1OBS 5-29-94-25, and the cold observation well, INJ 5-29-94-25.The heater was removed from the well on June 26, 2009.Our detailed engineering and numerical simulation analysis has confirmed the formation characteristics and related fluid and thermal properties to be used in continued reservoir planning at Axe Lake. The electrical heating program at Test Site 3 enabled the determination of reservoir properties such as effective thermal conductivity. In October of 2009, we perforated the two vertical wells at Test Site 3, which are approximately 3.5 meters apart, and installed temporary water, heating and injection facilities.The objective of this test was to inject water and produce water and bitumen at different temperatures in order to: 1. confirm the establishment of initial fluid movement in areas with water saturation of greater than 35%; 2. confirm the ability to establish convective heat transfer at the bottom of the reservoir; 3. determine the conductive heat transfer characteristics at the bottom of the reservoir; 4. recover bitumen by using both hot water and solvent injection; and 5. gather preliminary data on the horizontal displacement of fluids. We commenced injecting cold water at low pressure and volume into the base of the McMurray/Dina formation on October 25, 2009 and established communication between the two wells.Cold water circulation was maintained for 24 hours, following which heated water was circulated, resulting in the mobilization of bitumen in the reservoir.On October 29, 2009, a small amount of naphtha was injected and bitumen recovery commenced on October 30, 2009.We continued to circulate hot water until November 5, 2009, at which time the test equipment was removed. On October 18, 2009, the electrical, mechanical and boiler facilities at Test Site 1 were successfully commissioned and, on December 5, 2009, we commenced the injection of cold water into the reservoir at Test Site 1. The test was to measure heat and fluid movement under specific operating conditions on a field scale to complement our ongoing simulation and laboratory analysis studies and further enhance our knowledge and modeling of the thermal and geo-mechanical characteristics of our reservoir. Initial injectivity was achieved and circulation tests were conducted between three sets of well pairs that are 1.5m, 10m, and 18m apart respectively. Tracer tests were also conducted by injecting a saline solution down the injector well and measuring the produced volumes of salt and water in the producer well. Inter-well communication was positively confirmed by measurement of substantial percentages of saline tracer at the producer wells. The next phase of testing, subject to regulatory approvals and our ability to secure additional financing and continue as agoing concernwill be a SAGD pilot at Test Site 1.This will include the drilling of a new SAGD well pair in close proximity to the existing wells at Test Site 1 to build on our growing knowledge of the reservoir and cap rock characteristics and test the commercial viability of SAGD at Axe Lake.The test plan will use one 100 metre long horizontal well pair, with the upper well placed five metres below the top of the interface between the overburden and the oil sands, and will also make use of the existing surface facilities.SAGD has been the most widely used, and therefore best understood, in situ recovery technique for the production of immobile bitumen (at initial reservoir conditions) in the McMurray/Dina formations. The objectives of thispilot are to: 1. test the effects of steam contact on the glacial till overburden at Axe Lake and demonstrate that the cap will perform as a competent steam containment barrier in SAGD operations; 2. confirm early stage SAGD production and steam rates with a scalable well length in order to improve forecasting for a commercial project; 3. determine the optimal producing pressure for a commercial project; 4. establish gas production rates and composition and produced water composition forfacility design; and A-13 Table of Contents 5. better understand the initial critical water saturation (minimum saturation at which water becomes mobile) in bitumen rich zones for use in forecast model. Following the successful completion and interpretation of the initial steam test results, wewould like tosubmit an application to continue the test for up to another six months in order to further evaluate injection pressures to help determine the optimal operational pressure for designing a commercial project. At Test Site 1 we drilled two water source wells which showed excellent fluid mobility and sufficient water withdrawal capacity to meet the current needs of the reservoir test program at Axe Lake. At Test Site 3 we drilled and tested two water source wells which did not demonstrate sufficient water mobility and were abandoned. We drilled, perforated and tested one vertical well (Oilsands Quest Clearwater OBS 4-21-94-25 W3M) near Test Site 3 for water disposal into the McMurray/Dina formation. The testing was positive and an application to dispose water in this well was submitted to the Saskatchewan government in June 2009. Approval to use the 4-21 week for disposal of water for the first phase of testing at Test Site 1 was granted and the well was used for water disposal in fall 2009. At Test Site 2 we drilled one deep well to test the potential of the underlying Devonian Methy formation for waste water disposal. The results of this well showed that the Devonian Methy formation does not contain enough porosity in the tested location to support water disposal.Other test locations are being investigated. In May 2010, we filed an application with the Saskatchewan Ministry of Environment ("SME")for approval to develop a 30,000 barrels per day of bitumen project at Axe Lake using SAGD.We are currently working with SME and CEAA on the project specific guidelines under which the environmental impact would be evaluated. Filing with the SME is the first step in a two-stage process to apply for approval of a commercial lease for oil sands development.This application provides the complete vision for the project, giving the regulator helpful context when approving testing activity and giving all stakeholders clarity around the long-term development plans. The second stage of the process consists of an application for commercial project approval to the Saskatchewan Ministry of Energy and Resources ("SMER"). We plan to submit the second application following the successful completion of the SAGD pilot. In preparing the second application, we will continue to develop detailed engineering plans, cost estimates and financing plans for the project based on the ongoing production testing activities at Axe Lake. The proposed commercial project includes components typical of SAGD operations such as multi-well production pads of horizontal well pairs, and a central processing and bitumen and natural gas treatment facility that includes water treatment, water recycling, steam generation and tank storage facilities. Options for site access, utility service corridors, electricity and natural gas supplies are also being evaluated. In May 2010, we relinquished two of our northernmost land permits (permits PS00213 and PS00215) as we focus our activities to include only those lands that recent exploration activity has demonstrated to be prospective.Exploration activities on these two permits included over 42 miles (68 kilometres) of 2-D seismic and 14 core holes.The relinquishment of these permits did not impact the Company’s resource estimates or development plans. In May 2011, we received the third and final one-year extension of Saskatchewan oil sands permits PS00208 and PS00210. We have a work commitment of one core hole on each of the 2 permits to keep the permits in good standing for lease conversion. All other remaining exploration permits (PS00215, PS00206, PS00212) were relinquished to the crown on their anniversary date of May 31, 2011, as we see the lands outside of the core Axe Lake Area in permits PS00208 and PS00210 and having low prospectivity.We intend to relinquish all of our oil sands licenses to the south of Axe Lake on their anniversary date of August 12, 2011. Relinquishing these permits and licenses will not impact the Company’s resource estimates or developments plans.A full impairment allowance was taken on the licenses at April 30, 2011. At the conclusion of the formal phase of the strategic alternative review process (described more fully in the Corporate section), management determined that the carrying value of the Axe Lake permits was greater than their fair value at April 30, 2011, thus resulting in impairment in the value of the permits.We recorded a valuation allowance of $296.2 million at April 30, 2011. Development of a commercial project at Axe Lake remains subject to financing, regulatory approval and other contingencies such as successful reservoir tests, internal approvals, and other risks inherent in the oil sands industry (See Part I, Item 1A. "Risk Factors" and see Part II, Item B. "Other Information").Currently, we do not have the financial resources to complete a commercial development. Raven Ridge A-14 Table of Contents In March 2007, prior to acquiring the key permits comprising Raven Ridge, we completed 64 kilometres of 2-D seismic survey to assess the potential of the permit land and identify potential drilling targets. As a result of this survey, we expected that the Axe Lake oil sands reservoir would extend into Alberta and that numerous attractive exploration drilling targets would be identified. A detailed, three component 3-D seismic survey was undertaken covering 6.4 square kilometers (4 square miles) adjacent to the program undertaken at Axe Lake, in Saskatchewan. Initial approval for exploration drilling in Alberta was received in December 2007 and 25 exploration holes were drilled in 12 sections (12 square miles) during the 2007/2008 program. Of the 25 holes, 18 encountered meaningful intercepts of McMurray/Dina formation (72 percent) at depths of 113 metres (371 feet) to 227 metres (745 feet). The thickness of the bitumen-bearing zone within the McMurray/Dina formation was observed to be between 7 metres (23 feet) and 34 metres (112 feet) (net pay) with an average of 15.5 metres (51 feet). In early 2009, we drilled an additional 23 exploration and delineation test wells in Raven Ridge. The Raven Ridge drilling program has demonstrated continuity of bitumen characteristics extending from Axe Lake in Northwest Saskatchewan westward into Alberta and we have identified, through drilling, two areas of specific interest for potential development. There was significant correlation observed between the drilling results and the estimates made based on the Company’s 2007 2-D seismic program. McDaniel reviewed the results and provided an updated resource estimate in compliance with COGEH and NI 51-101 in July 2010. We do not currently have the commercial or technical wherewithal to develop our Raven Ridge area. Following the conclusion of the formal phase of the strategic alternative review process (described more fully in the Corporate section), an impairment provision of $27.2 million was recorded in the year ended April 30, 2011. Wallace Creek In January 2008, prior to acquiring the Wallace Creek permits, we completed 53 kilometres (32 miles) of 2-D seismic survey to assess the potential of the permit lands prior to their purchase. During the 2006/2007 winter exploration program, the Company drilled two holes in Saskatchewan, directly to the east of Wallace Creek and both intercepted bitumen-bearing oil sands. Within the Wallace Creek permit lands, there are also five legacy test wells drilled. In March 2010, we completed a 9 hole exploration drilling program on lands in the western township (TWP 96 R2 W4) of the Wallace Creek permits that are immediately adjacent to Cenovus' Borealis project area.4 of the wells drilled encountered significant quantities of bitumen with one well intercepting up to 26 meters of oil sand in the McMurray/Dina formation. McDaniel reviewed the results and provided an updated resource estimate in compliance with COGEH and NI 51-101 in June 2010. In March 2011, we completed a 5 hole exploration drilling program on lands in the western township (TWP 96 R2 W4) of the Wallace Creek permits.2 of the wells drilled encountered significant quantities of bitumen in the McMurray/Dina formation. McDaniel reviewed the results and provided an updated resource estimate in compliance with COGEH and NI 51-101 in May 2011. In June 2011, we received approval from Alberta Energy to extend the Wallace Creek permits for an additional 67 days to March 31, 2013. This extension will allow us to have 2 full winter exploration seasons in which to complete more exploratory seismic and drilling prior to any applications for conversion to lease. Eagles Nest Over the winter of 2005/2006 we undertook a detailed assessment of the historical data available on the Eagles Nest Prospect. During 2007/2008 we concentrated our efforts in acquiring the interests of the Triple 7 Joint Venture partners, which was completed in June 2008. McDaniel reviewed the results and provided an updated resource estimate in compliance with COGEH and NI 51-101 in July 2010. We also announced our intention to divest our Eagles Nest oil sands lease.The Eagles Nest property is geographically distant from our other oil sands discoveries and is largely unexplored.We have not yet received any offers under financial terms that are acceptable to us and have determined that it is in our best interest to retain these assets until an adequate offer is received or additional funds are available for the development of these longer-term assets. We do not currently have the commercial wherewithal to develop the Eagles Nest area. Following the conclusion of the formal phase of the strategic alternative review process (described more fully in the Corporate section), an impairment provision of $8.4 million was recorded in the year ended April 30, 2011. A-15 Table of Contents Pasquia Hills Oil Shale Permit Area In September 2008, we drilled 11 exploration test holes (covering an area of approximately 100 square miles) on our oil shale prospect in southeastern Saskatchewan with all the holes drilled encountering meaningful intercepts of oil shale of up to 21.5 meters in thickness. In September and October 2009, we drilled and logged 12 exploration test holes on our oil shale prospect in eastern Saskatchewan with ten out of twelve holes drilled experiencing meaningful intercepts of oil shale of up to 37.0 meters in thickness.The key challenge is in the development of our oil shale properties will be finding an economic process to produce kerogen (oil shale) on a commercial basis.A geologic assessment of our permit lands based on the drill results, together with the data obtained from legacy drilling has been prepared by Norwest Corp. As previously disclosed, the Company had reached an agreement to sell its Pasquia Hills oil shale properties to Canshale Corp., a private company formed by the former President and Chief Executive Officer of the Company (the “Purchaser”) for consideration of $1 million CDN ($0.9 million USD) in cash and 8,000,000 shares of the private company. The sale was conditional on the Purchaser raising a minimum financing amount as defined in the terms of the agreement. As Canshale Corp. was unable to secure the financing by the extended deadline of July 30, 2010, the Company announced on August 13, 2010 the cancellation of this transaction. On September 22, 2010, the Company announced the undertaking of a process to divest the oil shale permits at Pasquia Hills following a determination by the Board of Directors (the"Board")that these assets are non-core as both properties are located outside the Company’s primary project and discovery areas of Axe Lake, Wallace Creek and Raven Ridge. As of January 31, 2011, these properties were no longer considered to be held for sale nor were the related operations considered discontinued. Since the Company has not yet received any offers under financial terms that are acceptable under the current divestiture plan for the non-core assets, management has determined that it is inour best interest to retain these assets until an adequate offer is received or additional funds are available for the development of these long-term assets. We do not currently have the commercial or technical wherewithal to develop ourPasquia Hills oil shareproperties. Management recognized a full impairment on the property and wrote down the remaining carrying value of $5.0 million ($5.0 million CDN) to zero at January 31, 2011. The cumulative impairment to date on the Pasquia Hills properties amounts to $11.9 million ($11.3 million CDN). Corporate On August 17, 2010, we announced that we had initiated a process to explore strategic alternatives for enhancing shareholder value. The Board’s decision reflected careful consideration of our financial position and the capital required to execute the business plan. In light of the significant incremental capital required to advance the development of the oil sands assets in Saskatchewan and Alberta, the Board determined that it was in the best interests of shareholders to engage financial advisors and formally explore all alternatives. The strategic alternatives process was overseen by a Special Committee chaired by Brian MacNeill and including Ronald Blakely and Paul Ching. The Special Committee considered all alternatives to increase shareholder value, including strategic financing opportunities, asset divestitures, joint ventures and/or a corporate sale, merger or other business combination. We retained TD Securities Inc. (“TD”) as a financial advisor to assist us with this process. As part of this process, TD and the Company made contact with a large number of companies. From that initial outreach, we entered into confidentiality agreements with eight different entities, which then had access to the Company’s data room. To date, the formal strategic alternatives process has not resulted in any proposals to the Company. The discussions and negotiations throughout this process have illustrated that potential future partners or acquirers would need to see a further level of development and de-risking of the assets in order to be prepared to make a substantial investment. We are therefore seeking funding to advance our assets toward commercial development, while remaining open to offers of joint venture opportunities, asset sales or other opportunities. In the interim, we intend to conduct a rights offering (the "Rights Offering") under which our existing shareholders would be given the right to purchase, on an equal, proportional basis, additional shares in the Company and shareholders who fully exercise their rights would be entitled to subscribe for additional shares that remain unsubscribed as a result of any unexercised rights. The proceeds from the Rights Offering will be used to continue with the delineation and development of the assets (as described more fully under the “Outlook” section below), and for general corporate purposes. A-16 Table of Contents There can be no assurance that the Rights Offering will result in the Company raising sufficient funds to carry out its exploration and development plans and the Company may continue to seek other sources of financing or asset sales. On July 5, 2011, the Board accepted the resignations of Ronald Phillips and John Read effective September 6, 2011. As well, T. Murray Wilson informed the Board that he did not intend to stand for re-election at the 2011 Annual General Meeting of Shareholders. Further, Leigh Peters, the Company’s Vice President Legal and Corporate Secretary, left the Company effective immediately. These changes reflect proactive moves on the part of the Board and Management to address the Company’s current financial situation. Environmental and Regulatory The Company is in discussion withSMER to assess a re-abandonment issue relating to the abandonment of early exploration core holes.We have drilled 359 exploration core holes in Saskatchewan and during a review of our development plans and well records, we determined that 242 of the early-year wells were not abandoned to a standard that meets our thermal development requirements or were not abandoned in accordance with the regulatory requirements We have applied for waivers on 99 core holes, the majority of which are located outside the current potential commercial development area and the regulator has indicated that they are willing to consider such waivers on a case by case basis. Our waiver applications are based on the fact that these core holes fall outside the current commercial development area and are therefore located in areas that are not expected to be economically recoverable.We have included approximately 143 core holes in our management's best estimate of the re-abandonment costs as described in our financial statements. During the year ended April 30, 2011, we completed an 18 hole re-abandonment program.We successfully re-abandoned 14 core holes and were only partially successful in our attempt to re-abandon the other four core holes. Those four core holes may still contain conduits which will require the Company to undertake further monitoring should a SAGD project be implemented within the vicinity of these core holes. The re-abandonment of these four core holes occurred early in the program, and we anticipate high success rates on the re-abandonments still to come. The remaining 125 core holes are comprised of a combination of locations that are in or adjacent to the commercial development area plus a portion of the core holes for which we intend to seek waivers.Our best estimate of the undiscounted/gross cost to complete this program over the next four years is $26.0 million. Outlook Our reservoir development and exploration activities over the next few months will be focused on preparing to execute the SAGD pilot at Axe Lake, designing and executing a seismic program at Wallace Creek and working with SMER to convert our Axe Lake permits to a long-term lease.All of these plans are subject to our receipt of the necessary financing. See "Risks Related to Our Business - Due to our history of operating losses, we are uncertain that we will be able to maintain sufficient cash to accomplish our business objectives". At Axe Lake, we are seeking to retain portions of PS00208 and PS00210 and convert them to leases. The permits are currently held under the Oil Shale Regulations, 1964. We have applied to SMER to convert these permits to licenses and then to leases under the terms of the Petroleum and Natural Gas Regulations, 1969. The outcome of these discussions is not certain. We expect to relinquish the balance of our Axe Lake lands in Saskatchewan as we do not believe that the licenses to the south of the Axe Lake permits are prospective, either due to the presence of interbedded water in the reservoirs that would not allow for commercial development or lack of bitumen in the reservoirs in the licenses in the southern portion of our Saskatchewan lands. We expect to relinquish these licenses in August 2011. Based on the drilling results at Wallace Creek and our knowledge of the regional geology, we believe there is good potential for that project area to support a commercial SAGD project. Further seismic work or delineation drilling is required to confirm this potential and retain certain portions of these permits. After analysis of available drilling and seismic data, we have concluded that the lands in the south part of Raven Ridge on Permit No. 7006080098 are not prospective and we expect to relinquish this permit in August 2011. Relinquishing these lands will have no impact on the Company's current resource estimates or development plans. A-17 Table of Contents The Company may offer and sell shares of common stock by way of "at-the-market" distributions on NYSE Amex, until January 18, 2012. Funds raised from the ATM program will be used for general corporate purposes. In addition, the Company intends to conduct a Rights Offering described aboveunder the "Corporate" section. There can be no assurance that the Rights Offering will result in the Company raising sufficient funds to carry out the exploration and development plans described above. Employees As at June 30, 2011, the Company had 18 employees.Additional consultants may be added as activity levels dictate and field exploration and developmentactivities increase. Available Information We maintain an internet website at www.oilsandsquest.com. The information on our website is not incorporated by reference in this Annual Report on Form 10-K. We make available on or through our website annual, quarterly and periodic reports, proxy statements and other information that we file with or furnish to the Securities and Exchange Commission (the “SEC”) in accordance with the Securities Exchange Act of 1934, as amended. Alternatively, you may read and copy any information we file with the SEC atthe SEC'spublic reference room at treet N.E., Washington, D.C. 20549. You may obtain information about the operation of the public reference room by calling 1-800-SEC-0330. You may also obtain this information from the SEC’s website, www.sec.gov. We also file this information with Canadian securities regulators and it is available at www.sedar.com. The Oil Sands Industry in Canada The following information quotes liberally from the Canadian Association of Petroleum Producers, the Energy Resources Conservation Board of Alberta, the National Energy Board of Canada and a variety of technical reports and publications. The International Energy Agency (“IEA") projects that world primary energy demand will maintain steady growth over the next two decades, increasing on average by 1.5% per year from 2007 - 2030, resulting in an aggregate demand growth of approximately 40%. Fossil fuels, primarily crude oil, coal and natural gas, are expected to remain the dominant sources of primary energy, accounting for nearly 77% of this demand growth. Oil, in particular, is expected to remain the single largest fuel source throughout this period, accounting for 30% of demand in 2030. According to the IEA, worldwide demand for oil was 85 million barrels per day (“bbls/d”) in 2008 and is expected to grow to 105 million bbls/d by 2030, an annual growth rate of approximately 1%.Although the majority of this growth is expected in non-OECD countries such as China and India, North America is projected to be a large consumer of oil, representing 21% of total demand in 2030. The IEA estimates that approximately one-third of the world's ultimately recoverable conventional oil resources have already been produced.By 2030, it is expected that one-half of the world's ultimately recoverable conventional oil resources will have been produced. Non-OPEC conventional production is not expected to be sufficient to keep pace with rising demand.Therefore, oil markets are expected to become more reliant on OPEC production and unconventional sources of crude oil. Unconventional oil production, including bitumen, is expected to grow as a percentage of total world production from approximately 2.2% in 2008 to approximately 7.2% in 2030. This reflects an average annual growth rate of 6.6% per annum, far in excess of the expected annual growth rate for total production of 1.0% per annum. Canada's unconventional production, in particular, is expected to grow at approximately 5.4% per annum, reaching total production of 3.9 million bbls/d in 2030. In terms of global energy sources, Canada’s oil reserves are second only to those of Saudi Arabia, which has an estimated 264 billion barrels of oil reserves. Canada’s oil reserves are estimated to be 179 billion barrels, of which 173 billion barrels are oil sands reserves considered economically recoverable with today’s technology. Canada’s oil sands deposits contain a vast quantity of crude bitumen: an initial volume-in-place of 1.7 trillion barrels which includes an ultimate potential of 315 billion barrels recoverable. The Canadian Association of Petroleum Producers (“CAPP”) estimates that, at current production levels, oil sands reserves could sustain production of 3.0 million barrels/day for more than 150 years. CAPP predicts oil sands production to increase to approximately 2.2 million bbls/d in 2015 and up to 3.5 million bbls/d in 2025. This increase in production from the oil sands is expected to occur over a period in which conventional oil production in Canada declines. A-18 Table of Contents Oil sands deposits are composed primarily of sand, silt and clay, water and bitumen, along with minor amounts of other minerals. Typical composition might be 75 to 80 percent inorganic material (mostly quartz sands), 3 to 7 percent water, and 10 to 12 percent by weight bitumen, with bitumen saturation varying between zero and 18 percent by weight. Oil from the oil sands is often called “crude bitumen” to distinguish it from conventional crude oil. Bitumen is a thick, black, tar-like substance that pours extremely slowly. Compared to typical crude oils, which contain approximately 14 percent hydrogen, bitumen is deficient in hydrogen. In order to make crude bitumen an acceptable feedstock for conventional refineries, it must be upgraded through the addition of hydrogen or the rejection of carbon. In order to transport crude bitumen to refineries, it must be blended with a diluent, usually condensate, to meet pipeline specifications for density and viscosity. Oil sands deposits are located at a variety of depths. Economically recoverable oil sands that are located less than 200 feet deep can be recovered by open pit mining methods; those located deeper than 200 feet can be produced using in situ (or “in place”) methods of bitumen recovery. Alberta has three major oil sands areas, each with a number of bitumen-bearing deposits: Athabasca, Cold Lake and Peace River. According to the Energy Resources Conservation Board (“ERCB”) of Alberta, an estimated 20 percent of the Province’s initial established reserves are mineable; the remainder are suitable only for in situ recovery methods. The Athabasca oil sands cover the largest area; this is also where the province’s mineable deposits are located. The ERCB also estimates that, in Alberta, the vast majority of lands thought to contain bitumen that could be recovered by either method are currently already leased. While both oil sands mining and in situ production methods impact the land, the surface footprint of in situ production is significantly smaller than that of a mine, and according to CAPP on a per barrel basis can be smaller than conventional oil production. An open pit mine's footprint ultimately affects the entire surface area over the resource and also requires tailings ponds, while in situ production requires only well pads on the surface for well heads, similar to conventional oil and gas, but, with more barrels typically recovered per well pad. In open pit mining operations, overburden is removed, oil sands ore is mined and bitumen is extracted from the mined material essentially using hot water processes. With in situ recovery, generally steam, water or other solvents are injected into the reservoir to reduce the viscosity of the bitumen, which allows it to flow to a vertical or horizontal wellbore. Commercial production from the Alberta oil sands began in the 1960s. The first two integrated mining projects were Great Canadian Oil Sands (now Suncor), which began operations in 1967, and Syncrude, which came onstream in 1978. The ERCB estimates that, at the end of 2008, almost three-quarters of the initial established reserves in the surface-mineable area were under active development. There are now three mining projects, another two mine projects are under construction and seven are in various stages of project development. Aside from primary production (including water injection), which has limited use in Cold Lake and Peace River areas, two main in situ methods are being used to commercially produce bitumen: cyclic steam stimulation (CSS) and steam-assisted gravity drainage (SAGD). Upgrading is a process performed by specialized refineries called upgraders that transform bitumen into higher value hydrocarbons, most of which require additional processing at a refined products refinery before they can be used by end users. The primary output of oil sands upgraders is a light crude oil. All oil sands mining projects currently in operation are integrated with upgraders, while most in situ projects are not integrated with upgraders. In recent years, the differential of bitumen pricing to light crude oil pricing (the "Bitumen - Light Differential") has narrowed considerably. The increased demand for bitumen relative to the available supply has reduced the economic attractiveness of upgrading and has resulted in higher netbacks for non-upgraded bitumen. Bitumen blends from Canadian oil sands could potentially be exported to world markets as early as 2016, assuming planned developments are completed as scheduled. If completed, these future pipelines will potentially allow oil sands producers to compete with other regions such as the Persian Gulf and South America since the nautical distance between Kitimat and east Asia is comparable to the distance between east Asia and the Persian Gulf and is shorter than the distance between Asia and South America. These pipeline projects are currently being evaluated and constructed in response to strong support from oil sands producers. In CAPP’s most recent forecast they state "given signs of the beginning of economic recovery, oil sands producers are proceeding with a more balanced pace of development.Producers have returned many projects back to active development but remain mindful to establish a more controlled cost environment as they remain cautious with their estimates for future oil prices." In addition to economic factors, the challenges Canada’s oil sands industry faces include long term skilled labour shortages and environmental issues. However, according to the National Energy Board: “The challenges faced by the oil sands industry are counter- A-19 Table of Contents balanced by the opportunities. At a time of increasing resource nationalism around the world, Canada’s huge oil sands reserves, set in a climate of relatively stable political and economic policy, represent an attractive target for investment. The potential for technological innovation to reduce the costs of bitumen extraction and upgrading is an additional attraction. Given the outlook for continued higher oil prices, return on investment should be sufficient to drive oil sands expansion.” Glossary of Common Terms The terms defined in this section are used throughout this Form 10-K. Bitumen or crude bitumen A highly viscous oil which is too thick to flow in its native state, and which cannot be produced without altering its viscosity; a naturally occurring mixture, mainly consisting of viscous hydrocarbons heavier than pentane, that may contain sulphur compounds and that in its naturally occurring viscous state does not usually flow to a well. The density of bitumen is generally less than 10 degrees API (as that term is defined by the American Petroleum Institute). CEAA Canadian Environmental Assessment Agency COGEH Canadian Oil and Gas Evaluation Handbook Core Cylindrical sample of rock taken from a formation for the purpose of examination and analysis. Core hole, core test well, Stratigraphic test well, or Exploration Stratigraphic test well A drilling effort, geologically directed, to obtain information pertaining to a specific geologic condition. Ordinarily, such wells are drilled without the intention of being completed for hydrocarbon production. They include wells for the purpose of core tests and all types of expendable holes related to hydrocarbon exploration. Stratigraphic test wells are classified as (a) “exploratory type” if not drilled into a proved property; or (b) “development type”, if drilled into a proved property. Development type stratigraphic wells are also referred to as “evaluation wells”. Crude oil (conventional) A mixture that consists mainly of pentanes and heavier hydrocarbons, which may contain sulphur and other non-hydrocarbon compounds, that is recoverable at a well from an underground reservoir and that is liquid at the conditions under which its volume is measured or estimated. It does not include solution gas or natural gas liquids. Degrees API A scale defining hydrocarbon density, determined by the American Petroleum Institute ("API"); the lower the number, the higher the viscosity (see “viscosity”).Water has a API of 10○. Diluent Lighter viscosity petroleum products that are used to dilute bitumen for transportation in pipelines. Exploration costs Costs incurred in identifying areas that may warrant examination and in examining specific areas that are considered to have prospects that may contain oil and gas reserves, including costs of drilling exploratory wells and exploratory type stratigraphic test wells. Extraction A process unique to the oil sands industry, in which bitumen is separated from its source (oil sands). Formation A bed or deposit composed throughout of substantially the same kind of rock. Each different formation is given a name, often as a result of the study of the formation outcrop at the surface and sometimes based on fossils found in the formation. In situ In its original place; in position. When referring to oil sands, in situ recovery refers to various methods used to recover deeply buried bitumen deposits, including steam injection, solvent injection and firefloods. A-20 Table of Contents Kerogen The hydrocarbon content of oil shale. Kerogen is also known as shale oil. Lease An agreement granting to the lessee rights to explore, develop and exploit a property. McMurray/Dina The McMurray formation is a stratigraphical unit of Cretaceous age in the Western Canadian Sedimentary Basin.The Saskatchewan equivalent is known as the Dina formation. NI 51-101 National Instrument 51-101 Oil sands Sand and other rock materials containing bitumen; the crude bitumen contained in those sands and other rock materials. Bitumen is immobile at the initial reservoir conditions. Oil sands deposit A natural reservoir containing or appearing to contain an accumulation of oil sands separated or appearing to be separated from any other accumulation. Oil shale A geologic formation consisting of shale which contains hydrocarbons. Overburden Thickness of material above an occurrence of bitumen. The thickness of the overburden determines the method of bitumen recovery (mining or in situ techniques). Overburden could consist of layers of sand, gravel and shale; in many places overburden underlies muskeg which is a water-soaked layer of decaying plant material one to three metres (three to ten feet) thick. Muskeg supports the growth of shallow-root trees. Permeability Ability of a porous rock to transmit fluid through its pore spaces. A rock may be highly porous and yet impermeable if it has no interconnecting pore network (communication). Porosity The proportion of a rock's total volume occupied by voids between mineral grains. Reservoir Porous, permeable sedimentary rock structure or trap containing oil and/or gas. A reservoir can contain more than one pool (accumulation of oil or gas). SAGD Steam assisted gravity drainage is an example of an in situ process used to recover bitumen from oil sand located too deep to be profitably mined. SME Saskatchewan Ministry of Environment SMER Saskatchewan Ministry of Energy and Resources Upgrading The process that converts bitumen or heavy crude oil into a product with a lower density and viscosity. Viscosity A measure of the resistance of a liquid to flow. The viscosity of petroleum products is commonly expressed in terms of the time required for a specific volume of the liquid to flow through an orifice of a specific size.As the temperature of a fluid increases its viscosity decrease and therefore it flows more easily. Working interest The operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and to share in the production. Item 1A.RISK FACTORS Our business activities, and the oil and gas industry in general, are subject to a variety of risks. If any of the following risk factors should occur, our profitability, financial condition or liquidity could be materially impacted. As a result, holders of our securities could lose part or all of their investment in Oilsands Quest Inc. A-21 Table of Contents RISKS RELATED TO OUR BUSINESS Government Regulations and Retention ofPermits, Leases and Licenses The business of resource exploration and development is subject to substantial regulation under Canadian federal, provincial and local laws relating to the exploration for, and the development, upgrading, marketing, pricing, taxation, and transportation of oil sands bitumen and related products and other matters. Amendments to current laws and regulations governing operations and activities of oil sands exploration and development operations could have a material adverse impact on our business. In addition, there can be no assurance that income tax laws, royalty regulations, environmental regulations and government incentive programs related to the permits in Saskatchewan, oil sands exploration licenses in Saskatchewan, the permits in Alberta and the Eagles Nest Prospect and the oil sands industry generally, will not be changed in a manner which may adversely affect our progress and cause delays, or cause the inability to explore and develop, resulting in the abandonment of these interests. Alberta's new Land-Use Framework, which is to be implemented under the Alberta Land Stewardship Act ("ALSA"), sets out the Government of Alberta's approach to managing Alberta's land and natural resources to achieve long-term economic, environmental and social goals.ALSA contemplates the creation of regional plans which could amend or extinguish previously issued regulatory permits, licenses, approvals and authorizations in order to achieve or maintain an objective or policy resulting from the implementation of a regional plan.The Government of Alberta is expected to develop a regional plan for each of seven regions in the province and has identified the Lower Athabasca Regional Plan ("LARP") as a priority.The Company's properties in Alberta are within the LARP's boundaries.The LARP is expected to incorporate regional thresholds for air emissions, water use and land disturbance to control cumulative effects of industrial development, and guide future resource decisions while considering social and economic impacts.The final LARP is expected to be sent to the Alberta Cabinet for approval in mid 2011. In Saskatchewan, a new Environmental Management and Protection Act, 2010 has been passed by the Legislature but not yet proclaimed.The new Act will include authority for the Saskatchewan Environmental Code, which adopts a new results-based regulatory framework for managing and protecting the environment.It is anticipated that the Act and the Code will be proclaimed in 2011. It is possible that the LARP in Alberta and the new Act and Code in Saskatchewan may negatively impact our ability to conduct operations on certain properties or limit or prohibit development due to environmental limits and thresholds.In addition, enhanced operating practices required to be undertaken by us in response to the LARP and the new Act and Code may increase operating costs and such costs may further increase in the future if there are further changes to the prescribed operating Practices. The Species at Risk Act, or SARA, was enacted by the Government of Canada as a means to manage species of special concern to prevent them from becoming extinct, endangered or threatened.The woodland caribou has been designated as a species under threat in the Province of Alberta. Pursuant to the SARA, lands that fall within our oilsands leases have been designated as sensitive habitat for caribou.We have undertaken enhanced operating practices within the designated areas with a view to protecting the threatened caribou population. Permits, leases, licenses and approvals are required from a variety of regulatory authorities at various stages of exploration and development. There can be no assurance that the various government permits, leases, licenses and approvals sought will be granted in respect of our activities or, if granted, will not be cancelled or will be renewed upon expiry. There is no assurance that such permits, leases, licenses and approvals will not contain terms and provisions which may adversely affect our exploration and development activities. Our exploration permits in Saskatchewan do not give us the right to produce and will require conversion to a lease prior to the expiry of the permits. On May 27, 2011, we received approval for the third and final possible one-year extensions to May 31, 2012. We are also in discussion with the crown to convert these permits to licenses under the 1969 regulations and then to lease prior to the expiry of these permits. Currently, the Company is working with the regulators to assess an issue relating to the re-abandonment of early exploration core holes.It is possible that the outcome of such assessment could result in cancellation of the permits if the Company does not comply with the governing regulations.Further, if the Company cannot remediate these core holes to industry and regulatory standards, our ability to commercially develop the Axe Lake reservoir may be limited. Certain First Nations and Metis people have treaty and aboriginal rights, and claim aboriginal title, in relation to our permit and lease lands in Alberta and Saskatchewan and other lands that are potentially affected by our activities.The Governments of Canada, Alberta and Saskatchewan have a duty to consult with those aboriginal people in relation to actions and decisions which may impact those rights and claims and, in certain cases, have a duty to accommodate their concerns.These duties have the potential to adversely affect our ability to obtain permits, leases, licenses and other approvals, or the terms and conditions of those approvals, which could adversely impact our progress and ability to explore and develop our properties. A-22 Table of Contents Abandonment and Reclamation Obligations We are responsible for compliance with terms and conditions of environmental and regulatory approvals and all laws and regulations regarding the abandonment of a project and reclamation of its lands at the end of its economic life, which abandonment and reclamation costs may be substantial. A breach of such approvals or laws may result in the issuance of remedial orders, the suspension of approvals, the seizure of posted security or the imposition of fines and penalties, including an order for cessation of operations at the site until satisfactory remedies are made. All delineation wells are abandoned and reclaimed immediately and these costs are included with our exploration costs incurred. Our estimated abandonment and reclamation costs could change as the reclamation requirements will be a function of regulations in place at the time.Revisions to estimated asset retirement obligations can result from changes in retirement cost estimates and changes in the estimated timing of abandonment. In the future, we may determine it prudent or be required by applicable regulatory approvals or laws to establish and fund one or more reclamation funds to provide for payment of future abandonment and reclamation costs. We record the fair value of a liability for an asset retirement obligation when there is a legal obligation associated with the retirement of a tangible long-lived asset and the liability can be reasonably estimated. The legal obligation to perform the asset retirement activity is unconditional even though uncertainty may exist about the timing and/or method of settlement that may be beyond the Company’s control. This uncertainty about the timing and/or method of settlement is factored into the measurement of the liability when sufficient information exists to reasonably estimate the fair value. The amount of asset retirement obligation recorded reflects the expected costs, taking into account the probability of particular scenarios. The difference between the upper end of the range of these assumptions and the lower end of the range can be significant, and consequently changes in these assumptions could have a material effect on the fair value of asset retirement obligations and future losses in a period of change. If the Company is unable to re-abandon the early exploration core holes to industry and regulatory standards, it could result in the cancellation of permits or limit our ability to develop the reservoir. If we fail to maintain effective internal control over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act of 2002, the price of our common shares may be affected We are required to maintain effective internal control over financial reporting under the Sarbanes-Oxley Act of 2002 and related regulations. Any material weakness in our internal control over financial reporting that needs to be addressed, disclosure of management’s assessment of our internal control over financial reporting, or disclosure of our public accounting firm’s report on internal control over financial reporting that reports a material weakness in our internal control over financial reporting may reduce the price of our common shares. The restatement of our consolidated financial statements may result in litigation and government enforcement actions We have restated our consolidated financial statements and other financial information for the years ended April 30, 2008 and 2007 and the interim periodsfrom July 31, 2008 through January 31, 2009 primarily with respect to the accounting treatment of our August 2006 acquisition of a non-controlling interest (35.92%) of OQI Sask which together with our 64.08% interest resulted in a 100% interest in OQI Sask.We have also restated our consolidated financial statements and other financial information for the interim period ended July 31, 2009 with respect to accounting for stock-based compensation.The restatement of our prior financial statements may expose us to risks associated with litigation, regulatory proceedings and government enforcement actions, including the risk that the SEC may disagree with the manner in which we have accounted for and reported the financial impact of the restatement which could result in the Company having to further restate its prior financial statements, amend prior filings with the SEC, or take other actions not currently contemplated. In addition, securities class action litigation has often been brought against companies who have been unable to provide current public information or who have restated previously filed financial statements.Such litigation is complex and could result in substantial costs, divert management’s attention and resources, and harm our business, financial condition and results of operations. Due to our history of operating losses, we are uncertain that we will be able to maintain sufficient cash to accomplish our business objectives The consolidated financial statements have been prepared assuming that we will continue as a going concern. During the fiscal years ended April 30, 2011 and 2010 we suffered net losses of $316 million and $64 million, respectively. At April 30, 2011, there was stockholders’ equity and working capital of $140 million and $4 million, respectively. There is no assurance that we can generate net income, generate revenues or successfully explore and exploit our properties. A-23 Table of Contents Significant amounts of capital will be required to explore and developour permit lands in Saskatchewan and Alberta and our oil sands exploration licenses in Saskatchewan. Our reservoir development and exploration activities over the next few months will be focused on preparing to execute the SAGD pilotat AxeLake and on designing and executing our Wallace Creek seismic program. To secure the financing necessary for such activities, we intend to conduct the RightsOffering. There is no assurance that the RightsOffering willgenerate the additionalcapital necessary to finance these activities. Nor can we assure you thatthe sale of additional equity capital, borrowing funds or selling a portion of our interest in our assets can be successfully completed. Finally, there is no assurance that the Rights Offering or any additional equity capital or borrowing required will be obtainable on terms acceptable to us, if at all. Failure to obtain such additional financing could result in delays or indefinite postponement of further exploration and development of our projects. In particular, if the Rights Offering is not successful, our ability to conduct our operations will be significantly constrained, and we may need to cease our exploration and development activities altogether. Equity financing, if available, may result in substantial dilution to existing stockholders. As a result of these risks we have concluded there is significant doubt related to our ability to continue as a going concern.Management anticipates that the Company will be able to fund its activities at a reduced level through January 2012 with its cash and cash equivalents as at April 30, 2011. Our financial statements do not include any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should we become unsuccessful in implementing these plans. The impact of disruptions in the global financial and capital markets on our ability to obtain financing The market events and conditions that transpired in 2008 and 2009, including disruptions in the international credit markets and other financial systems and the deterioration of global economic conditions, have, among other things, caused significant volatility in commodity prices.These events and conditions caused a loss of confidence in the broader U.S. and global credit and financial markets and resulted in the collapse of, and government intervention in, numerous major banks, financial institutions and insurers, and created a climate of greater volatility, less liquidity, widening of credit spreads, a lack of price transparency, increased credit losses and tighter credit conditions. Notwithstanding various actions by governments, concerns about the general condition of the capital markets, financial instruments, banks, investment banks, insurers and other financial institutions caused the broader credit markets to further deteriorate and stock markets to decline substantially.These factors have negatively impacted enterprise valuations and have impacted the performance of the global economy.Although credit markets, equity markets, commodity markets and the United States and global economies have somewhat stabilized (and in some instances experienced substantial recoveries), some prominent government officials, economists and market commentators have expressed concerns regarding the durability of the recovery over the near and medium term, particularly as the fiscal stimulus that was utilized by the world's governments to combat the global financial crises is withdrawn over time in the coming months and years. Although we expect to meet our near term liquidity needs with our working capital on hand, we will continue to need further funding to achieve our business objectives. In the past, the issuance of equity securities has been the major source of capital and liquidity for us. The recent conditions in the global financial and capital markets have limited the availability of this funding. If the disruptions in the global financial and capital markets continue, debt or equity financing may not be available to us on acceptable terms, if at all. If we are unable to fund future operations by way of financing, including public or private offerings of equity or debt securities, our business, financial condition and results of operations will be adversely impacted.Additionally, these factors, as well as other related factors, may cause decreases in asset values that are deemed to be other than temporary, which may result in impairment losses. Status and Stage of Reservoir Test Program The reservoir test program is currently at the early stages of its planned implementation schedule. There is a risk that the program will not be completed on time or on budget or at all. Additionally, there is a risk that the program may have delays, interruption of operations or increased costs due to many factors, including, without limitation: breakdown or failure of equipment or processes; construction performance falling below expected levels of output or efficiency; design errors; challenges to, or inability to access in a timely or economic fashion; contractor or operator errors; non-performance by third-party contractors; labour disputes, disruptions or declines in productivity; increases in materials or labour costs; inability to attract sufficient numbers of workers; delays in obtaining, or conditions imposed by, regulatory approvals; changes in program scope; violation of permit requirements; disruption in the supply of energy; transportation accidents, disruption or delays in availability of transportation services or adverse weather conditions affecting transportation; unforeseen site surface or subsurface conditions; and catastrophic events such as fires, earthquakes, storms or explosions. Our business plan is highly speculative and its success depends, in part, on exploration success on the permit, license and lease lands and the development of identified discoveries A-24 Table of Contents Our business plan is focused primarily on the exploration for and development of oil sands deposits on our permitted, licensed and leased lands in the Provinces of Saskatchewan and Alberta. Exploration itself is highly speculative. We are subject to all of the risks inherent in oil sands exploration and development, including identification of commercial projects, selection of optimal recovery processes for successful production, operation and revenue uncertainties, market sizes, profitability, market demand, commodity price fluctuations and the ability to raise further capital to fund activities. There can be no assurance that we will be successful in overcoming these risks. Access to Infrastructure Production from our lease, license, and permit lands will depend upon certain infrastructure that does not currently exist in close proximity to where we currently anticipate to locate our initial projects and such infrastructure, if put in place, may be operated by others. Such infrastructure will include, without limitation, the following: pipelines for the transportation of natural gas and certain feedstock to our site and the transportation of bitumen and other petroleum products we produce to upgrading facilities and markets for sale; and electricity transmission and distribution systems for the provision of electricity. The failure to have any of this infrastructure in place on economic terms will negatively impact the operation of any potential commercial project and will adversely affect the ability to convert our resources into reserves. Access to Markets By the time we have a commercial project ready for start-up, it will likely have been preceded by other projects which began development at an earlier time and are more advanced in terms of production. As a result, preferred markets for our products may have already been taken up or upgraders or refiners may lack sufficient capacity to process our products in a timely or economic fashion. Location of Discovery Areas With the exception of Eagles Nest, all of Oilsands Quest’s prospective areas are located east of what has to date been considered the established bitumen resources that are exploitable by in situ production techniques in the Athabasca oil sands area.Similar to some other bitumen accumulations within the eastern portion of Alberta, the Axe Lake, Raven Ridge and portions of the Wallace Creek areas lack a distinct overlying shale formation. The absence of this may preclude the use of certain high-pressure in situ recovery methods, but the quality of the reservoirs and high bitumen saturations present at the Axe Lake Raven Ridge and Wallace Creek areas provide the potential for extraction using a number of recovery methods, including SAGD.However, there can be no assurances that any such recovery method will be successful in enabling us to recover significant volumes of bitumen from our reservoirs.See " Status and Stage of Reservoir Test Program". Independent Reviews Although third parties have prepared reviews, reports and projections relating to the evaluation, viability and expected performance of our resources and plans for development thereof, no assurance can be given that these reports, reviews and projections and the assumptions on which they are based will, over time, prove to be accurate. Personnel The design, development and construction of the reservoir test program and any subsequent pilot and commercial projects will require experienced executive and management personnel and operational employees and contractors with expertise in a wide range of areas. No assurance can be given that all of the required personnel and contractors with the necessary expertise will be available. Should other oil sands projects or expansions proceed in the same time frame as Oilsands Quest programs and projects, we will have to compete with these other projects and expansions for qualified personnel and such competition may result in increases to compensation paid to such personnel or in a lack of qualified personnel. Any inability of Oilsands Quest to attract and retain qualified personnel may delay or interrupt the design, development and construction of, and commencement of operations at, the reservoir test program and any subsequent pilot and commercial projects. Sustained delays or interruptions could have a material adverse effect on the financial condition of Oilsands Quest. Operational Hazards Our exploration and development activities are subject to the customary hazards of operation in remote areas, such as fires, explosions, gaseous leaks, migration of harmful substances, blowouts and spills. A casualty occurrence might result in the loss of equipment or life, as well as injury, property damage or other liability. While we maintain limited insurance to cover current operations, our property and liability insurance may not be sufficient to cover any such casualty occurrences or disruptions. Equipment A-25 Table of Contents failures could result in damage to our facilities and liability to third parties against which we may not be able to fully insure or may elect not to insure because of high premium costs or for other reasons. Our operations could be interrupted by natural disasters such as forest fires or other events beyond our control. Losses and liabilities arising from uninsured or under-insured events could have a material adverse effect on ourbusiness, our financial condition and results of our operations. Competitive Risks The Canadian and international petroleum industry is highly competitive in all aspects, including the exploration for, and the development of, new sources of supply, the acquisition of oil interests and the distribution and marketing of petroleum products. The petroleum industry also competes with other industries in supplying energy, fuel and related products to consumers.Some of these industries benefit from lighter regulation, lower taxes and subsidies.In addition, certain of these industries are less capital intensive. A number of competing companies are engaged in the oil sands business and are actively exploring for and delineating their resource bases. Some of our competitors have announced plans to begin production of synthetic crude oil, or to expand existing operations. If these plans are effected, they could materially increase the supply of synthetic crude oil and other competing crude oil products in the marketplace and adversely affect plans for development of our lands. The Loss of current management may make it difficult for usto operate Investors must rely upon the ability, expertise, judgment, discretion, integrity and good faith of our management and directors. The Company’s success is dependent upon its management and key personnel. We do not maintain key-man insurance for any of our employees.The unexpected loss or departure of any of our key officers and employees could be detrimental to our future success. Fluctuations in U.S. and Canadian dollar exchange rates may have a material adverse impact Commodity prices and costs related to the Company’s activities, if and when applicable, will generally be based on a U.S. dollar market price. Fluctuations in the U.S. and Canadian dollar exchange rate may cause a negative impact on revenue and costs and could have a material adverse impact on the Company. THE BUSINESS OF OIL SANDS EXPLORATION IS SUBJECT TO MANY RISKS Nature of Oil Sands Exploration and Development Oil sands exploration and development are very competitive and involve many risks that even a combination of experience, knowledge and careful evaluation may not be able to overcome. As with any petroleum property, there can be no assurance that commercial deposits of bitumen will be produced from our permit lands in Saskatchewan and Alberta, oil sands exploration licenses in Saskatchewan, or the Eagles Nest Prospect. Furthermore, the marketability of any resource will be affected by numerous factors beyond our control. These factors include, but are not limited to, market fluctuations of prices, proximity and capacity of pipelines and processing equipment, equipment and labour availability and government regulations (including, without limitation, regulations relating to prices, taxes, royalties, land tenure, allowable production, importing and exporting of oil and gas, land use and environmental protection). The extent of these factors cannot be accurately predicted, but the combination of these factors may result in us not receiving an adequate return on invested capital. The viability of our business plan, business operations, and future operating results and financial condition are and will be exposed to fluctuating prices for oil, natural gas, oil products and chemicals Prices of oil, natural gas, oil products and chemicals are affected by supply and demand, which can fluctuate significantly.Factors that influence supply and demand include operational issues, natural disasters, weather, political instability, or conflicts, economic conditions and actions by major oil-exporting countries.Price fluctuations can have a material effect on our ability to raise capital and fund our exploration activities, our potential future earnings, and our financial condition.For example, in a low oil and gas price environment oil sands exploration and development may not be financially viable or profitable.Prolonged periods of low oil and gas prices, or rising costs, could result in our exploration projects being delayed or cancelled, as well as the impairment of certain assets. A-26 Table of Contents Reserves and Resources We have not yet established any reserves. There are numerous uncertainties inherent in estimating quantities of bitumen resources and reserves, including many factors beyond our control, and no assurance can be given that the recovery of bitumen will be realized. In general, estimates of resources and reserves are based upon a number of factors and assumptions made as of the date on which the resources and reserves estimates were determined, such as geological and engineering estimates which have inherent uncertainties, the assumed effects of regulation by governmental agencies and estimates of future commodity prices and operating costs, all of which may vary considerably from estimated results. All such estimates are, to some degree, uncertain and classifications of resources and reserves are only attempts to define the degree of uncertainty involved. For these reasons, estimates of reserves and resources, the classification of such resources and reserves based on risk of recovery, prepared by different engineers or by the same engineers at different times, may vary substantially. Investors are cautioned not to assume that all or any part of a resource is economically or legally extractable. ENVIRONMENTAL AND REGULATORY COMPLIANCE MAY IMPOSE SUBSTANTIAL COSTS ON US Our operations are or will be subject to stringent federal, provincial and local laws and regulations relating to improving or maintaining environmental quality. Environmental laws often require parties to pay for remedial action or to pay damages regardless of fault. Environmental laws also often impose liability with respect to divested or terminated operations, even if the operations were terminated or divested many years ago. Our exploration activities and drilling programs are or will be subject to extensive laws and regulations governing prospecting, development, production, exports, taxes, labor standards, occupational health, waste disposal, land use, protection and remediation of the environment, protection of endangered and protected species, operational safety, toxic substances and other matters. Exploration and drilling is also subject to risks and liabilities associated with pollution of the environment and disposal of waste products. Compliance with these laws and regulations will impose substantial costs on us and will subject us to significant potential liabilities.In addition, should there be changes to existing laws or regulations, our competitive position within the oil sands industry may be adversely affected, as many industry players have greater resources than we do. We are required to obtain various regulatory permits and approvals in order to explore and develop our properties.The absence of a distinct overlying shale formation on portions of our leases may make it more difficult or costly to obtain regulatory approvals.There is no assurance that regulatory approvals for exploration and development of our properties will be obtained at all or with terms and conditions acceptable to us. Third Party Liability and Environmental Liability The Company’s operations could result in liability for personal injuries, property damage, oil spills, discharge of hazardous materials, remediation and clean-up costs and other environmental damage. We could be liable for environmental damages caused by previous owners. As a result, substantial liabilities to third parties or governmental entities may be incurred, and the payment of such liabilities could have a material adverse effect on our financial condition and results of operations. The release of harmful substances in the environment or other environmental damages caused by our activities could result in us losing our operating and environmental permits or inhibit us from obtaining new permits or renewing existing permits. We currently have a limited amount of insurance and, at such time as we commence additional operations, we expect to be able to obtain and maintain additional insurance coverage for our operations, including limited coverage for sudden environmental damages, but we do not believe that insurance coverage for environmental damage that occurs over time is available at a reasonable cost. Moreover, we do not believe that insurance coverage for the full potential liability that could be caused by environmental damage is available at a reasonable cost. Accordingly, we may be subject to liability or may lose substantial portions of our properties in the event of certain environmental damage. The Company could incur substantial costs to comply with environmental laws and regulations which could affect our ability to operate as planned. Emissions Regulations Development of our assets is expected to result in the emission of greenhouse gases ("GHGs") and other pollutants. On April 26, 2007, the Government of Canada announced a Regulatory Framework for Air Emissions and Other Measures to Reduce Air Emissions, or the “Framework”, which outlined proposed new requirements governing the emission of GHGs and other industrial air pollutants, including sulphur oxides, volatile organic compounds, particulate matter and possibly additional sector-specific pollutants in accordance with the Notice. The Framework introduced further, but not full, detail on new GHG and industrial air pollutant limits and compliance mechanisms that will apply to various industrial sectors, including oil sands extraction, starting in 2010. The Framework proposed GHG emission-intensity reduction targets of six percent per year from 2007 to 2010, followed by A-27 Table of Contents annual reductions of two percent through 2015. On March 10, 2008, the Canadian Federal Government elaborated on the Framework with the release of its "Turning the Corner" policy document. It was contemplated that new regulations would take effect January 1, 2010. Draft regulations were expected to be available for public comment in the Fall of 2008 but have not yet been released, and it is not known when they will be released or implemented. The proposed regulatory framework provides that existing oil sands facilities in operation by 2004 will be subject to an 18% emission intensity reduction requirement commencing in 2010, with 2% additional annual reductions thereafter until 2020. Facilities commissioned between 2004 to 2011 or facilities existing prior to 2004 which between 2004 and 2011 have had a major expansion resulting in an increase of 25% or more in physical capacity or which undergo a significant change to processes will be exempt from the 2010 emissions intensity reduction target of 18% but will have to report their emissions each year.After their third year of operation they will be required to reduce their emissions intensity by 2% annually from a baseline emissions standard which is to be determined by reference to a sector-specific cleaner-fuel standard. For oil sands facilities, it is contemplated that there will be specific cleaner-fuel standards based on the use of natural gas for each of mining, in situ and upgrading. However, an incentive to deploy carbon capture and storage (CCS) has been included in the proposed regulatory framework. CCS is where carbon dioxide is separated from a facility’s process or exhaust gas emissions before they are emitted, transferred from the facility to a suitable storage location, and injected into deep underground geological formations and monitored to ensure they do not escape into the atmosphere. If a facility commissioned between 2004 and 2011 is built such that it is able or ready to undertake CCS, then it will be exempt from the cleaner-fuel standard until 2018 and it will only be required to reduce its emission-intensity by 2% per year from its actual emissions. In situ oil sands projects and oil sands upgraders built after 2011 must have their GHG emissions profiles by 2018 equivalent to that of facilities employing CCS technology. The proposed regulatory framework further encourages widespread use of CCS by 2018 by crediting emitters that make use of CCS technology for investments in pre-certified CCS projects up to 100% of their regulatory obligations through 2017. The proposed compliance mechanisms include an emissions credit trading system for GHGs and certain industrial air pollutants, and several options for companies to choose among to meet GHG emission intensity reduction targets and encourage the development of new emission reduction technologies, including the option of making payments into a technology fund, an emissions and offset trading system, limited credits for emission reductions created between 1992 and 2006, and international emission credits under the clean development mechanism under the Kyoto Protocol for up to 10% of each firm’s regulatory obligation. On January 30, 2010, the Government of Canada submitted to the United Nations Framework on Climate Change a non-legally binding commitment under the Copenhagen Accord to reduce Canada’s emissions of GHGs by 17% from 2005 emission levels.This is a significant change from previous international commitments of a 20% reduction in emissions from 2006 levels by 2020.The Government of Canada signaled that a new proposed national emission reduction target is to be met.It is not known whether the previously announced proposed regulatory Framework will proceed or be replaced with a new regulatory framework.We believe that it is reasonably likely that new federal legislation requiring emissions reductions similar to the Framework will be enacted in Canada around the same time as similar legislation is enacted in the United States.We also believe that such federal legislation could have a material effect on the development of our assets. On April 20, 2007, the Government of Alberta passed the Climate Change and Emissions Management Amendment Act establishing a framework for GHG emission reductions. The Specified Gas Emitters Regulation created under the Act requires facilities that emit more than 100,000 tonnes of carbon dioxide equivalent CO2e annually to reduce their emission intensity starting July 1, 2007by 12 percent from 2003-2005 levels. New facilities in operation less than eight years will be required to achieve these reductions over the fourth to eighth years of operation. These obligations may be met by in-house reductions, the purchase of certain emission reductions or offset credits or a contribution of $15 per tonne of GHG emissions to a provincial technology fund.We believe that the costs of complying with the Regulation could be material should our operations grow to emit more than 100,000 tonnes CO2e of annually. On May 20, 2010, the Saskatchewan Legislature passed The Management and Reduction of Greenhouse Gases Act but has yet to proclaim it a law.The Act sets a policy and regulatory framework for reducing GHG emissions in Saskatchewan and sets a provincial target of a 20% reduction in GHG emissions from 2006 levels by 2020.The specific GHG emission reduction requirements, and the industries required to meet those reductions, as well as details on the methods by which reductions may be achieved, are to be set by further regulations.It is expected that facilities which emit 50,000 tonnes ofCO2eper year will be required to reduce GHG emissions by 2% per year over a baseline emission level from 2010 to 2019.New facilities constructed after 2006 that have emissions in excess of 50,000 tonnes of CO2e annually will also be required to achieve emission reduction targets. Future legislated GHG and industrial air pollutant emission reduction requirements and emission intensity requirements, or GHG and industrial air pollutant emission reduction or intensity requirements in future regulatory approvals, may require the restriction or A-28 Table of Contents reduction of GHG and industrial air pollutant emissions or emissions intensity from our future operations and facilities, payments to technology funds or purchase of emission reductions or offset credits. The reductions may not be technically or economically feasible for our operations and the failure to meet such emission reduction or emission intensity reduction requirements or other compliance mechanisms may materially adversely affect our business and result in fines, penalties and the suspension of operations. As well, equipment from suppliers which can meet future emission standards may not be available on an economic basis and other compliance methods of reducing emissions or emission intensity to levels required in the future may significantly increase our operating costs or reduce output. Emission reductions or offset credits may not be available for acquisition or may not be available on an economic basis. There is also the risk that provincial or federal governments, or both, could pass legislation which would tax such emissions. American climate change legislation could negatively affect markets for crude and synthetic crude oil Environmental legislation regulating carbon fuel standards in jurisdictions that import crude and synthetic crude oil in the United States could result in increased costs and/or reduced revenue.For example, both California and the United States federal governments have passed legislation which, in some circumstances, considers the lifecycle greenhouse gas emissions of purchased fuel and which may negatively affect our business, or require the purchase of emissions credits, which may not be economically feasible. Proposed Export Restrictions The Government of Canada previously announced that it will review and may restrict exports from Canada of bitumen and bitumen blend products to countries with less stringent GHG emissions limits than those which apply in Canada.Any export restrictions imposed with respect to bitumen or bitumen blend products may restrict the markets in which the Company may sell its bitumen and bitumen blend products, which may result in the Company receiving a lower price for its production, if and when applicable. Royalty Regime Any development of our resource assets will be directly affected by the royalty regime applicable. The economic benefit of future capital expenditures for the project is, in many cases, dependent on a satisfactory fiscal regime (royalties and taxes). The Government of Saskatchewan receives royalties on production of oil, gas and other minerals from lands in which it owns the relevant mineral rights. The Government of Saskatchewan owns the relevant mineral rights on the OQI Saskatchewan lands. The current royalty regime relating to bitumen production in Saskatchewan provides for a royalty of 1% of gross bitumen revenue and is payable until the project has recovered specified allowed costs. Once such allowed costs are recovered, a net royalty of 20% of operating income is payable. The Government of Alberta receives royalties on production of natural resources from lands in which it owns the mineral rights. On October 25, 2007, the Government of Alberta announced a new royalty regime. The new regime introduced new royalties for conventional oil, natural gas and bitumen that became effective January 1, 2009 and are linked to commodity prices and production levels and apply to both new and existing oil sands projects and conventional oil and gas activities. Under the new regime, the Government of Alberta increased its royalty share from oil sands production by introducing price-sensitive formulas which are applied both before and after specified allowed costs have been recovered. The gross royalty starts at one percent of gross bitumen revenue and increased, for every dollar that world oil price, as reflected by the West Texas Intermediate (“WTI”) crude oil price, is above CDN$120 per barrel or higher. The net royalty on oil sands starts at 25 percent of net bitumen revenue and increases for every dollar the WTI crude oil price is above CDN$55 per barrel to 40 percent when the WTI crude oil price is CDN$120 per barrel or higher. Prior to the payout of specified allowed costs, including certain exploration and development costs, operating costs and a return allowance, the gross royalty is payable. Once such allowed costs have been recovered, a royalty of the greater of: (a) the gross royalty and (b) the net royalty is payable. The Government of Alberta has announced that it intends to review and, if necessary, revise current rules and enforcement procedures with a view to clearly defining what expenditures will qualify as specified allowed costs. There can be no assurance that the Governments of Alberta or Saskatchewan or the Government of Canada will not adopt a new fiscal regime or otherwise modify the existing fiscal regime (royalties and taxes) governing oil sands producers in a manner that could materially affect the financial prospects and results of operations of oil sands developers and producers in Alberta and Saskatchewan. Title Risks Aboriginal peoples have claimed aboriginal title and rights to a substantial portion of western Canada, and both First Nations and Metis peoples have commenced and could in the future commence actions claiming, among other things, aboriginal title to our Alberta and Saskatchewan lands and other lands located in the vicinity of those lands.First Nations and Metis peoples have also stated that governments have not complied with their constitutionally mandated duty to consult with and accommodate First Nations and Metis in relation to decisions that enabled us to acquire and that are required to enable us to develop our Saskatchewan and Alberta lands, and A-29 Table of Contents have commenced and could in the future commence actions asserting such claims.Certain of these claims, if successful, could have a significant adverse effect on our ability to conduct our business, including impacting our ability to explore and develop by impacting our ability to obtain, retain or exercise rights under permits, leases, licenses and other approvals, and the terms of such approvals. RISKS RELATING TO OUR COMMON STOCK We have numerous outstanding options, warrants and commitments to issue shares, which may adversely affect the price of our common stock As of June 30, 2011, we have reserved 21,765,744 shares of our common stock for issuance upon exercise of outstanding options under plans at prices as low as $0.53 per share. The Company has also reserved 1,388,567 shares of common stock to be issued on settlement of debt of a former subsidiary. Pursuant to the Reorganization Agreement with OQI Sask dated August 14, 2006, the Company is required to issue up to 65,887,603 shares of its common stock for all of the OQI Sask Exchangeable Shares (including warrants and options to acquire OQI Sask Exchangeable Shares) issued upon the closing (the “Reorganization”). As of June 30, 2011, 46,346,867OQI Sask Exchangeable Shares have already been exchanged for shares of our common stock and up to an additional 19,540,ask Exchangeable Shares may be exchanged for common stock. Any sale into the public market of our common stock purchased privately at prices below the current market price could be expected to have a depressive effect on the market price of our common stock. Future sales of our common stock may cause our stock price to decline Our stock price may decline due to future sales of our shares or the perception that such sales may occur.The Board of Directors of the Company has discretion to determine the issue price and the terms of issue of shares of our common stock.Such future issuances may be dilutive to investors.Holders of shares of common stock have no pre-emptive rights under our articles of incorporation to participate in any future offerings of securities. If we issue additional shares of common stock in private financings under an exemption from the registration requirements, then those shares will constitute “restricted shares” as defined in Rule 144 under the Securities Act of 1933 (the “1933 Act”). The restricted shares may only be sold if they are registered under the 1933 Act, or sold under Rule 144, or another exemption from registration under the 1933 Act. Some of our outstanding restricted shares of common stock are either eligible for sale pursuant to Rule 144 or have been registered under the 1933 Act for resale by the holders. We are unable to estimate the amount, timing, or nature of future sales of outstanding common stock. Sales of substantial amounts of our common stock in the public market may cause the stock’s market price to decline. Dividend Policy The Company did not declare or pay cash or other dividends on its common stock during the past three fiscal years. Payment of dividends by the Company will depend upon the Company’s financial condition, results of operations, capital requirements and such other factors as the Board of Directors of the Company may deem relevant. Our stock price can be extremely volatile The trading price of our common stock has been and could continue to be subject to wide fluctuations in response to announcements of our business developments or those of our competitors, world commodity prices, periodic updates on our resource assessments, quarterly variations in operating results, and other events or factors. In addition, stock markets have experienced extreme price volatility in recent years. This volatility has had a substantial effect on the market prices of companies, at times for reasons unrelated to their operating performance. Such broad market fluctuations may adversely affect the price of our common stock. Issuance of Preferred Stock and Our Anti-Takeover Provisions Could Delay or Prevent a Change in Control and May Adversely Affect our Common Stock We are authorized to issue 10,000,000 shares of preferred stock which may be issued in series from time to time with such designations, rights, preferences and limitations as our Board of Directors may determine by resolution. The rights of the holders of our common stock will be subject to and may be adversely affected by the rights of the holders of any of our preferred stock that may be issued in the future. Issuance of a new series of preferred stock, or providing desirable flexibility in connection with possible acquisitions and other corporate purposes, could make it more difficult for a third party to acquire, or discourage a third party from acquiring our outstanding shares of common stock. On October 30, 2006, the Company’s shareholders approved staggered terms for the Board of Directors, which could make removal of the Board of Directors more difficult for a third party. The Class A directors will A-30 Table of Contents serve until the annual meeting in 2012, the Class B directors until the annual meeting in 2011, and the Class C directors until the annual meeting in 2010, or each until their successors are duly elected or appointed or until their earlier death, resignation or removal. Each term for directors is three years. In addition to a staggered board, our Board of Directors adopted a stockholders rights plan in March 2006 and reserved 250,000 shares of Series A Junior Participating Preferred Stock. This stockholders rights plan could have the effect of discouraging, delaying or preventing an acquisition. Item 1B.UNRESOLVED STAFF COMMENTS None. Item 2.PROPERTIES AND STATEMENT OF OIL AND GAS INFORMATION Pursuant to NI 51-101 the Company is required to include 100% of the oil and gas interests owned by OQI Sask and Township inthe Company’s oil and gas disclosure. No information is provided in respect of reserves attributable to the Company as no reserves have been attributed to any of the Company’s properties to date and, accordingly, the Company has no production or related future net revenue. Oil and Gas Properties and Wells Oilsands Quest currently holds permits, license and lease rights for oil sands exploration and development to405,924 acres of land in Saskatchewan and Alberta, Canada. We also hold 489,730 acres of oil shale rights in Saskatchewan. However, we plan to relinquish our rights to 121,306 acres in August 2011. Saskatchewan, Canada Oil Sands Rights Oil Sands Permits and Licenses Block Description OQI Working Interest Gross/Net Acres Permit Date Term Oil Sands Permit1 PS00208 Township 94, Ranges 22, 23, 24, 25 (partial), West of the 3rd Meridian 100% Jun 1/04 5 yrs PS00210 Township 95, Ranges 22, 23, 24, 25 (partial), West of the 3rd Meridian 100% Jun 1/04 5 yrs Oil Sands Licenses2 OSL00001 Township 91, Ranges 21 (partial), 22 (partial), West of the 3rd Meridian 100% Aug 13/07 5 yrs OSL00002 Township 90, Ranges 23 (partial), 24 (partial), 25 (partial), West of the 3rd Meridian 100% Aug 13/07 5 yrs OSL00003 Township 91, Range 23, West of the 3rd Meridian 100% Aug 13/07 5 yrs OSL00005 Township 90, Range 26 (partial), West of the 3rd Meridian 100% Aug 13/07 5 yrs OSL00006 Township 91, Range 25 (partial), West of the 3rd Meridian 100% Aug 13/07 5 yrs Total Oil Sands Permits The permits were granted by the Province of Saskatchewan in 2004 under the Oil Shale Regulations, 1964 as amended, revised or substituted from time to time, for a term of five years. The permits provide for the right to explore and work the permit lands but not to remove, produce or recover, except for test purposes, oil products until a lease, pursuant to these regulations has been granted. The term of the permits may be extended for up to three one-year extensions subject to regulatory approvals, as required. The Saskatchewan permit lands comprise an area totaling 160,632 acres. The permits are subject to annual rental payments and certain levels of expenditures annually pursuant to the terms of the permits and government regulations. On May 7, 2007, the province updated the Oil Shale Regulations, 1964 requiring an increase to annual rentals 1 The Axe Lake area covers a portion of these permits (see details in "Axe Lake Area" above). The Company applied for and received the third and final one year extension of these permits to May 31, 2012. We intend to convert these permits to leases by May 31, 2012. 2The Oilsands Licenses will be relinquised on August 12, 2011. A-31 Table of Contents of $0.11 ($0.10 CDN) per acre for the remaining term of the permits. The required exploration expenditures to hold the permits were also increased to $0.85 ($0.81 CDN) per acre for each of the remaining years of the permits and $1.28 ($1.21 CDN) per acre for each year that the permits are extended. OQI is in compliance with the current expenditure requirements. Axe Lake Area The Axe Lake area covers approximately 65 sections (65 square miles) of Permits PS00208 and PS00210 (100% Oilsands Quest) located in the north half of Township 94 and the south half of Township 95, Ranges 24 and 25 West of the 3rd Meridian. Oil Sands Licenses The licenses provide for the exclusive right to search for oil sands on the lands granted and to win, recover, extract, carry off, dispose of and sell the oil sands products found on the license lands. The oil sands licenses provide the opportunity to convert up to 100% of the licenses to a production lease on the basis of one section of land for every well that intersects an oil sands zone. Licenses require annual rental payments of $0.75 ($0.71 CDN) per acre. The Company has paid all required annual rental payments for the licenses granted. The Company intends to relinquish the five oil sands licenses described above on their expiry date of August 12, 2011 due to the fact these licenses have low prospectivity. Alberta, Canada Oil Sands Rights Block Description OQI Working Interest Gross/Net Acres Grant Date Term Oil Sands Permits Raven Ridge 7007030939 North half of the Township 92, Range 1, West of the 4th Meridian 100 % Mar 22/07 5 yrs 7007030940 East half of Township 93 and 94, Range 1, West of the 4th Meridian 100 % Mar 22/07 5 yrs 7007030941 West half of Township 93 and 94, excluding sections 33 and 34, Range 1, West of the 4th Meridian 100 % Mar 22/07 5 yrs 70060800983 South half of the Township 92, Range 1, West of the 4th Meridian 100 % Aug 10/06 5 yrs Wallace Creek 7008010298 Township 96, Range 1, West of the 4th Meridian 100 % Jan 24/08 5 yrs 7008010299 Township 96, Range 2, West of the 4th Meridian 100 % Jan 24/08 5 yrs Oil Sands Lease Eagles Nest 7405080355 Township 101, Range 13, West of the 4th Meridian 100 % Aug 25/05 15 yrs Total Oil Sands Permits Raven Ridge During the year ended April 30, 2007, the Company acquired four oil sands permits totaling 67,053 acres in a public offering of Crown Oil Sands. The permits were granted by the Province of Alberta under the terms of the Mines and Minerals Act, Alberta. The permits provide the opportunity to convert up to 100% of the permits to a production lease following the completion of specified work requirements which requires the drilling of at least one delineation core test well per section over the permit term. Permits are granted for a five-year primary term and require annual rental payments of $1.50 ($1.42 CDN) per acre. Following the evaluation of the 2007/2008 Exploration program, we announced a discovery in the Raven Ridge area. The area of the resource estimate within the Raven Ridge covers approximately ten sections located within Townships 93 and 94, Range 1W4 in Alberta, directly to the east of Axe Lake area. Wallace Creek On January 23, 2008, the Company acquired two oil sands permits totaling 45,546 acres in a public offering of Crown Oil Sands Rights. The permits were granted by the Province of Alberta under the terms of the Mines and Minerals Act, Alberta. The permits provide the opportunity to convert up to 100% of the permits to a production lease following the completion of specified work 2The Company intends to relinquish this permit in August2011. A-32 Table of Contents requirements which requires the drilling of at least one delineation core test well per section over the permit term. Permits are granted for a five-year primary term and require annual rental payments of $1.50 ($1.42 CDN) per acre. On June 27, 2011, the Company received approval from Alberta Energy to extend the Wallace Creek permits for an additional 67 days to March 31, 2013.This extension will allow us to have 2 full winter exploration seasons in which to complete more exploratory seismic and drilling prior to any applications for conversion to lease. Oil Sands Lease Eagles Nest Township acquired Alberta Oil Sands Lease No. 7405080355, the “Eagles Nest”, in an Alberta Crown Sale. The lease was granted by the Province of Alberta under the terms of the Mines and Minerals Act, Alberta. The lease provides the exclusive right to drill for, win, work and recover together with the right to remove oil sands from the lease lands for a term of 15 years and for so long after that term as the lease is permitted to continue under the Mines and Minerals Act, Alberta. The annual lease rental payable to the Province of Alberta for Eagles Nest is $34,004 ($32,256 CDN) per year. The Company has paid the required annual lease rentals to maintain the lease in good standing. Saskatchewan, Canada Oil Shale Rights Block Description OQI Working Interest Total / Net Acres Grant Date Term Pasquia Hills Oil Shale PS00222 Township 45, Ranges 1-2 (partial), West of the 3rd Meridian 100 % Sep 7/06 5 yrs PS00223 Townships 47-48 (partial), Ranges 3-5 (partial), West of the 3rd Meridian 100 % Sep 7/06 5 yrs PS00224 Townships 47-49 (partial), Ranges 3-5 (partial), West of the 3rd Meridian 100 % Sep 7/06 5 yrs PS00225 Townships 46-47 (partial), Ranges 5-7 (partial), West of the 3rd Meridian 100 % Sep 7/06 5 yrs PS00226 Townships 45-46 (partial), Ranges 5-7 (partial), West of the 3rd Meridian 100 % Sep 7/06 5 yrs PS00237 Township 43 (partial), Ranges 1-4 (partial), West of the 3rd Meridian 100 % Oct 16/06 5 yrs PS00238 Township 43 (partial), Ranges 5-6 (partial), West of the 3rd Meridian 100 % Oct 16/06 5 yrs SHP0001 Townships 44-45 (partial), Ranges 1-3 (partial), West of the 3rd Meridian 100 % Aug 13/07 5 yrs Total Oil Shale Permits – Pasquia Hills Oil Shale The oil shale permits were granted by the Province of Saskatchewan under the Oil Shale Regulations, 1964, as amended, revised or substituted from time to time for a term of five years. The permits provide for the right to explore and work the permit lands but not to remove, produce or recover, except for test purposes, oil products until a lease, pursuant to these regulations has been granted. The term of the permits may be extended for up to three one-year extensions subject to regulatory approvals, as required. The annual rental payable in advance was $0.05 ($0.05 CDN) per acre for the current (first) year. On May 7, 2007, the province updated the regulations requiring annual rentals of $0.11 ($0.10 CDN) per acre for the remaining term of the permit. The required exploration expenditures to hold the permits were also increased to $0.42 ($0.40 CDN) per acre for the second year of the permits, $0.85 ($0.81 CDN) per acre for the last three years of the permits and $1.28 ($1.21 CDN) per acre for each year that the permit is extended, as required. On August 13, 2007, the Company acquired one additional oil shale exploration permit granted under the Petroleum and Natural Gas Regulations, 1969 (Saskatchewan) as amended, revised or substituted from time to time for a term of five years totaling 83,769 acres in the same area near Hudson Bay, Saskatchewan. The permits provide for the right, license, privilege and authority to explore for oil shale within the permit lands. The term of the permits may be extended for up to three one-year extensions subject to regulatory approvals, if required. This oil shale permit was acquired under a land sale work commitment bid for the first two years of the permit. The Company bid a total work commitment of $317,908 ($301,568 CDN) to be incurred during the first two years of the permit and the permit requires a further work commitment of $0.85 ($0.81 CDN) per acre for the last three years and $1.28 ($1.21 CDN) for each extension year plus annual rental payments of $0.11 ($0.10 CDN) per acre. The Company has paid the required annual rental payments to maintain the permits in good standing. A-33 Table of Contents Oil and Gas Wells The Company is an exploration and development company active in the non-conventional areas of oil sands and oil shales, exploring for commercial quantities of bitumen and kerogen. The following table sets forth the number of exploration and development wells which the Company drilled on April 30, 2011. All of the Company’s wells are located onshore, in the provinces of Saskatchewan and Alberta, Canada. 2010/2011 Drilled to Date (Nov.22/05 to April 30/11) Wells Drilled WellsDrilled SectionsDrilled Wellsper Section Axe Lake Exploration 3 78 Axe Lake Development/Reservoir Test 0 26 n/a n/a Axe Lake Groundwater Monitoring 0 19 n/a n/a Saskatchewan Exploration (outside Axe Lake) 1 36 29 Raven Ridge Exploration 0 48 23 Wallace Creek Exploration 5 14 14 Eagles Nest Exploration 0 0 0 Total 9 For a complete description of our most important current and likely exploration and development activities, see Part 1, Item 1. “Description of Business — Activities to Date” and “Outlook”. Properties with No Attributed Reserves The Company’s lands described in Part I, Item 2. “Oil and Gas Properties and Wells” and “Oil and Gas Wells” have no proved or producing reserves. The Company received the third and final possible one-year extensions on its Saskatchewan oil sands permits on May 27, 2011.We intend to convert these permits to lease prior to May 31, 2012. Forward Contracts There are no hedging contracts in place. Information Concerning Abandonment and Reclamation Costs All delineation wells are abandoned and reclaimed immediately and these costs are included with our exploration costs incurred. As at April 30, 2011, we estimate the total undiscounted inflation – adjusted amount required to settle the asset retirement obligations in respect of the Company’s wells and facilities is approximately $44.3 million. This estimate includes the costs to re-abandon a number of core holes at Axe Lake from the Company's early exploration core holeprograms. This estimate also includes the costs to reclaim the air strip, camp site, access roads and reservoir test sites which are being brought into income over a period of 5 to 30 years. The initial measurement of an asset retirement obligation is recorded as a liability at its fair value, with an offsetting asset retirement cost recorded as an increase to property and equipment or exploration expense. This estimate could change as the reclamation requirements will be a function of regulatory regulations in place at the time. Tax Horizon No income taxes will be payable until a revenue-generating project has been identified and completed. No project has been identified at this time and no taxes will be payable in the near future. Costs Incurred Costs incurred by the Company on its properties during the year ended April 30, 2011 are summarized as follows (in $US, in thousands): Property acquisition costs $ Exploration costs Development costs - Total $ A-34 Table of Contents Production Effective April 30, 2011, we did not have any production volumes or production revenue on any of our properties. Item 3.LEGAL PROCEEDINGS On February 24, 2010, a derivative action entitled Make a Difference Foundation Inc. v. Hopkins, et al., Case No.10-CV-00408, was filed in United States District Court for the District of Colorado by plaintiffMake a Difference Foundation, Inc.The derivative action names the following individual defendants:Christopher H. Hopkins, T. Murray Wilson, Ronald Blakely, Paul Ching, Brian MacNeill, Ronald Phillips, John Read, Gordon Tallman, Pamela Wallin, Thomas Milne and W. Scott Thompson.In addition, the Company is named as a nominal defendant.Plaintiff asserts, among other things, claims for waste and breaches of the fiduciary duty of loyalty and good faith by the defendants stemming from the Company's approval of the proposed sale of the Company's Pasquia Hills assets to Canshale Corp.The plaintiff seeks unspecified damages on behalf of the Company, restitution on behalf of the Company, and reasonable costs and expenses including counsel fees and experts' fees. The Company believes the claims are wholly without merit and filed a motion to dismiss the Complaint on May 18, 2010.Before the motion to dismiss was ruled upon, Plaintiff filed an amended complaint and a second amended complaint on July 15, 2010 and September 20, 2010, respectively. Defendants moved to dismiss the second amended complaint on September 29, 2010. On May 23, 2011, Plaintiff and Defendants filed a stipulated motion requesting stay of all case deadlines pending further negotiation of a settlement agreement that would resolve the litigation. At this time, negotiations to reduce the settlement to written terms are ongoing. On May 24, 2011, the court granted the stipulated motion. On June 4, 2011, the parties reported to the Court that they have reached a settlement agreement.On June 30, 2011, the Court granted the defendants' joint motion for extension of time to file a stipulated motion to dismiss, which is due to be submitted to the Court on or before July 21, 2011. As previously disclosed, on February 24, 2011, a putative class action complaint (the "Original Complaint") was filed against the Company and certain current and former officers of the Company on behalf of investors who purchased or sold the Company's securities between August 14, 2006 and July 14, 2009, alleging claims of securities fraud under Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 promulgated thereunder, and control person liability for such fraud under Section 20(a) of the same act, arising out of the Company's accounting for its acquisition of an interest in OQI Sask in August 2006. On May 27, 2011, the plaintiffs in that putative class action filed an amended complaint (the "Amended Complaint") alleging the same legal causes of action but making the following changes from the Original Complaint: a) expanding the putative class period so that it runs from March 20 2006 to January 13, 2011; b) naming as additional defendants eight individuals who are current or former directors of the Company as well as two additional corporate defendants, McDaniel & Associates Consultants Ltd. and TD Securities, Inc.; and c) basing the claimed fraud on a new theory that the Company overstated the value of its mineral rights as a result of misstatements about, among other things, the potential for extracting bitumen from oil sands lands for which the Company had exploration and development permits. The Amended Complaint seeks unspecified damages. The Company believes the suit is without merit and intends to defend itself vigorously. On June 6, 2011, the Company filed a motion to dismiss the Amended Complaint. On June 20, 2011, the plaintiffs filed their opposition to the motion to dismiss. The Company filed its reply to the plaintiffs' opposition on June 27, 2011 and on July 29, 2011, the court is expected to hear oral arguments. On April 13, 2011, a derivative action entitled Proctor v. Wilson, et al., Case No 2011CV2769 was filed in District Court, Denver County, Colorado. The derivative action names the following individual defendants: T. Murray Wilson, Ronald Blakely, Paul Ching, Christopher H. Hopkins, Brian F. MacNeill, Ronald Philips, John Read, Gordon Tallman and Pamela Wallin. In addition, the Company is named as a nominal defendant. Plaintiff asserts, among other things, claims for breach of fiduciary duties, unjust enrichment, abuse of control, gross mismanagement and waste against the defendants relating to the alleged failure to properly account for the Company’s acquisition of a minority interest in Oilsands Quest Sask Inc. and the Company’s restatement of its financial statements for certain periods. The plaintiff seeks unspecified damages on behalf of the Company, restitution on behalf of the Company, unspecified disgorgement of profits, unspecified equitable relief and reasonable costs and expenses including counsel fees and experts' fees. The response to the complaint is due on or before July 5, 2011. We have asked for and expect to receive an extension to file our response by July 12, 2011.The Company believes the claims are wholly without merit and intends to vigorously defend against such claims. Item 4.(REMOVED AND RESERVED) None. A-35 Table of Contents PART II Item 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company’s common stock commenced trading on the NYSE Amex LLC (“NYSE Amex”) on August 24, 2006 under the symbol BQI.The following table sets forth the high and low sales prices of the Company’s common stock for each quarterly period during the last two fiscal years as reported by the NYSE Amex. Fiscal Quarter High Sales Price Low Sales Price Fiscal Year End April 30, 2011 4th Quarter (2/1/11 — 4/30/11) $ $ 3rd Quarter (11/1/10 — 1/31/11) $ $ 2nd Quarter (8/1/10 — 10/31/10) $ $ 1st Quarter (5/1/10 — 7/31/10) $ $ Fiscal Year End April 30, 2010 4th Quarter (2/1/10 — 4/30/10) $ $ 3rd Quarter (11/1/09 — 1/31/10) $ $ 2nd Quarter (8/1/09 — 10/31/09) $ $ 1st Quarter (5/1/09 — 7/31/09) $ $ The closing sales price of the common stock as reported on June 30, 2011 was $0.32 per share. Holders As of June30, 2011 there were179 holders of record of the Company’s common stock. This does not include persons who hold our common stock in brokerage accounts and otherwise in “street name.” Dividends The Company did not declare or pay cash or other dividends on its common stock during the past three fiscal years. Payment of dividends by the Company will depend upon the Company’s financial condition, results of operations, capital requirements and such other factors as the Board of Directors of the Company may deem relevant. Equity Compensation Plan Information The following table sets forth information as of April 30, 2011 with respect to compensation plans under which equity securities of the Company are authorized for issuance: Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a)) Equity Compensation Plans Approved by Stockholders 22,883,452 $ Equity Compensation Plans Not Approved by Stockholders - $ - TOTAL 22,883,452 $ Includes: options to acquire 22,883,452 shares of common stock under the Company’s 2006 Stock Option Plan. All outstanding options to acquire shares of common stock under the Company’s 2005b Stock Option Plan were exercised during the year ended April 30, 2008. The Company does not intend to issue any more securities under this plan. The aggregate number of securities issuable under the 2006 Stock Option Plan is the lesser of: (A) 15% of the total outstanding shares of the Company’s common stock, or (B) 30,000,000. As of April 30, 2011, the number of securities available for issuance under the 2006 Stock Option Plan is 3,586,529 (calculated as 30,000,000 maximum less 41,297,474 granted, less 44,000 bonus shares issued plus 14,928,003 forfeited). A-36 Table of Contents Performance Graph: The following line graph compares cumulative total stockholder returns for the five years ended April 30, 2011 for (i) our common stock, (ii) the Standard & Poor’s 500 Stock Index and (iii) the Amex Oil Index. The graph assumes an investment of $100 on April 30, 2005. The calculation of cumulative stockholder return on our common stock does not include reinvestment of dividends because we did not pay any dividends during the measurement period. The performance shown is not necessarily indicative of future performance. The following line graph compares cumulative total stockholder returns since August 24, 2006 (the date the Company first listed on the NYSE Amex (formerly the American Stock Exchange) for (i) our common stock, the (ii) the Standard & Poor’s 500 Stock Index and (iii) the Amex Oil Index. The graph assumes an investment of $100 on August 24, 2006. The calculation of cumulative stockholder return on our common stock does not include reinvestment of dividends because we did not pay any dividends during the measurement period. The performance shown is not necessarily indicative of future performance. Repurchases of Equity Securities The Company did not repurchase any equity securities during the fourth quarter of the fiscal year covered by this Annual Report on Form 10-K. Recent Sales of Unregistered Securities There have not been any sales by the Company of equity securities in the last fiscal year that have not been registered under the 1933 Act, except as previously reported by the Company on a Quarterly Report on Form10-Q or a Current Report on Form8-K. A-37 Table of Contents Item 6.SELECTED FINANCIAL DATA The following selected financial data should be read in conjunction with Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and consolidated financial statements and notes thereto contained in Item 8. “Financial Statements and Supplementary Data” of this report. The selected financial data have been derived from our audited consolidated financial statements and are subject to certain reclassifications to make prior years conform to current year presentation. The historical results are not necessarily indicative of results to be expected in any future period. Year Ended (in thousands, except per share amounts) April 30, April 30, April 30, April 30, April 30, Summary of Operations Net loss $ Net loss attributable to common stockholders $ Total Assets $ Long Term Obligations $ Balance Sheet Data Cash and cash equivalents $ Short-term investments $ - $ - $ $ $ Working capital $ Stockholders’ equity $ Item 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Introduction The following discussion and analysis presents management’s perspective of our business, financial condition and overall performance. This information is intended to provide investors with an understanding of our past performance, current financial condition and outlook for the future. Our discussion and analysis relates to the following topics: — Overview of Business — Overview of 2011 Results and Outlook — Liquidity and Capital Resources — Changes in Financial Condition and Results of Operations — Share Capital — Critical Accounting Policies — Contractual Cash Obligations Overview of Business We are a U.S. public company based in Calgary, Alberta engaging in a variety of projects in the oil and gas sector and in particular the oil sands and oil shale sectors in Western Canada. We are exploring Canada’s largest contiguous oil sands land holding, which is located in northeast Alberta andnorthwest Saskatchewan where Oilsands Quest is leading the development of an oil sands industry in the Province of Saskatchewan. Oilsands Quest, together with its subsidiaries, is in the exploration and development stage and does not currently have any income from operating activities. For a more detailed discussion of our business See Part 1, Item 1 “Description of Business”. Overview of 2011 Results and Outlook During the year ended April 30, 2011, the Company’s activities included an exploration drilling program of 9 holes on lands in the Wallace Creek area, 16 core holes across Axe Lake reservoirs to improve the understanding of the overburden characteristics, a 40 km 2-D seismic program on the permits to the north and south of Axe Lake in Saskatchewan and the advancement of its pre- A-38 Table of Contents commercialization evaluation studies and reservoir test program on its Axe Lake discovery. We also expanded our environmental program consisting of monitoring and baseline assessment studies in anticipation of comprehensive Environmental Impact Assessment reports as part of the application for regulatory approval for development process in Alberta and Saskatchewan. During the year ended April 30, 2011, we raised $32.1 million, net of issuance costs, through private placement share issuances, an equity distribution agreement and proceeds of option exercises to fund these activities and future programs. Operations Summary: Exploration Program During the year ended April 30, 2011, we completed a five-well winter drilling program as a follow up to our successful drilling program of early 2010. The drilling focused on the western side of the Wallace Creek permit, which is adjacent to Cenovus’ Telephone Lake and Grizzly Oil Sands’ Firebag project areas. Two of the wells drilled encountered significant quantities of bitumen in the McMurray formation to support a 16 per cent increase in contingent resource estimates. The previously-announced 11 well winter drilling program at Wallace Creek was condensed to five wells primarily due to the limited availability of drilling rigs. We filed for and received approval for the third of three one-year extensions of our Saskatchewan oil sands permits. During the year we relinquished our two northernmost land permits in Saskatchewan (permits PS000213 and PS000215) and on May 31, 2011, we relinquished an additional three Saskatchewan permits, PS00205, PS00206 and PS00212 as we focus our exploration and development opportunities to include only those lands that recent exploration activity has demonstrated to be prospective. Relinquishing these permits does not impact our resource estimates or development plans. Axe Lake Area – Reservoir Development Activities In July 2010, we drilled four wells to confirm the extent of the reservoir at Axe Lake and to satisfy our permit retention work obligations on the Saskatchewan permits.The objective of these wells was to provide additional information on the geology in the area and will not have a significant impact on our assessment of the resource in the Axe Lake area. During the year ended April 30, 2011 we completed testing of the steam containment characteristics of the glacial till cap-rock layer that lies above the Axe Lake reservoir. The laboratory tests indicate that the glacial till cap likely will support the proposed SAGD pilot at Axe Lake at chamber pressures of between 1,750 to 2,500 kPa. These tests support our plan to use steam-assisted gravity drainage (SAGD), a proven oil sands recovery process, in spite of the different cap-rock characteristics at Axe Lake compared with similar projects further west. We continued to process and interpret the 1,847 kilometres (1,149 miles) of 2-D and 3-D seismic data that we have at Axe Lake in order to correlate this information with the results of the overburden drilling program and the summer 2010 drilling program at Axe Lake. This interpretation of the seismic data and the correlation of the well information will be used to assist in the placement of the well pads for commercial development as well as mapping the glacial till overburden. We filed a proposal to the Saskatchewan Ministry of Environment (SME) for approval to produce up to 30,000 barrels per day of bitumen using SAGD. Filing with the SME is the first step in a two-stage process to apply for approval of a commercial lease for oil sands development. This proposal provides the complete vision for the project, giving the regulator helpful context when approving testing activity and giving all stakeholders clarity around the long-term development plans. The second stage of the process consists of an application for commercial project approval to SMER that will be submitted following the successful completion of the SAGD pilot. The proposed project includes components typical of SAGD operations such as multi-well production pads of horizontal well pairs, and a central processing and bitumen treatment facility that includes produced fluid separation, water recycling, steam generation and tank storage facilities. Options for site access, utility service corridors, bitumen transportation, electricity and natural gas supplies are also being evaluated. We received approval for a SAGD pilot at Test Site 1. The proposed pilot will consist of one 100 meter long horizontal well pair, with the upper well placed five meters below the glacial till cap, or overburden, and is designed to make use of the existing surface facilities. The SAGD pilot will demonstrate the steam containment properties of the glacial till cap and provide information essential A-39 Table of Contents for the front-end engineering design for the commercial development. Further activity on the pilot project has been suspended pending the necessary financing. Abandonment and Reclamation Costs We are responsible for compliance with terms and conditions of environmental and regulatory approvals and all laws and regulations regarding the abandonment of a project and reclamation of its lands at the end of its economic life, which abandonment and reclamation costs may be substantial. A breach of such legislation and/or regulations may result in the issuance of remedial orders, the suspension of approvals, or the imposition of fines and penalties, including an order for cessation of operations at the site until satisfactory remedies are made. As at April 30, 2011, we estimate the total undiscounted inflation-adjusted amount required to settle the asset retirement obligations in respect of the Company’s wells and facilities is approximately $44.3 million. This estimate includes the cost to re-abandon a number of wells at Axe Lake from the Company's early exploration core hole programs. During a review of our development plans and well licenses, we determined that a number of these core holes were not abandoned to meet our thermal development requirements or in accordance with regulatory requirements. We are also evaluating the core holes that are located outside the potential commercial development area and have included a portion of these costs in the re-abandonment liability based on performing the obligation over a 5 year period.The abandonment and reclamation estimate also includes the costs to reclaim the air strip, camp site, access roads and reservoir test sites which are being brought into income over a period of 1 to 30 years. The initial measurement of an asset retirement obligation is recorded as a liability at its fair value, with an offsetting asset retirement cost recorded as an increase to property and equipment or exploration expense. Currently, the Company is working with the regulators to assess an issue relating to the re-abandonment of early exploration core holes.It is possible that the outcome of such assessment could result in cancellation of the permits if the Company does not comply with the governing regulations.Further, if the Company cannot remediate these core holes to industry standards, our ability to commercially develop the Axe Lake reservoir may be limited. Liquidity and Capital Resources At April 30, 2011, the Company held cash and cash equivalents totaling $16.0 million (April 30, 2010 - $18.6 million). On May 10, 2010, the Company issued 10.5 million flow-through shares at $1.00 CDN ($0.995 USD) and 9.2 million common shares at $0.85 USD per share for gross proceeds of $18.6 million CDN ($18.1 million USD) pursuant to a non-brokered private placement. On November 5, 2010, the Company completed a public offering of 20.8 million common shares at a price of $0.45 USD per share and 7.1 million flow-through shares at a price of $0.51 CDN ($0.50 USD) per share for total gross proceeds of approximately $13.4 million CDN ($12.9 million USD). As of January 17, 2011, the Company entered into an equity distribution agreement (“Agreement”) with Knight Capital Americas, L.P. (“KCA”), a subsidiary of Knight Capital Group, Inc. Under the terms of the Agreement, the Company may offer and sell shares of common stock by way of “at-the-market” (ATM) distributions on NYSE Amex, up to a maximum of US$20 million over a period of 12 months, through KCA as sales agent. The shares are distributed at market prices prevailing at the time of each sale and the timing, price and number of shares sold are at our discretion.The number of shares sold on any given day is expected to be relatively small compared to the total volume of shares traded. As of April 30, 2011, 5,537,137 shares have been distributed under this arrangement for gross proceeds of $3.1 million.Funds raised from the ATM program are used to finance general corporate purposes. During the year ended April 30, 2011, the Company expended $30.4 million on operating activities and $3.0 million on property and equipment. Management anticipates that the Company will be able to fund its activities at a reduced level through January 2012 with its cash and cash equivalents as at April 30, 2011. Accordingly, there is substantial doubt about our ability to continue as a going concern and without additional funding, we may not be able to maintain operations beyond that date. Additional financing will also be required if our activities are changed in scope or if actual costs differ from estimates of current plans. To fund future operations, we intend to conduct a Rights Offering under which the shareholders would be given the right to purchase additional shares in the Company based on their pro-rata share ownership. The proceeds from a Rights Offering will be used to continue with the delineation and development of the assets (as described more fully in the Outlook section), and for general corporate purposes. Our development strategy will also consider other sources of financing, asset sales or seeking partners on a joint venture basis on our specific projects to fund the development of such projects in a timely and responsible manner. There can be no assurance that a Rights Offering will result in the Company raising sufficient funds to carry out its exploration and development plans.There is also no assurance that debt or equity financing or joint venture partner arrangements will be available to us on acceptable terms, if at all, to meet these requirements.The Company has no revenues, and its operating results, profitability and A-40 Table of Contents the future rate of growth depend solely on management’s ability to successfully implement the business plans and on the ability to raise additional capital. See “Outlook” above. The following discussion of liquidity and capital resources should be read in conjunction with the consolidated financial statements included in Part II, Item 8. “Financial Statements and Supplementary Data”. The consolidated financial statements have been prepared assuming that we will continue as a going concern. Changes in Financial Condition and Results of Operations During the year ended April 30, 2011, the primary focus of the Company was the undertaking of an exploration drilling program in the Wallace Creek area and Axe Lake reservoir to improve the understanding of the overburden characterization, the advancement of pre-commercialization evaluation studies and reservoir test program at Axe Lake and the evaluation of strategic alternatives for enhancing shareholder value. During the year ended April 30, 2010, the primary focus of the Company was on the commissioning of the facilities at Test Site 1, the implementation of an overburden characterization study to test the potential for the overburden to act as a cap rock for steam containment capacity within the reservoir and the filing of key regulatory submissions to advance the development of its Axe Lake oil sands project. During the year ended April 30, 2009, the primary focus of the Company was on the engineering and construction of the testing facilities at Test Sites 1 and 3, the continued delineation of the Axe Lake and Raven Ridge discoveries and completing the acquisition of all the remaining rights of the external joint venture partners to the Triple 7 Joint Venture Agreement. Net loss Year ended April 30, 2011 as compared to year ended April 30, 2010. The Company experienced a net loss of $316.2 million or $0.91 per share for the year ended April 30, 2011 as compared to a net loss of $64.5 million or $0.21 per share for the year ended April 30, 2010. The increase in the net loss in the current period as compared to the prior period is primarily due to the recording of a valuation allowance for impairment on the Company’s undeveloped properties for $339.2 million and partially offset by a reduction in exploration activity, a reduction in stock-based compensation expense and decreased corporate expenses resulting from downsizing activities. The net loss was also increased by higher depreciation and accretion charge due to the recognition of a re-abandonment obligation on April 30, 2010, a reduction in the deferred income tax benefit and foreign exchange gain. Year ended April 30, 2010 as compared to year ended April 30, 2009. The Company experienced a net loss of $64.5 million or $0.21 per share for the year ended April 30, 2010 as compared to a net loss of $89.1 million or $0.34 per share for the year ended April 30, 2009. The decline in the net loss in the current year as compared to the prior year is due to the reduction in exploration activity, a reduction in stock-based compensation expense and a foreign exchange gain resulting from holding Canadian funds with an appreciation of the Canadian dollar versus the U.S. dollar which were offset by increased asset retirement obligations due to the re-abandonment liability identified during the current year. The Company expects to continue to incur operating losses and will continue to be dependent on additional equity or debt sales and/or property joint ventures to fund its activities in the future. Exploration costs Year ended April 30, 2011 as compared to year ended April 30, 2010. Exploration costs for the year ended April 30, 2011 were $21.9 million (2010 — $50.2 million). Exploration costs in the current year relate to exploration drilling at Wallace Creek and Axe Lake, a seismic program at Axe Lake and additional environmental work and pre-commercialization evaluation studies to advance the reservoir test program at Axe Lake. Exploration costs also include $10.2 million of cost revisions related to asset retirement obligations of which the majority relates to the re-abandonment of a certain number of core holes at Axe Lake.The Operations Summary above provides a summary of the exploration activities conducted in the year ended April 30, 2011. Year ended April 30, 2010 as compared to year ended April 30, 2009. Exploration costs for the year ended April 30, 2010 were $50.2 million (2009 — $72.0 million). Exploration costs in the current year relate to drilling, seismic, environmental, engineering and construction costs associated with Test Sites 1 and 3 on our Saskatchewan and Alberta permits. Exploration costs also include $13.8 million of additional asset retirement obligations identified during the current year in relation to the re-abandonment of a certain number of core holes at Axe Lake. The Operations Summary above provides a summary of the exploration activities conducted in the year ended April 30, 2010. A-41 Table of Contents General and administrative Corporate Year ended April 30, 2011 as compared to year ended April 30, 2010.General and administrative expenses settled with cash for the year ended April 30, 2011 were $17.3 million (2010 — $17.0 million).Expenditures for the year ended April 30, 2011 consist of salaries ($8.3 million), legal and other professional fees ($4.7 million) and general office costs ($4.3 million).Expenditures for the year ended April 30, 2010 consist of salaries ($9.4 million), legal and other professional fees ($2.6 million) and general office costs ($5.0 million). The decrease in salaries and wages is due to a reduction in salary expenses resulting from downsizing activities partially offset by the recognition of costs for employee benefit arrangements related to a termination plan in connection with the review of strategic alternatives.The increase in professional fees during the year is related to additional costs incurred as part of the strategic alternatives review process.The decrease in general office costs during the year ended April 30, 2011 is mainly caused by downsizing activities.At April 30, 2011, there were 17 employees compared to 46 employees at April 30, 2010. Year ended April 30, 2010 as compared to year ended April 30, 2009. General and administrative expenses settled with cash for the year ended April 30, 2010 were $17.0 million (2009 — $12.6 million).General and administrative expenses in the year ended April 30, 2010 consist of salaries ($9.4 million), legal and other professional fees ($2.6 million) and general office costs ($5.0 million).General and administrative expenses in the year ended April 30, 2009 consist of salaries ($5.7 million), legal and other professional fees ($2.7 million) and general office costs ($4.2 million).Increases in costs in year ended April 30, 2010 as compared to the prior year are mainly associated with severance payments. Stock-based compensation Year ended April 30, 2011 as compared to year ended April 30, 2010. Stock-based compensation expense for the year ended April 30, 2011 was $1.3 million (2010 - $5.6 million) and consists of stock-based compensation related to the issuance of options to directors, officers and employees.The decrease during the year ended April 30, 2011 is due to fewer options remaining to vest including options forfeited caused by a reduction in the number of employees.A total of 6.0 million options were forfeited during the year ended April 30, 2011.As at April 30, 2011, the Company has unrecognized stock-based compensation costs of $0.4 million related to unvested options which will be recognized in future periods as the options vest. The average fair value of the stock options using either the Black-Scholes valuation model or the trinomial valuation model that were issued during the year ended April 30, 2011 was $0.51 (2010 - $0.43) Year ended April 30, 2010 as compared to year ended April 30, 2009. Stock-based compensation for the year ended April 30, 2010 was $5.6 million (2009 — $17.5 million). Stock-based compensation expense for the year ended April 30, 2010 consists of stock-based compensation related to the issuance of options to directors, officers and employees. The decrease during the year ended April 30, 2010 compared to the prior year is the result of6.9 million options forfeited due to a reduction in the number of employees that was greater than the anticipated forfeiture rate. As at April 30, 2010, the Company has unrecognized stock-based compensation costs of $1.7 million related to unvested options which will be recognized in future periods as the options vest. The average fair value of the stock options using either the Black-Scholes valuation model or the trinomial valuation model that were issued during the year ended April 30, 2010 was $0.43 (2009 - $1.93). Foreign exchangeloss (gain) Year ended April 30, 2011 as compared to year ended April 30, 2010. Foreign exchange loss of $0.4 million (2010 — gain of $5.1 million) resulted from holding less Canadian funds in the parent company during the current year compared to the same period last year with increased volatility of the Canadian dollar against the U.S. dollar. Year ended April 30, 2010 as compared to year ended April 30, 2009.Foreign exchange gain of $5.1 million (2009 — loss of $4.8 million) resulted primarily from holding Canadian dollar cash and cash equivalents funds in the parent company with a US dollar functional currency when the value of the Canadian dollar increased compared to the U.S. dollar. Depreciation and accretion Year ended April 30, 2011 as compared to year ended April 30, 2010. Depreciation and accretion expense of $4.5 million (2010 — $2.5 million) relates to camp facilities, equipment and corporate assets which are being depreciated over their useful lives of 3 to 5 years. Accretion expense relates to the asset retirement obligation recognized on the re-abandonment of a certain number of core holes at Axe Lake and on the airstrip, camp site, access roads, and reservoir test sites which are being brought into income over a period of 1 to 30 years. The increase during the year ended April 30, 2011 is mainly due to the additional accretion on asset retirement obligation resulting from the re-abandonment of a certain number of wells at Axe Lake that was identified in the previous fiscal year. A-42 Table of Contents Year ended April 30, 2010 as compared to year ended April 30, 2009. Depreciation and accretion expense of $2.5 million (2009 — $1.6 million) relates to camp facilities, equipment and corporate assets which are being depreciated over their useful lives of 3 to 5 years. Accretion expense relates to the asset retirement obligation recognized on the airstrip, camp site, access road, and the reservoir test sites which are being brought into income over a period of 1 to 30 years. The change from the year ended April 30 2009 to the year ended April 30, 2010 relates to the increase in assets held during the period.Additions to the property and equipment for the year ended April 30, 2010 totaled $1.8 million. Impairment of property and equipment Year ended April 30, 2011 as compared to year ended April 30, 2010.The impairment of $340.3 million (2010- $6.4 million) is comprised of a $296.2 million impairment on the Saskatchewan Oil Sands permits for Axe Lake, a $27.2 million impairment and an $8.4 million impairment on the Alberta Oil Sands permits at Raven Ridge and leases at Eagles Nest which were recorded during the three months ended April 30, 2011.We did not receive any firm proposals during the formal phase of the strategic alternative review process indicating impairment in the value of these properties at April 30, 2011.We estimated the fair value of each property by obtaining, when available, information about recent market transactions and calculating the property’s risk adjusted net present value.The Company determined that the carrying value of these properties exceeded their fair value and recorded a valuation allowance. The impairment provision also includes a $2.5 million loss on the Saskatchewan Oil Sands licenses at Axe Lake due to their low prospectivity and their expected relinquishment on August 12, 2011 and a $4.9 million provision on the Pasquia Hills property. Since the Company has no plan to explore and develop the Pasquia Hills property considering the considerable time, effort and resources required, a full impairment of the oil shale property was recognized and the remaining carrying value was written down to zero during the current fiscal year.Impairment is also comprised of a provision of $1.1 million on leasehold improvements and office equipment related to our Calgary office following an assessment of their carrying value which was deemed to be not recoverable at April 30, 2011. Year ended April 30, 2010 as compared to year ended April 30, 2009.The impairment of $6.4 million (2010- $nil) related to the Pasquia Hills property after considering the expected proceeds from their disposal following the announcement of the sale of the oil shale assets in January 2010. Interest income Year ended April 30, 2011 as compared to year ended April 30, 2010. Interest income for the year ended April 30, 2011 amounted to $0.1 million (2010 — $0.1 million). Interest income is earned because the Company pre-funds its activities and the resulting cash and cash equivalents on hand are invested in high interest savings accounts. Interest income during the current fiscal year is comparable to the previous year reflecting the decrease in cash and cash equivalents offset by an increase in market rates over the intervening period. Year ended April 30, 2010 as compared to year ended April 30, 2009. Interest income for the year ended April 30, 2010 amounted to $0.1 million (2009 — $1.1 million). The decrease in interest income for the year ended April 30, 2010 as compared to the prior year reflects the decrease in short term investments and the decrease in market interest rates over the intervening year. Income tax benefit Year ended April 30, 2011 as compared to year ended April 30, 2010. The deferred income taxbenefit for year ended April 30, 2011 was $69.2 million (2010 — $12.0 million).The increase in the deferred tax benefit for the year ended April 30, 2011 compared to the prior year is mainly due to the tax benefit associated with the impairment on undeveloped properties amounting to $65.9 million.The deferred tax benefit otherwise reported is reduced by the impact of renouncing $14.2 million of flow-through expenditures corresponding to a reduction of $1.9 million in tax benefit, and the recording of $4.6 million of asset retirement liabilities settled during the year which resulted in the reversal of $1.2 million of tax benefits previously recognized on asset retirement obligations. This decrease in the deferred tax benefit is partially offset by $2.6 million of tax benefits related to $10.2 million of additional asset retirement obligations that were recorded during the year. Year ended April 30, 2010 as compared to year ended April 30, 2009. The deferred income taxbenefit for year ended April 30, 2010 was $12.0 million (2009 — $18.2 million).The decrease in the deferred tax benefit for the year ended April 30, 2010 compared to the prior year is mainly due to a reduction in exploration costs incurred. The deferred tax benefit otherwise reported is reduced by the impact of flow through expenditures. The net impact for the year ended April 30, 2010 was a reduction of the deferred tax benefit in the amount of $3.5 million (2009 — $4.7 million). A-43 Table of Contents Share Capital At June 30, 2011, the Company had 348,495,556shares of common stock issued and outstanding and 21,765,744 options to acquire shares of common stock. The options have a weighted average exercise price of $2.85 per share. At June 30, 2011, OQI’s diluted shares of common stock outstanding was 348,495,556shares issued and outstanding plus 21,765,744options, plus Exchangeable Shares and options to acquire exchangeable shares which can be exchanged into 19,540,736shares, plus 1,388,567shares reserved for settlement with creditors of a former subsidiary. An Exchangeable Share provides the holder with economic terms and voting rights which are, as nearly as practicable, equivalent to those of a share of OQI common stock. The Exchangeable Shares are represented for voting purposes in the aggregate by one Preferred Share. The one Preferred Share represents a number of votes equal to the total outstanding Exchangeable Shares on the applicable record date for the vote submitted to OQI shareholders. Critical Accounting Policies The preparation of financial statements, in conformity with generally accepted accounting principles in the United States of America, requires companies to establish accounting policies and to make estimates that affect both the amount and timing of the recording of assets, liabilities, revenues and expenses. Some of these estimates require judgments about matters that are inherently uncertain and therefore actual results may differ from those estimates. A detailed summary of all of the Company’s significant accountings policies and the estimates derived therefrom is included in Note 2 to the Consolidated Financial Statements for the year ended April 30, 2011. While all of the significant accounting policies are important to the Company’s consolidated financial statements, the following accounting policies and the estimates derived therefrom have been identified as being critical: — Properties and equipment; — Income taxes; — Stock-based compensation; — Flow-through shares; — Foreign currency translation; and — Asset retirement obligations. Properties and equipment Property represents the capitalized costs of acquisition of natural resource properties, principally the rights to explore for in-situ oil sands deposits in the provinces of Alberta and Saskatchewan, Canada and oil shale deposits in the province of Saskatchewan, Canada. The Company follows the successful efforts method of accounting for its in situ oil sands and oil shale exploration activities. Under the successful efforts method, acquisition costs of proved and unproved properties are capitalized. Costs of unproved properties are transferred to proved properties when proved reserves are confirmed. Exploration costs, including geological and geophysical costs, are expensed as incurred. Exploratory drilling costs are initially capitalized. If it is determined that a specific well does not contain proved reserves, the related capitalized exploratory drilling costs are charged to expense.To date all exploration costs have been expensed. Development costs, which include the costs of wellhead equipment, development drilling costs and handling facilities, applicable geological and geophysical costs and the costs of acquiring or constructing support facilities and equipment, are capitalized. Costs incurred to operate and maintain wells and equipment and to lift oil and gas to the surface will be expensed as operating costs. If and when the Company achieves production, acquisition costs of proved properties will be depleted using the unit-of-production method based on proved reserves. Capitalized exploratory drilling and development costs will be depleted on the basis of proved developed reserves by area. Support facilities and equipment will be depreciated on a straight-line basis over their useful lives. A-44 Table of Contents Significant undeveloped properties are assessed periodically for impairment individually, and are dependent upon the Company’s current exploration plans and the ability to obtain necessary financing to complete the development of the properties. If an impairment is indicated, a valuation allowance is provided. The Company has not yet converted any of its exploration permits or licenses in Saskatchewan and Alberta to development leases. In the event that the Company does not meet the regulated requirements or development conditions to convert its permits or licenses to leases or obtain an extension of such development requirements, its right to explore for bitumen or oil shale, as applicable, may be lost resulting in an impairment being recorded. The Company is satisfied that it has good and proper right, title and interest in and to the permits and licenses. Equipment is recorded at cost less accumulated depreciation and include corporate assets, camp facilities and field equipment. Depreciation of these assets is provided using the straight-line method based on estimated useful lives ranging from two to five years. Income taxes The Company files United States federal and Canadian federal and provincial tax returns.Deferred federal and provincial income taxes are provided on temporary differences between the financial statement carrying amounts of assets and liabilities and their respective tax bases.The Company recognizes a tax benefit from an uncertain position when it is more likely than not that the position will be sustained upon examination, based on the technical merits of the position and will record the largest amount of tax benefit that is greater than 50 percent likely of being realized upon settlement with a taxing authority. The Company has no uncertain tax positions as of April 30, 2011. Presently, the Company has taken a full valuation allowance on all non-capital losses. Stock-based compensation The Company’s share-based payments take the form of stock options granted to employees and non-employees all of which are equity classified. The Company estimates the fair value of share-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense in the Company’s financial statements over the requisite service period. The Company estimates the fair value of stock options using the Black-Scholes valuation model. The Black-Scholes valuation model requires the input of highly subjective assumptions, including the option’s expected life, the expected price volatility of the Company’s common stock and forfeitures.For the Company’s performance options containing market conditions, fair value is estimated using the Hull-White Trinomial model.This model also contains highly subjective assumptions, including expected price volatility of the Company’s common stock, forfeitures, employee exit rates and suboptimal exercise factor.The expected stock price volatility assumption was determined using historical volatility of the Company’s common stock. Flow-through Shares Periodically, the Company finances a portion of its exploration and development activities through the issuance of flow-through shares.The resource expenditure deductions for income tax purposes related to exploratory development activities are renounced to investors in accordance with the applicable Canadian income tax legislation.Flow-through shares issued are recorded in share capital at the fair value of common shares on the date of issue.The premium received on issuing flow-though shares is initially recorded as a deferred liability.As qualifying expenditures are renounced, the premium is reversed and a deferred income tax liability is recorded.The net amount is then recognized as a reduction of deferred income tax benefit. Foreign currency translation The U.S. dollar is the functional and reporting currency for OQI (the parent company).The Canadian dollar (CDN) is the functional currency for OQI’s Canadian subsidiaries.The assets and liabilities of OQI’s Canadian subsidiaries are translated into U.S. dollars based on the current exchange rate in effect at the balance sheet dates.Canadian income and expenses are translated at weighted average rates for the periods in which those elements are recognized.Foreign currency translation adjustments have no effect on net loss and are included in accumulated other comprehensive loss in stockholders’ equity.The only component of accumulated other comprehensive loss is foreign currency translation adjustments. Deferred income taxes are not provided on cumulative foreign currency translation gains and losses where OQI expects undistributed earnings of a foreign operation to be indefinitely reinvested. Gains and losses arising from transactions denominated in currencies other than the functional currency are included in the results of operations of the period in which they occur.Monetary assets and liabilities denominated in foreign currencies at the balance sheet date are translated to the reporting currency using the rate in effect on that date.Non-monetary assets and liabilities are translated at the rates of exchange prevailing at the time the asset was acquired or the liability was incurred. A-45 Table of Contents Asset retirement obligations An asset retirement obligation associated with the retirement of a tangible long-lived asset is recognized as a liability in the period incurred, with an associated increase in the carrying amount of the related long-lived asset or a charge to exploration expense. The cost of the tangible asset, including the asset retirement cost, is depreciated over the useful life of the asset. The asset retirement obligation is recorded at its estimated fair value, measured by reference to the expected future cash outflows required to satisfy the retirement obligation discounted at the Company’s credit-adjusted risk-free interest rate.The asset retirement obligation is recorded as a liability with an offsetting asset retirement cost recorded as an increase to property and equipment or exploration expense. The capitalized asset retirement cost is amortized on the same basis as the remaining property and equipment, while the liability is increased as an accretion expense until it is settled or sold.Accretion expense is recognized over time as the discounted liability is accreted to its expected settlement value. If the estimated future cost of the asset retirement obligation changes, an adjustment is recorded to both the asset retirement obligation and the long-lived asset or exploration expense. Revisions to estimated asset retirement obligations can result from changes in retirement cost estimates and changes in the estimated timing of abandonment. The Company records the fair value of a liability for an asset retirement obligation when there is a legal obligation associated with the retirement of a tangible long-lived asset and the liability can be reasonably estimated. The legal obligation to perform the asset retirement activity is unconditional even though uncertainty may exist about the timing and/or method of settlement that may be beyond the Company’s control. This uncertainty about the timing and/or method of settlement is factored into the measurement of the liability when sufficient information exists to reasonably estimate the fair value. The amount of asset retirement obligation recorded reflects the expected costs, taking into account the probability of particular scenarios. The difference between the upper end of the range of these assumptions and the lower end of the range can be significant, and consequently changes in these assumptions could have a material effect on the fair value of asset retirement obligations and future losses in a period of change. Contractual Cash Obligations The following summarizes our contractual cash obligations and commercial commitments at April 30, 2011 and the effect such obligations are expected to have on liquidity and cash flows in future periods. Included in the table below are purchase obligations under which we have contractual obligations for payments in specific years. Payments Due by Period (in thousands) Total Less than 1 Year 2-3 Years 4-5 Years After 5 Years Operating lease obligations (a) $ The Company is subject to annual lease rentals, minimum exploration expenditures and work commitments related to its exploration permits, licenses and lease assets. These required expenditures have not been included in the above schedule. For details of these required expenditures see note 4 to the Consolidated Financial Statements. (a) See Note 15 to the Consolidated Financial Statements, “Contingencies and Commitments”. Recent accounting pronouncements There have been no recent accounting pronouncements that are of significance, or of potential significance, to the Company as of April 30, 2011. Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on its financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Item 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Market risk is the potential loss arising from changes in market rates and prices. We are exposed to the impact of market fluctuations associated with the following: A-46 Table of Contents Interest Rate Risk We consider our exposure to interest rate risk to be immaterial.Interest rate exposures relate entirely to our investment portfolio, as we do not have short-term or long-term debt. Our investment objectives are focused on preservation of principal and liquidity. We manage our exposure to market risks by limiting investments to high quality bank issuers at overnight rates, or government securities of the United States or Canadian federal governments such as Guaranteed Investment Certificates or Treasury Bills.We do not hold any of these investments for trading purposes.We do not expect any material loss from cash equivalents and therefore we believe our interest rate exposure on invested funds is not material. Foreign Exchange Risk Our exposure to foreign exchange risk is primarily related to fluctuations between the Canadian dollar and the U.S. dollar.We are exposed to foreign exchange fluctuations when we translate our Canadian operating results into U.S. dollars for reporting purposes.These fluctuations can affect the comparability between quarters and year-to-year.As at April 30, 2011, we had not entered into any market risk sensitive instruments relating to our foreign currency exchange risk. Commodity Risk Oil and natural gas prices are subject to wide fluctuations and market uncertainties due to a variety of factors that are beyond our control. These factors include the level of global demand for petroleum products, international supply of oil and gas, the establishment of and compliance with production quotas by oil exporting countries, weather conditions, the price and availability of alternative fuels, and overall economic conditions, both international and domestic. We cannot predict future oil and gas prices with any degree of certainty. Sustained weakness in oil and gas prices may adversely affect our ability to obtain capital to fund our activities and could in the future require a reduction in the carrying value of our oil and gas properties. Similarly, an improvement in oil and gas prices can have a favorable impact on our financial condition, results of operations and capital resources.As at April 30, 2011, we had not entered into any market risk sensitive instruments relating to oil and natural gas. Item 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See Financial Statements and Supplementary Data following the signature page of this Annual Report on Form 10-K. Item 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE Not applicable. Item 9A.CONTROL AND PROCEDURES Evaluation of Disclosure Controls and Procedures As of April 30, 2011, management has conducted, with the participation of our Chief Executive Officer and Chief Financial Officer, an evaluation of the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)). Our disclosure controls and procedures are designed to ensure that information required to be disclosed in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosures. Based on such evaluation, our Chief Executive Officer and Chief Financial Officer concluded that as of April 30, 2011, our disclosure controls and procedures were effective. Management’s Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act).Internal control over financial reporting is a process designed by, or under the supervision of, our Chief Executive Officer and Chief Financial Officer, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with GAAP.Internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (3) provide A-47 Table of Contents reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not provide absolute assurance that a misstatement of our financial statements would be prevented or detected. Further, the evaluation of the effectiveness of internal control over financial reporting was made as of a specific date, and continued effectiveness in future periods is subject to the risks that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has conducted, with the participation of our Chief Executive Officer and Principal Accounting Officer, an evaluation of the effectiveness of our internal control over financial reporting as of April 30, 2011 in accordance with the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission ("COSO") inInternal Control — Integrated Framework.Based on this assessment, management concluded that as of April 30, 2011, the Company’s internal control over financial reporting was effective. KPMG LLP, our independent registered public accounting firm that audited the financial statements included in the annual report containing the disclosure required by this Item, has performed an audit of internal control over financial reporting.Their report is included in this annual report on Form 10-K. Item 9B.Other Information None. PART III Item 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The information called for by Item 10 pertaining to directors and corporate governance will be set forth in our definitive proxy statement relating to our 2011 Annual Meeting of Stockholders (the “Proxy Statement”) to be filed within 120 days of the Company’s fiscal year end of April 30, 2011 and is incorporated herein by reference. Section 16(a) of the Exchange Act requires our directors, executive officers and persons who beneficially own more than ten percent (10%) or more of our voting securities (“Insiders”) to file with the SEC reports showing their ownership and changes in ownership of our securities, and to send copies of these filings to us. To our knowledge, based upon review of copies of such reports furnished to us [and upon written representations that we have received to the effect that no other reports were required during the year ended April 30, 2011], the Insiders complied with all Section 16(a) filing requirements applicable to them with the following exceptions. Each of Mr. Simon Raven and Ms. Annie Lamoureux failed to timely report their holdings of stock options to purchase our common shares upon becoming Insiders in the year ended April 30, 2011. Mr. Raven’s report was filed approximately one month late. Ms. Lamoureux’s report was filed approximately one week late, and was subsequently amended to disclose additional stock options held by Ms. Lamoureux. Item 11.EXECUTIVE COMPENSATION The information called for by Item 11 pertaining to executive and director compensation will be set forth in the Proxy Statement and is incorporated herein by reference. Item 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS' MATTERS The information called for by Item 12 pertaining to security ownership of certain beneficial owners and management will be set forth in the Proxy Statement and is incorporated herein by reference.The information regarding compensation plans under which the Company’s equity securities are authorized for issuance is set forth in Part II, Item 5. “Market for Common Equity, Related Stockholder Matters and Issuer Repurchases of Equity Securities — Equity Compensation Plan Information” and is incorporated herein by reference. Item 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS The information called for by Item 13 pertaining to certain relationships and related transactions and director independence will be set forth in the Proxy Statement and is incorporated herein by reference. A-48 Table of Contents Item 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES The information called for by Item 14 pertaining to principal accounting fees and services will be set forth in the Proxy Statement and is incorporated herein by reference. PART IV Item 15. EXHIBITS Articles of Incorporation. (1),(4),(6),(10), (14) Bylaws. (15) 2005b Stock Option Plan. (2) 2006 Stock Option Plan. (11) Rights Agreement, dated as of March 9, 2006, between the Company and Computershare Investor Services, Inc., as Rights Agent. (5) Warrant indenture between Oilsands Quest Inc. and Computershare Trust Company of Canada dated December 5, 2007. (12) Form of Warrant, dated December 12, 2005. (3) Warrant Indenture dated May 12, 2009. (18) Form of Registration Rights Agreement between the Company and certain investors, dated December 22, 2009. (20) Financing Agreement with Oilsands Quest Sask, Inc., dated November 25, 2005. (3) Subscription Agreement with Dynamic Power Hedge Fund, dated December 12, 2005. (3) Executive Employment Agreement (Amended and Restated) with T. Murray Wilson, dated September 22, 2006 and as amended effective August 1, 2007. (11) Reorganization Agreement, dated June 9, 2006. (7) Voting Exchange and Trust Agreement dated August 14, 2006. (8) Exchangeable Share Provisions. (8) Support Agreement dated August 14, 2006. (8) Executive Employment Agreement with Christopher Hopkins dated August 14, 2006. (8) Form of Indemnity Agreement. (9) Subscription Agreement for Flow-Through Shares, dated March 6, 2007. (11) Amending Agreement to Subscription Agreement for Flow-Through Shares, dated May 3, 2007. (11) Subscription Agreement between the Company and Subscribers, dated May 3, 2007. (11) Underwriting Agreement. (13) A-49 Table of Contents Consulting Services Agreement with Karim Hirji. (16) Executive Employment Agreement with Garth Wong. (19) Agency Agreement dated April 30, 2009. (17) Form of Subscription Agreement between certain investors and the Company, dated December 16, 2009 and December 21, 2009. (20) Transition Agreement between the Company and Christopher Hopkins, dated January 15, 2010. (21) Agency Agreement between the Company and TD Securities Inc. dated October 28, 2010. (22) Form of Retention Agreement. (23) Executive Employment Agreement with Simon Raven. (24) Equity Distribution Agreement with Knight Capital Americas, L.P. (25) Revised Executive Employment Agreement with Garth Wong. (26) Executive Employment Agreement with Annie Lamoureux. (26) Release with Leigh Peters dated July 5, 2011. (26) Consent of Smythe Ratcliffe LLP, filed herewith. Consent of KPMG LLP, filed herewith. Certification of CEO Pursuant to Exchange Act Rules 13a-14 and 15d-14 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, filed herewith. Certification ofVice President and Controller, Principal Accounting OfficerPursuant to Exchange Act Rules 13a-14 and 15d-14 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, filed herewith. Certification of CEO Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, filed herewith. Certification of Vice President and Controller, Principal Accounting Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, filed herewith. Incorporated by reference from Form 10-SB, filed October 14, 1999; and Form 8-K, filed November 29, 2004. Incorporated by reference from Form SB-2 dated December 29, 2005. Incorporated by reference from Form 10-QSB dated March 22, 2006. Incorporated by reference from Form 10-QSB dated December 14, 2005. Incorporated by reference from Form 8-A dated March 13, 2006. Incorporated by reference from Form 8-K dated March 13, 2006. Incorporated by reference from Form 8-K dated June 14, 2006. Incorporated by reference from Form 8-K dated August 17, 2006. Incorporated by reference herein from Form 10-QSB filed March 15, 2007 Incorporated by reference herein from Form 10-QSB filed December 15, 2006. Incorporated by reference herein from Form 10-KSB filed July 30, 2007. Incorporated by reference herein from Form 8-K filed December 5, 2007. Incorporated by reference herein from Form 8-K filed November 23, 2007. Incorporated by reference herein from Form 8-K filed October 21, 2008. Incorporated by reference herein from 10-K filed June 27, 2008. Incorporated by reference herein from 10-Q filed March 12, 2009. Incorporated by reference herein from Form 8-K filed May 1, 2009. A-50 Table of Contents Incorporated by reference herein from Form 8-A filed May 12, 2009. Incorporated by reference herein from Form 10-K filed July 30, 2009. Incorporated by reference herein from Amendment No. 4 to Form S-1 filed January 22, 2010. Incorporated by reference herein fromForm 8-K filed January 22, 2010. Incorporated by reference herein from Form 8-K filed on November 3, 2010 Incorporated by reference herein from Form 8-K filed November 30, 2010 Incorporated by reference herein from Form 8-K filed January 18, 2011 Incorporated by reference herein from Form 8-K filed January 21, 2011 Incorporated by reference herein from Form 10-K filed July 6, 2011 A-51 Table of Contents SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OILSANDS QUEST INC. Date: July 8, 2011 By: /s/ Garth Wong Garth Wong, President and Chief Executive Officer (Principal Executive Officer) Date: July 8, 2011 By: /s/ Annie Lamoureux Annie Lamoureux Vice President and Controller (Principal Accounting Officer) Pursuant to the requirement of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated: Director July 8, 2011 Ronald Blakely /s/ Paul Ching Director July 8, 2011 Paul Ching /s/ Christopher H. Hopkins Director July 8, 2011 Christopher H. Hopkins /s/ Brian MacNeill Director July 8, 2011 Brian MacNeill /s/ Ronald Phillips Director July 8, 2011 Ronald Phillips Director July 8, 2011 John Read Director July 8, 2011 Gordon Tallman /s/ Pamela Wallin Director July 8, 2011 Pamela Wallin Director July 8, 2011 T. Murray Wilson A-52 Table of Contents OILSANDS QUEST INC. YEAR ENDED APRIL 30, 2011 CONSOLIDATED FINANCIAL STATEMENTS Item 8. Financial Statements and Supplementary Data INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Reports of Independent Registered Public Accounting Firms Consolidated Balance Sheets, April 30, 2011 and 2010 Consolidated Statements of Operations, Three Years Ended April 30, 2011 and Period from Inception on April 3, 1998 to April 30, 2011 Consolidated Statements of Stockholders’ Equity, Three Years Ended April 30, 2011 and Period from Inception on April 3, 1998 to April 30, 2011 Consolidated Statements of Comprehensive Loss, Three Years Ended April 30, 2011 and Period from Inception on April 3, 1998 to April 30, 2011 Consolidated Statements of Cash Flows, Three Years Ended April 30, 2011 and Period from Inception on April 3, 1998 to April 30, 2011 Notes to Consolidated Financial Statements Supplemental Quarterly Information (Unaudited) Supplemental Information on Oil and Gas Exploration and Producing Activities (Unaudited) A-53 Table of Contents Report of Independent Registered Public Accounting Firm TO THE STOCKHOLDERS AND DIRECTORS OF OILSANDS QUEST INC. (A Development Stage Company) We have audited the accompanying consolidated statements of operations, stockholders’ equity, comprehensive loss and cash flows of Oilsands Quest Inc. (a development stage company) for the period from inception on April 3, 1998 through to April 30, 2007 (not separately presented herein). These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the results of operations and cash flows of Oilsands Quest Inc. (a development stage company) for the period from inception on April 3, 1998 through to April 30, 2007 (not separately presented herein) in conformity with accounting principles generally accepted in the United States of America. /s/ Smythe Ratcliffe LLP Chartered Accountants Vancouver, Canada July 29, 2009 A-54 Table of Contents INDEPENDENT AUDITORS’ REPORT The Board of Directors and Stockholders Oilsands Quest Inc. We have audited the accompanying consolidated balance sheets of Oilsands Quest Inc. and subsidiaries (a development stage company) as of April 30, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity, comprehensive loss and cash flows for each of the years in the three-year period ended April 30, 2011 and for the period from inception on April 3, 1998 to April 30, 2011. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. The cumulative statements of operations, stockholders’ equity, comprehensive loss and cash flows for the period from inception on April 3, 1998 to April 30, 2011 include amounts for the period from inception on April 3, 1998 to April 30, 2007, which were audited by other auditors whose report has been furnished to us, and our opinion, insofar as it relates to the amounts included for the period from inception on April 3, 1998 to April 30, 2007 is based solely on the report of other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits and the report of other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Oilsands Quest Inc. and subsidiaries (a development stage company) as of April 30, 2011 and 2010, and the results of their operations and their cash flows for each of the years in the three-year period ended April 30, 2011 andfor the period from April 3, 1998 to April 30, 2011, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in note 1 to the consolidated financial statements, the Company does not presently have adequate cash and cash equivalents to fund activities for the foreseeable future and will require additional funding to maintain operations, which raises substantial doubt about its ability to continue as a going concern. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of April 30, 2011, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated July 5, 2011, expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/ KPMG LLP Calgary, Canada July 5, 2011 A-55 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Oilsands Quest Inc. We have audited Oilsands Quest Inc.’s (the “Company”) (a development stage company) internal control over financial reporting as of April 30, 2011, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting under Item 9A of the April 30, 2011 Annual Report on Form 10-K. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of April 30, 2011, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Oilsands Quest Inc. and subsidiaries (a development stage company) as of April 30, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity, comprehensive loss and cash flows for each of the years in the three-year period ended April 30, 2011 and for the period from inception on April 3, 1998 to April 30, 2011, and our report dated July 5, 2011 expressed an unqualified opinion on those consolidated financial statements. /s/ KPMG LLP Calgary, Canada July 5, 2011 A-56 Table of Contents OILSANDS QUEST INC. (A Development Stage Company) Consolidated Balance Sheets (in thousands, except share data) April 30, 2011 April 30, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash (note 2(e)) - Accounts receivable Prepaid expenses Total Current Assets Property and Equipment (notes 4 and 5) Assets held for sale (note 3) - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable (note 15) $ $ Accrued liabilities Current portion of asset retirement obligation (note 6) - Total Current Liabilities Obligation under sublease contract - Deferred Taxes (note 7) - Asset Retirement Obligation (note 6) Liabilities related to assets held for sale (note 3) - Stockholders’ Equity: Capital Stock Preferred Stock, par value of $0.001 each, 10,000,000 shares authorized, 1 Series B Preferred share outstanding (note 10) - - Common Stock, par value of $0.001 each, 750,000,000 shares authorized, 348,495,556 and 292,491,188 shares outstanding atApril 30, 2011and 2010 respectively (note 11) Additional Paid-in Capital Deficit Accumulated During Development Stage Accumulated Other Comprehensive Income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ Going concern (note 1) Contingencies and commitments (note 15) Subsequent events (notes 4(a) and 16) See Notes to Consolidated Financial Statements A-57 Table of Contents OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Operations (in thousands, except share data and per share amounts) For the Years Ended April 30, From Inception on April 3, 1998 through to April 30, 2011 Expenses Exploration $ General and administrative Corporate Stock-based compensation (notes 9, 11 and 12) Foreign exchange loss (gain) Depreciation and accretion Impairment of property and equipment (notes 3, 4 and 5) - Other Items Interest income Loss before income tax Deferred income tax benefit (note 7) Net loss Net loss attributable to non-controlling interest (note 8) - - - Net loss attributable to common stockholders $ Net loss attributable to common stockholders per share – Basic and Diluted $ $ $ Weighted Average Number of Common Shares Outstanding – Basic and Diluted (note 11) See Notes to Consolidated Financial Statements A-58 Table of Contents OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (in thousands, except shares) Additional Paid in Capital Accumulated Other Comprehensive Income Deficit Accumulated During the Development Stage Total Stockholders’ Equity Common Stock Preferred Stock Shares Par Value Shares Par Value Balance, April 30, 2010 $ 1 $ - $ Common stock issued for: Cash 53 - Premium on flow-through shares - Exchange of OQI Sask Exchangeable shares 3 - Stock-based compensation cost - Share issue costs - Proceeds from exercise of OQI Sask options - Other comprehensive income Foreign exchange gain on translation - Net loss - Balance April 30, 2011 $ 1 $ - $ See Notes to Consolidated Financial Statements A-59 Table of Contents OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (in thousands, except shares) Additional Paid in Capital Accumulated Other Comprehensive Income (Loss) Deficit Accumulated During the Development Stage Total Stockholders’ Equity Common Stock Preferred Stock Shares Par Value Shares Par Value Balance, April 30, 2009 $ 1 $ - $ Common stock issued for: Cash 45 - Stock option exercises - Exchange of OQI Sask Exchangeable shares 5 - Stock-based compensation cost - Share issue costs - Proceeds from exercise of OQI Sask options - Other comprehensive income Foreign exchange gain on translation - Net loss - Balance April 30, 2010 $ 1 $ - $ See Notes to Consolidated Financial Statements A-60 Table of Contents OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (in thousands, except shares) Common Stock Preferred Stock Additional Paid in Capital Accumulated Other Comprehensive Income (Loss) Deficit Accumulated During the Development Stage Total Stockholders’ Equity Shares Par Value Shares Par Value Balance, April 30, 2008 $ 1 $ - $ Common stock issued for: Cash 24 - Property (note 4(d)) 1 - Premium on flow-through shares - Stock option exercises - Exchange of OQI Sask Exchangeable shares 3 - Stock-based compensation cost - Share issue costs - Proceeds from exercise of OQI Sask options - Other comprehensive income Foreign exchange loss on translation - Net loss - Balance April 30, 2009 $ 1 $ - $ See Notes to Consolidated Financial Statements A-61 Table of Contents OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (in thousands, except shares) Common Stock Preferred Stock Shares Par Value Shares Par Value Additional Paid in Capital Accumulated Other Comprehensive Income Deficit Accumulated During the Development Stage Non-Controlling Interest Total Stockholders' Equity Common stock issued at inception on April 3, 1998 for assets $
